 
EXHIBIT 10.2


ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT


This is an Assignment, Assumption and Recognition Agreement (the “Agreement”)
made as of the 27th day of September, 2011, among Redwood Residential
Acquisition Corporation, a Delaware corporation (“Assignor”), Sequoia
Residential Funding, Inc., a Delaware corporation (“Depositor”), U.S. Bank
National Association, a national banking association, not in its individual
capacity but solely as trustee (in such capacity, the “Trustee” or the
“Assignee”) under a Pooling and Servicing Agreement dated as of September 1,
2011 (the “Pooling Agreement”), and First Republic Bank, a California-chartered
bank (the “Bank”).


In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the “Mortgage Loans”) listed on Attachment 1
annexed hereto (the “Mortgage Loan Schedule”) now serviced by the Bank (together
with its successors and assigns, the “Servicer”) for Assignor and its successors
and assigns pursuant to the Flow Mortgage Loan Sale and Servicing Agreement
dated as of July 1, 2010, between Assignor and the Bank (the “Sale and Servicing
Agreement”) and the servicing thereof shall be subject to the terms of the Sale
and Servicing Agreement as modified or supplemented by this
Agreement.  Capitalized terms used herein but not defined shall have the
meanings ascribed to them in the Sale and Servicing Agreement.  Assignor will
sell the Mortgage Loans to Depositor pursuant to a Mortgage Loan Purchase and
Sale Agreement dated the date hereof, and Depositor will sell the Mortgage Loans
to Assignee pursuant to the Pooling Agreement.


Assignment and Assumption


1.           Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the Sale and Servicing Agreement
to the extent relating to the Mortgage Loans, together with its obligations as
“Purchaser” (as such term is defined in the Sale and Servicing Agreement) to the
extent relating to the Mortgage Loans, and Depositor hereby accepts such
assignment from Assignor and assumes such obligations.


2.           Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the Sale and Servicing Agreement
to the extent relating to the Mortgage Loans, together with its obligations as
“Purchaser” (as such term is defined in the Sale and Servicing Agreement) to the
extent relating to the Mortgage Loans, and Assignee hereby accepts such
assignment from Depositor.


3.           Assignee agrees to be bound, as “Purchaser” (as such term is
defined in the Sale and Servicing Agreement), by all of the terms, covenants and
conditions of the Sale and Servicing Agreement relating to the Mortgage Loans,
and from and after the date hereof, Assignee assumes for the benefit of each of
Assignor, Depositor and the Bank all of Assignor's obligations as Purchaser
thereunder in respect of the Mortgage Loans.

 
 

--------------------------------------------------------------------------------

 


4.           The Bank hereby acknowledges the foregoing assignments and
assumptions and agrees that Assignee shall be the “Purchaser” under the Sale and
Servicing Agreement with respect to the Mortgage Loans.


Representations and Warranties


5.           Assignor warrants and represents to, and covenants with, Depositor,
Assignee and the Bank as of the date hereof that:


(a)           Attached hereto as Attachment 2 is a true and accurate copy of the
Sale and Servicing Agreement, which agreement is in full force and effect as of
the date hereof and the provisions of which have not been waived, amended or
modified in any respect, nor has any notice of termination been given
thereunder;


(b)           Assignor is the lawful owner of its interests, rights and
obligations under the Sale and Servicing Agreement to the extent of the Mortgage
Loans, free and clear from any and all claims and encumbrances whatsoever, and
upon the transfer of such interests, rights and obligations to Assignee as
contemplated herein, Assignee shall have good title to all of Assignee's
interests, rights and obligations under the Sale and Servicing Agreement to the
extent of the Mortgage Loans, free and clear of all liens, claims and
encumbrances;


(c)           There are no offsets, counterclaims or other defenses available to
the Bank with respect to the Sale and Servicing Agreement;


(d)           Assignor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to enter into and perform its obligations under the Sale and
Servicing Agreement;


(e)           Assignor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein.  The consummation of the transactions
contemplated by this Agreement is in the ordinary course of Assignor’s business
and will not conflict with, or result in a breach of, any of the terms,
conditions or provisions of Assignor’s charter or by-laws or any legal
restriction, or any material agreement or instrument to which Assignor is now a
party or by which it is bound, or result in the violation of any law, rule,
regulation, order, judgment or decree to which Assignor or its property is
subject.  The execution, delivery and performance by Assignor of this Agreement
and the consummation by it of the transactions contemplated hereby, have been
duly authorized by all necessary corporate action on the part of Assignor.  This
Agreement has been duly executed and delivered by Assignor and, upon the due
authorization, execution and delivery by the other parties hereto, will
constitute the valid and legally binding obligation of Assignor enforceable
against Assignor in accordance with its terms except as enforceability may be
limited by bankruptcy, reorganization, insolvency, moratorium or other similar
laws now or hereafter in effect relating to creditors’ rights generally, and by
general principles of equity regardless of whether enforceability is considered
in a proceeding in equity or at law; and

 
2

--------------------------------------------------------------------------------

 


(f)           No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Assignor in connection with the execution, delivery or performance by
Assignor of this Agreement, or the consummation by it of the transactions
contemplated hereby.


6.           Depositor warrants and represents to, and covenants with, Assignor,
Assignee and the Bank that as of the date hereof:


(a)           Depositor is a Delaware corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;


(b)           Depositor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein.  The consummation of the transactions
contemplated by this Agreement is in the ordinary course of Depositor’s business
and will not conflict with, or result in a breach of, any of the terms,
conditions or provisions of Depositor’s charter or by-laws or any legal
restriction, or any material agreement or instrument to which Depositor is now a
party or by which it is bound, or result in the violation of any law, rule,
regulation, order, judgment or decree to which Depositor or its property is
subject.  The execution, delivery and performance by Depositor of this Agreement
and the consummation by it of the transactions contemplated hereby, have been
duly authorized by all necessary corporate action on part of Depositor. This
Agreement has been duly executed and delivered by Depositor and, upon the due
authorization, execution and delivery by the other parties hereto, will
constitute the valid and legally binding obligation of Depositor enforceable
against Depositor in accordance with its terms except as enforceability may be
limited by bankruptcy, reorganization, insolvency, moratorium or other similar
laws now or hereafter in effect relating to creditors’ rights generally, and by
general principles of equity regardless of whether enforceability is considered
in a proceeding in equity or at law; and


(c)           No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Depositor in connection with the execution, delivery or performance
by Depositor of this Agreement, or the consummation by it of the transactions
contemplated hereby other than any that have been obtained or made.


7.           Assignee warrants and represents to, and covenants with, Assignor,
Depositor and the Bank that as of the date hereof:


(a)           Assignee is a national banking association duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization; and

 
3

--------------------------------------------------------------------------------

 


(b)           Assignee has been directed to enter into this Agreement pursuant
to the provisions of the Pooling Agreement.  The execution, delivery and
performance by Assignee of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
action on part of Assignee. This Agreement has been duly executed and delivered
by Assignee and, upon the due authorization, execution and delivery by the other
parties hereto, will constitute the valid and legally binding obligation of
Assignee enforceable against Assignee in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law.


8.           The Bank warrants and represents to, and covenants with, Assignor,
Depositor and Assignee as of the date hereof that:


(a)           Attached hereto as Attachment 2 is a true and accurate copy of the
Sale and Servicing Agreement, which agreement is in full force and effect as of
the date hereof and the provisions of which have not been waived, amended or
modified in any respect, nor has any notice of termination been given
thereunder;


(b)           The Bank is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to service the Mortgage Loans pursuant to the Sale and
Servicing Agreement and otherwise to perform its obligations under the Sale and
Servicing Agreement;


(c)           The Bank has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein.  The consummation of the transactions
contemplated by this Agreement is in the ordinary course of the Bank’s business
and will not conflict with, or result in a breach of, any of the terms,
conditions or provisions of the Bank’s charter or by-laws or any legal
restriction, or any material agreement or instrument to which the Bank is now a
party or by which it is bound, or result in the violation of any law, rule,
regulation, order, judgment or decree to which the Bank or its property is
subject.  The execution, delivery and performance by the Bank of this Agreement
and the consummation by it of the transactions contemplated hereby, have been
duly authorized by all necessary corporate action on part of the Bank.  This
Agreement has been duly executed and delivered by the Bank and, upon the due
authorization, execution and delivery by Assignor, Assignee and the Depositor,
will constitute the valid and legally binding obligation of the Bank enforceable
against the Bank in accordance with its terms except as enforceability may be
limited by bankruptcy, reorganization, insolvency, moratorium or other similar
laws now or hereafter in effect relating to creditors’ rights generally, and by
general principles of equity regardless of whether enforceability is considered
in a proceeding in equity or at law; and

 
4

--------------------------------------------------------------------------------

 

(d)           No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by the Bank in connection with the execution, delivery or performance by
the Bank of this Agreement, or the consummation by it of the transactions
contemplated hereby.


Restated Bank Representations and Warranties


9.           The Bank hereby restates to Depositor and Assignee (a) the
representations and warranties set forth in Subsection 7.01 of the Sale and
Servicing Agreement as of the related Closing Date and (b) the representations
and warranties set forth in Subsection 7.02 of the Sale and Servicing Agreement
as of the date hereof, as if such representations and warranties were set forth
herein in full.


In the event of a breach of any representations and warranties referred to in
clauses (a) or (b) above as of the related Closing Date or the date hereof, as
the case may be, Assignee shall be entitled to all the remedies under the Sale
and Servicing Agreement, subject to the rights of the Controlling Holder
pursuant to Section 13.


Repurchase by Assignor Upon Certain Breaches of Representations and Warranties


10.            (a)           Assignor hereby covenants and agrees that, if a
breach of any representation and warranty set forth in Subsection 7.01 of the
Sale and Servicing Agreement exists on the date hereof that materially and
adversely affects the value of any Mortgage Loan or the interest of Assignee in
any Mortgage Loan and such breach did not exist as of the Closing Date (as
defined in the Sale and Servicing Agreement) of that Mortgage Loan, Assignor
shall have a period of 60 days from the earlier of either discovery by or
receipt of written notice from Assignee to Assignor of such breach within which
to correct or cure such breach.  A breach of representations and warranties in
Subsections 7.01(h), (bb), and (vv) of the Sale and Servicing Agreement shall be
deemed to materially and adversely affect the value of the related Mortgage Loan
or the interest of the Assignee therein.  Assignor hereby covenants and agrees
that if any breach cannot be corrected or cured within such 60 day period, then
Assignor shall repurchase the related Mortgage Loan at the Repurchase Price not
later than 90 days after its discovery or receipt of notice of such breach by
wire transfer of immediately available funds to such account as Assignee shall
specify to Assignor.


  (b)           Assignor and Assignee agree that the resolution of any
controversy or claim arising out of or relating to an obligation or alleged
obligation of Assignor to repurchase a Mortgage Loan or Mortgage Loans pursuant
to Section 10(a) above shall be by Arbitration administered by the American
Arbitration Association.  If any such controversy or claim has not been resolved
to the satisfaction of both Assignor and Assignee, either party may commence
Arbitration to resolve the dispute; provided that a party may commence
Arbitration with respect to one or more unresolved allegations only during the
months of January, April, July and October, and all matters with respect to
which Arbitration has been commenced in any such month shall be heard in a
single Arbitration in the immediately following month or as soon as practicable
thereafter; and provided further that if any Arbitration arising out of or
relating to an obligation or alleged obligation of the Bank to repurchase a
Mortgage Loan relating to the same representation and warranty has commenced and
is continuing, then such Arbitration shall be joined with the Arbitration
commenced hereunder.

 
5

--------------------------------------------------------------------------------

 


(c)           To commence Arbitration, the moving party shall deliver written
notice to the other party that it has elected to pursue Arbitration in
accordance with this Section 10, provided that if Assignor has not responded to
Assignee's notification of a breach of a representation and warranty, Assignee
shall not commence Arbitration with respect to that breach before 60 days
following such notification in order to provide Assignor with an opportunity to
respond to such notification.  Within ten Business Days after a party has
provided notice that it has elected to pursue Arbitration, each party may submit
the names of one or more proposed Arbitrators to the other party in writing.  If
the parties have not agreed on the selection of an Arbitrator within five
Business Days after the first such submission, then the party commencing
Arbitration shall, within the next five Business Days, notify the American
Arbitration Association in San Francisco, California and request that it appoint
a single Arbitrator with experience in arbitrating disputes arising in the
financial services industry.


(d)           It is the intention of the parties that Arbitration shall be
conducted in as efficient and cost-effective a manner as is reasonably
practicable, without the burden of discovery.  Accordingly, the Arbitrator will
resolve the dispute on the basis of a review of the written correspondence
between the parties (including any supporting materials attached to such
correspondence) conveyed by the parties to each other in connection with the
dispute prior to the delivery of notice to commence Arbitration; however, upon a
showing of good cause, a party may request the Arbitrator to direct the
production of such additional information, evidence and/or documentation from
the parties that the Arbitrator deems appropriate.  If requested by the
Arbitrator or any party, any hearing with respect to an Arbitration shall be
conducted by video conference or teleconference except upon the agreement of
both parties or the request of the Arbitrator.


(e)           The finding of the Arbitrator shall be final and binding upon the
parties. Judgment upon any arbitration award rendered may be entered and
enforced in any court of competent jurisdiction. The costs of the  Arbitrator
shall be shared equally between both parties.   Each party, however, shall bear
its own attorneys fees and costs in connection with the Arbitration.


Recognition of Assignee


11.           From and after the date hereof, subject to Sections 13 and 14
below, the Bank shall recognize Assignee as owner of the Mortgage Loans and will
service the Mortgage Loans and perform its obligations hereunder for the benefit
of the Assignee in accordance with the Sale and Servicing Agreement, as modified
hereby or as may be amended from time to time, as if Assignee and the Bank had
entered into a separate servicing agreement for the purchase and servicing of
the Mortgage Loans in the form of the Sale and Servicing Agreement, the terms of
which are incorporated herein by reference, as amended by this Agreement.  It is
the intention of Assignor, Depositor, the Bank and Assignee that this Agreement,
which includes the Sale and Servicing Agreement, shall constitute a separate and
distinct purchase and servicing agreement, and the entire agreement, between the
Bank and Assignee to the extent of the Mortgage Loans and shall be binding upon
and for the benefit of the respective successors and assigns of the parties
hereto.

 
6

--------------------------------------------------------------------------------

 


12.           The Mortgage Loans shall be serviced by the Bank for Assignee in
accordance with all applicable state, federal and local laws as well as in
conformity with the provisions of the applicable Mortgages and Mortgage Notes,
and pursuant to the terms and conditions of this Agreement.


Continuing Rights and Responsibilities


13.           (a)           Controlling Holder Rights.  The Bank agrees and
acknowledges that Sequoia Mortgage Funding Corporation, an Affiliate of the
Depositor, in its capacity as the initial Controlling Holder pursuant to the
Pooling Agreement, and for so long as it is the Controlling Holder, will assume
all of Assignee's rights and all related responsibilities as Purchaser under
each of the following sections of the Sale and Servicing Agreement:


 
Sale and Servicing Agreement:

 
Section or Subsection
 
Matter
     
6.03
 
Delivery of Mortgage Loan Documents
     
7.03, other than 7.03(c)
 
Repurchase and Substitution
     
7.04
 
Repurchase of Mortgage Loans With Early Payment Default
     
11.01, 5th, 7th and 8th paragraphs
 
Servicer to Act as Servicer; Subservicing
     
11.13, 4th and 5th paragraphs
 
Title, Management and Disposition of REO Property
     
11.18
 
Assumption Agreements
     
11.20
 
Seller and Servicer Shall Provide Access and Information as Reasonably Required



(b)           Notwithstanding Sections 1 and 2 above, Assignor reserves its
rights under, and does not assign to Assignee or Depositor, the ongoing rights
to take action and the responsibilities of the Purchaser under the sections of
the Sale and Servicing Agreement listed below:

 
7

--------------------------------------------------------------------------------

 



 
 
Sale and Servicing Agreement:

 
Subsection
 
Matter
7.05
 
Purchase Price Protection
     
Addendum I
 
Regulation AB Compliance Addendum



(c)           In addition, the Bank agrees to furnish to Assignor and to Wells
Fargo Bank, N.A., as master servicer or securities administrator under the
Pooling Agreement (the “Master Servicer”), copies of reports, notices,
statements and other communications required to be delivered to the Purchaser by
the Bank pursuant to any of the sections of the Sale and Servicing Agreement
referred to above and under the following sections, at the times therein
specified:


 
Sale and Servicing Agreement:

 
Subsection
         
11.09
 
Transfer of Accounts
     
11.16
 
Statements to the Purchaser
     
Subsection 2.04 of Addendum I
 
Servicer Compliance Statement
     
Subsection 2.05 of Addendum I
 
Report on Assessment of Compliance and Attestation



(d)           If any Affiliate of the Depositor is no longer the Controlling
Holder under the Pooling Agreement, then all rights and responsibilities assumed
by the Controlling Holder pursuant to Section 13(a) shall terminate and revert
to Assignee; provided, however, that the rights and responsibilities assumed by
the Controlling Holder under the 5th paragraph of Section 11.01 of the Sale and
Servicing Agreement shall terminate in their entirety as to the Mortgage
Loans.  Assignor will provide thirty (30) days notice to the Bank of any such
termination.

 
8

--------------------------------------------------------------------------------

 


Amendments to Sale and Servicing Agreement


14.           The parties agree that the Sale and Servicing Agreement shall be
amended, solely with respect to the Mortgage Loans, as follows:


(a)           Definitions.


(i)           The definitions of “Arbitration,” “Business Day,” “Opinion of
Counsel” and “Repurchase Price” set forth in Section 1 of the Sale and Servicing
Agreement shall be deleted and replaced in their entirety as follows, and the
following definitions of  “Affiliate,” “Clean-up Call,” “Controlling Holder,”
“Eligible Account,” “Eligible Investment,” “Principal Forbearance Amount,”
“Securities Administrator” and “Servicing Modification” shall be added to
Section 1 of the Sale and Servicing Agreement:


Affiliate: With respect to any specified Person, another Person controlling or
controlled by or under common control with such specified Person.  For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.


Arbitration:  Arbitration in accordance with the then governing Commercial
Arbitration Rules of the American Arbitration Association and administered by
the American Arbitration Association, which shall be conducted in San Francisco,
California or other place mutually acceptable to the parties to the arbitration.


Business Day:  Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the states of California, Maryland, Minnesota, Missouri or New
York,  (iii) a day on which banks in the states of California, Maryland,
Minnesota, Missouri or New York, are authorized or obligated by law or executive
order to be closed or (iv) a day on which the New York Stock Exchange or the
Federal Reserve Bank of New York is closed.


Clean-up Call: The optional purchase of the mortgage loans subject to the
Pooling Agreement and all property acquired in respect of any such mortgage loan
remaining in the trust fund created pursuant to the Pooling Agreement on any
date on which the aggregate stated principal balance is less than either 20% or
5%, as applicable, of the aggregate stated principal balance as of September 1,
2011, in accordance with the Pooling Agreement.

 
9

--------------------------------------------------------------------------------

 

Controlling Holder:  At any time, any Affiliate of the Depositor other than the
Assignor, so long as such entity is the holder of the majority of the class
principal amount of the most subordinate class of certificates issued pursuant
to the Pooling Agreement then outstanding with a class principal amount greater
than zero; if an Affiliate of the Depositor other than the Assignor is no longer
the holder of such certificates, then no entity will have any rights as a
Controlling Holder.


Eligible Account:  Any account or accounts maintained with a federal or state
chartered depository institution or trust company the short-term and long-term
unsecured debt obligations of which (or, in the case of a depository institution
or trust company that is the principal subsidiary of a holding company, the debt
obligations of such holding company) are rated in the highest rating category of
the Rating Agency with respect to short-term unsecured debt obligations and in
one of the two highest rating categories of Fitch, Inc. (the “Rating Agency”)
with respect to long-term unsecured debt obligations at the time any amounts are
held on deposit therein. Eligible Accounts may bear interest.  If the rating of
the short-term or long-term unsecured debt obligations of the depository
institution or trust company that maintains the account or accounts is no longer
in the highest rating category of the Rating Agency with respect to short-term
unsecured debt obligations or in one of the two highest rating categories of the
Rating Agency with respect to long-term unsecured debt obligations, the funds on
deposit therewith in connection with this transaction shall be transferred to an
Eligible Account within 30 days of such downgrade.
 
Eligible Investments:  At any time, any one or more of the following obligations
and securities:
  
(i)           direct obligations of, and obligations fully guaranteed by the
United States of America or any agency or instrumentality of the United States
of America the obligations of which are backed by the full faith and credit of
the United States of America;


(ii)           (a) demand or time deposits, federal funds or bankers’
acceptances issued by any depository institution or trust company incorporated
under the laws of the United States of America or any state thereof and subject
to supervision and examination by federal and/or state banking authorities,
provided that the commercial paper and/or the short-term deposit rating and/or
the long-term unsecured debt obligations or deposits of such depository
institution or trust company at the time of such investment or contractual
commitment providing for such investment are rated in the highest rating
category by the Rating Agency for long-term unsecured debt with a maturity of
more than one year or in the highest rating category with respect to short-term
obligations and (b) any other demand or time deposit or certificate of deposit
that is fully insured by the FDIC;

 
10

--------------------------------------------------------------------------------

 


(iii)           repurchase obligations with a term not to exceed thirty (30)
days and with respect to any security described in clause (i)  above and entered
into with a depository institution or trust company (acting as principal)
described in clause (ii)(a) above;


(iv)           securities bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States of America or any
state thereof that are rated in the highest rating category by the Rating Agency
for long-term unsecured debt with a maturity of more than one year or in the
highest rating category with respect to short-term obligations, in each case at
the time of such investment or contractual commitment providing for such
investment; provided, however, that securities issued by any particular
corporation will not be Eligible Investments to the extent that investments
therein will cause the then outstanding principal amount of securities issued by
such corporation and held as Eligible Investments to exceed 10% of the aggregate
outstanding principal balances of all of the Mortgage Loans and Eligible
Investments;


(v)           commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) that is rated in
the highest rating category by the Rating Agency at the time of such investment;
and


(vi)           any money market funds rated in one of the two highest rating
categories by the Rating Agency for long-term unsecured debt with a maturity of
more than one year or in the highest rating category with respect to short-term
obligations;


provided, however, that no instrument or security shall be an Eligible
Investment if such instrument or security evidences a right to receive only
interest payments with respect to the obligations underlying such instrument or
if such security provides for payment of both principal and interest with a
yield to maturity in excess of 120% of the yield to maturity at par or if such
instrument or security is purchased at a price greater than par.


Opinion of Counsel:  A written opinion of counsel, who may be salaried counsel
for the Person on behalf of whom the opinion is being given, reasonably
acceptable to each Person to whom such opinion is addressed, and which must be
Independent outside counsel with respect to any such opinion of counsel
concerning the taxation or the federal income tax status of each REMIC.

 
11

--------------------------------------------------------------------------------

 

Repurchase Price:   With respect to any Mortgage Loan, a price equal to (i) the
unpaid principal balance of the Mortgage Loan, plus (ii) interest on such unpaid
principal balance at the related Mortgage Loan Remittance Rate from the last
date through which interest was last paid by or on behalf of the Mortgagor to
the last day of the month in which such repurchase occurs, plus (iii) reasonable
and customary third party expenses incurred in connection with the transfer of
the Mortgage Loan being repurchased, minus (iv) any amounts received in respect
of such repurchased Mortgage Loan and being held in the Custodial Account for
future distribution in connection with such Mortgage Loan; which Repurchase
Price proceeds shall be deposited in the Custodial Account for withdrawal by the
Servicer in accordance with Subsection 11.05; provided, however, that if at the
time of repurchase the Servicer is not the Seller or an Affiliate of the Seller,
the amount described in clause (ii) shall be computed as the sum of (a) the
Mortgage Loan Remittance Rate and (b) the Servicing Fee Rate.


Principal Forbearance Amount: With respect to a Mortgage Loan that was the
subject of a Servicing Modification, the amount, if any, of principal of the
Mortgage Loan that has been deferred and that does not accrue interest.


Securities Administrator:  Wells Fargo Bank, N.A., not in its individual
capacity but solely as Securities Administrator under the Pooling Agreement, or
any successor in interest, or if any successor Securities Administrator shall be
appointed as provided in the Pooling Agreement, then such successor Securities
Administrator.


Servicing Modification: Any reduction of the Mortgage Interest Rate on or the
outstanding principal balance of a Mortgage Loan, any extension of the final
maturity date of a Mortgage Loan, any increase to the outstanding principal
balance of a Mortgage Loan by adding to the Stated Principal Balance unpaid
principal and interest and other amounts owing under the Mortgage Loan, any
Principal Forbearance Amount and any other modification, in each case pursuant
to a modification of a Mortgage Loan that is in default or for which, in the
judgment of the Servicer, default is reasonably foreseeable in accordance with
the Sale and Servicing Agreement.


(b)           Servicing Standard.  In servicing the Mortgage Loans in accordance
with this Agreement and Customary Servicing Procedures, the Servicer shall
service the Mortgage Loans with a view to the best interests of all holders of
the Sequoia Mortgage Trust 2011-2 Mortgage Pass-Through Certificates as a single
class.


If the Controlling Holder notifies the Servicer that it intends to purchase a
Mortgage Loan that has been Delinquent for 120 days or more pursuant to the
Pooling Agreement, the Servicer will assess the proposed purchase in the same
manner as it would assess whether to do a short sale.  If the proposed purchase
price equals or exceeds the price at which a short sale would otherwise be
effected, the Servicer shall permit such purchase.

 
12

--------------------------------------------------------------------------------

 


(c)           Segregated Custodial Account.  The Servicer shall establish a
Custodial Account pursuant to Subsection 11.04 of the Sale and Servicing
Agreement which shall be titled “First Republic Bank, in trust for U.S. Bank
National Association, as trustee of the Sequoia Mortgage Trust 2011-2” (the
“2011-2 Custodial Account”), which shall be the Custodial Account under this
Agreement for all purposes.  If the 2011-2 Custodial Account is no longer an
Eligible Account, the Servicer shall transfer the 2011-2 Custodial Account to an
account that is an Eligible Account.  The 2011-2 Custodial Account shall qualify
as an Eligible Account.  Such account may be the same as the account established
pursuant to the Flow Mortgage Loan Sale and Servicing Agreement dated as of
April 8, 2011, between the Bank and DLJ Mortgage Capital, Inc., as modified by
the Assignment, Assumption and Recognition Agreement dated the date hereof
between DLJ Mortgage Capital, Inc., the Assignor and the Bank and as further
modified by the Assignment, Assignment, Assumption and Recognition Agreement
dated the date hereof among the Assignor, the Depositor, the Trustee and the
Bank.


(d)           Transfer of Eligible Investments.  The following sentences shall
be added at the end of the last paragraph of Subsection 11.04:


Notwithstanding anything to the contrary in this Agreement, for all Eligible
Investments rated at least "F1/A+"(short/long) that have terms greater than 60
days, in the event of a downgrade of such Eligible Investment below "F1" (or
"A+" if no short term rating) Servicer agrees to remove such Eligible Investment
within 60 days of such downgrade.  Servicer acknowledges and agrees that
Servicer shall bear any losses incurred with respect to removal of such Eligible
Investment following such a downgrade and that any losses shall be immediately
deposited by the Servicer in the 2011-2 Custodial Account, as appropriate, out
of the Servicer’s own funds, with no right to reimbursement therefor.
 
(e)           Form of Monthly Report.


The Servicer shall provide monthly accounting reports to the Purchaser and
Master Servicer, pursuant to Subsection 11.16 of the Sale and Servicing
Agreement, with the information required by the monthly reporting format of the
Master Servicer as previously provided to the Servicer by Assignor.


(f)           Shorter Cure Period for Failure to Provide Distribution Data.   An
additional “Event of Default” shall be listed in Subsection 13.01, to be
inserted after clause (h), to read in its entirety as follows:


or (i) Servicer shall fail to provide to Purchaser the data required to be
provided pursuant to the first paragraph of Subsection 11.16 and such failure
shall continue for three Business Days after notice of such failure has been
given to Servicer by Purchaser;

 
13

--------------------------------------------------------------------------------

 


(g)           Clean-up Call.  A new Section 33 shall be added to the Sale and
Servicing Agreement, to read in its entirety as follows:


SECTION 33.  Clean-up Call.  In the event a Clean-up Call is exercised, the
purchaser of the remaining Mortgage Loans (a) shall have all right, title and
interest in, to and under the Sale and Servicing Agreement to the extent
relating to such Mortgage Loans and (b) shall be bound as “Purchaser” under the
Sale and Servicing Agreement from and after the date it exercises the Clean-up
Call.  The remaining Mortgage Loans shall be serviced by the Bank for such
purchaser in accordance with the terms and conditions of the Sale and Servicing
Agreement.


(h)           REMIC Provisions.


(i)           The following definition of “REMIC Provisions” is hereby added to
Section 1 of the Sale and Servicing Agreement:


REMIC Provisions:     Sections 860A through 860G of the Internal Revenue Code;
such other provisions of the Code as relate to an entity created
thereunder;  the regulations promulgated pursuant such sections and provisions
of the Code; and published guidance issued by the Internal Revenue Service
relating to such Code sections and regulations.
 
(ii)           The following paragraph shall be added to the end of Subsection
11.13, to read in its entirety as follows:

 
14

--------------------------------------------------------------------------------

 

If a Mortgage Loan is held by a REMIC, the Servicer shall not acquire any real
property (or personal property incident to such real property) in respect of
such Mortgage Loan except in connection with a default or imminent default of
such Mortgage Loan. In the event that a REMIC acquires any real property (or
personal property incident to such real property) in connection with a default
or imminent default of a Mortgage Loan, such property shall be disposed of by
the Servicer as soon as practicable in a manner that, consistent with prudent
mortgage loan servicing practices, maximizes the net present value of the
recovery to the trust formed pursuant to the Pooling Agreement (the "Trust"),
but in any event within three years after its acquisition by such REMIC unless
the Servicer provides to the Purchaser and the Securities Administrator an
Opinion of Counsel to the effect that the holding by such REMIC of such
Mortgaged Property subsequent to three years after its acquisition will not
result in the imposition of taxes on “prohibited transactions” on such REMIC as
defined in Section 860F of the Code or under the law of any state in which real
property securing a Mortgage Loan owned by such REMIC is located or cause such
REMIC to fail to qualify as a REMIC for federal income tax purposes or for state
tax purposes under the laws of any state in which real property securing a
Mortgage Loan owned by such REMIC is located at any time that any mortgage
pass-through certificates representing interests in such REMIC are outstanding.
The Servicer shall conserve, protect and operate each such property for such
REMIC solely for the purpose of its prompt disposition and sale in a manner
which does not cause such property to fail to qualify as “foreclosure property”
within the meaning of Section 860G(a)(8) or result in the receipt by such REMIC
of any “income from non-permitted assets” within the meaning of Section
860F(a)(2)(B) of the Code or any “net income from foreclosure property” which is
subject to taxation under the REMIC Provisions. Pursuant to its efforts to sell
such property, the Servicer shall either itself or through an agent selected by
the Servicer protect and conserve such property in the same manner and to such
extent as is customary in the locality where such property is located and may,
incident to its conservation and protection of the assets of the Trust, rent the
same, or any part thereof, as the Servicer deems to be in the best interest of
the Trust for the period prior to the sale of such property. Additionally, the
Servicer shall perform the tax withholding and shall file information returns
with respect to the receipt of mortgage interests received in a trade or
business, the reports of foreclosures and abandonments of any Mortgaged Property
and the information returns relating to cancellation of indebtedness income with
respect to any Mortgaged Property required by Sections 6050H, 6050J and 6050P,
respectively, of the Code, and deliver to the Purchaser and the Securities
Administrator an Officers’ Certificate on or before March 31 of each year
stating that such reports have been filed.  Such reports shall be in form and
substance sufficient to meet the reporting requirements imposed by Sections
6050H, 6050J and 6050P of the Code.


(iii)           The following additional provisions shall be added after
Subsection 11.23, to read in its entirety as follows:


Subsection 11.24 Compliance with REMIC Provisions.  If a REMIC election has been
made with respect to the arrangement under which the Mortgage Loans and REO
Property are held, the Servicer shall not take any action, cause the REMIC to
take any action or fail to take (or fail to cause to be taken) any action that,
under the REMIC Provisions, if taken or not taken, as the case may be could (i)
endanger the status of the REMIC as a REMIC or (ii) result in the imposition of
a tax upon the REMIC (including but not limited to the tax on “prohibited
transactions” as defined in Section 860F(a)(2) of the Code and the tax on
“contribution” to a REMIC set forth in Section 860G(d) of the Code unless the
Servicer has received an Opinion of Counsel (at the expense of the party seeking
to take such actions) to the effect that the contemplated action will not
endanger such REMIC status or result in the imposition of any such tax.


(i)           Avoidance of Consolidation.  The following Subsection 7.06 shall
be added at the end of Section 7, to read in its entirety as follows:


Subsection 7.06  Avoidance of Consolidation.

 
15

--------------------------------------------------------------------------------

 


(a)           The Servicer covenants and agrees that it shall not hold or
purchase any certificate (a “Certificate”) issued by the trust created by the
Pooling Agreement (the “Trust”) if its holding or purchase of such Certificate
(or interest therein) would cause the Servicer to be required to consolidate any
assets of the Trust on its financial statements under U.S. generally accepted
accounting principles (“Consolidate” or “Consolidation”).  The Servicer shall be
deemed to have represented by virtue of its purchase or holding of such
Certificate (or interest therein) that its holding or purchase of such
Certificate (or interest therein) will not cause the Servicer to be required to
Consolidate any assets of the Trust on its financial statements.


If the Servicer's holding or purchase of a Certificate (or interest therein)
does in fact cause such Consolidation, then the last preceding transferee that
is not required to Consolidate shall be restored, to the extent permitted by
law, to all rights and obligations as owner of such Certificate retroactive to
the date of such transfer of such Certificate.  If the Servicer holds or
purchases a Certificate (or interest therein) in violation of the restrictions
in this Subsection 7.06 and to the extent that the retroactive restoration of
the rights of the owner of such Certificate as described in the immediately
preceding sentence shall be invalid, illegal or unenforceable, then the
Securities Administrator shall have the right, without notice to the owner or
any prior owner of such Certificate, to sell such Certificate to a purchaser
selected by the Securities Administrator on such terms as the Securities
Administrator may choose.  The Servicer shall promptly endorse and deliver such
Certificate (or otherwise transfer a book-entry Certificate) in accordance with
the instructions of the Securities Administrator.  The proceeds of such sale,
net of the commissions (which may include commissions payable to the Securities
Administrator or its Affiliates), expenses and taxes due, if any, shall be
remitted by the Securities Administrator to the Servicer.  The terms and
conditions of any sale under this Subsection 7.06 shall be determined in the
sole discretion of the Securities Administrator, and the Securities
Administrator shall not be liable to any owner of a Certificate as a result of
its exercise of such discretion.  The Servicer shall indemnify and hold harmless
the Depositor and the Trust from and against any and all losses, liabilities,
claims, costs or expenses incurred by such parties as a result of such holding
or purchase resulting in a Consolidation.


(b)           The Servicer covenants and agrees that it shall not transfer its
servicing rights and duties under this Agreement and the Purchase and Servicing
Agreement to an insured depository institution, as such term is defined in the
Federal Deposit Insurance Act (an “IDI”) (an IDI in such capacity, an “IDI
Servicer Transferee”) unless the Purchaser and the Servicer shall have received
a representation from the IDI Servicer Transferee that the acquisition of such
servicing rights and duties will not cause the IDI Servicer Transferee to be
required to Consolidate any assets of the Trust on its financial
statements.  Any IDI Servicer Transferee shall be deemed to have represented by
virtue of its acquisition of such servicing rights and duties that such
acquisition will not cause Consolidation.  Any IDI Servicer Transferee who
acquires such servicing rights and duties without providing the representation
described above or whose acquisition of such servicing rights and duties has
required it to Consolidate any assets of the Trust on its financial statements
shall indemnify and hold harmless the Servicer, the Depositor and the Trust from
and against any and all losses, liabilities, claims, costs or expenses incurred
by such parties as a result of such acquisition.

 
16

--------------------------------------------------------------------------------

 


(ii) An additional “Event of Default” shall be listed in Subsection 13.01, to be
inserted after clause (i) added in Section 14(f) of this Agreement above, to
read in its entirety as follows:


or (j)(A) the purchase or holding by the Servicer of any Certificate such that
the Servicer  is required to Consolidate any assets of the Trust on its
financial statements, provided that such purchase or holding of a Certificate
shall not constitute an Event of Default if, within 45 days of (1) the date of
such purchase or acquisition or (2) if such requirement to Consolidate is not
effective on the date of such purchase or acquisition, the date the Servicer
becomes aware of such requirement to Consolidate, the Servicer causes such
requirement to Consolidate not to apply; or (B) the failure of the Servicer to
obtain from an IDI Servicer Transferee the representation described in Section
7.06(b) prior to the transfer to such IDI Servicer Transferee of any servicing
rights or duties.


(j)           Foreclosure Proceedings.  The first sentence of Subsection 11.13
is hereby deleted and replaced in its entirety with the following:


Subject to Subsection 11.02, in the event that title to the Mortgaged Property
is acquired in foreclosure or by deed in lieu of foreclosure, the deed or
certificate of sale shall be taken in the name of the Trust, where permitted by
applicable law or regulation, and where not so permitted, in the name of the
trustee of the Trust or its nominee.


(k)           The rights under the Sale and Servicing Agreement assigned to the
Depositor and the Assignee pursuant to this Agreement shall be under the Sale
and Servicing Agreement as amended by this Agreement.


Miscellaneous


15.           All demands, notices and communications related to the Mortgage
Loans, the Sale and Servicing Agreement and this Agreement shall be in writing
and shall be deemed to have been duly given if personally delivered at or mailed
by registered mail, postage prepaid, as follows:
 
 
17

--------------------------------------------------------------------------------

 
 
(a)
In the case of the Bank,
     
First Republic Bank
 
111 Pine Street
 
San Francisco, CA  94111
 
Attention:  Tony Sachs
     
with a copy to the General Counsel at the same address
   
(b)
In the case of Assignee,
     
U.S. Bank National Association
 
60 Livingston Avenue
 
EP-MN-WS3D
 
St. Paul, Minnesota, 55107
 
Attention: Structured Finance – Sequoia Mortgage Loan Trust 2011-2
   
(c)
In the case of Depositor,
     
Sequoia Residential Funding, Inc.
 
One Belvedere Place, Suite 360
 
Mill Valley, California 94941
 
Attention: William Moliski
     
with a copy to
     
General Counsel at the same address
   
(d)
In the case of Assignor,
     
Redwood Residential Acquisition Corporation
 
One Belvedere Place, Suite 360
 
Mill Valley, California 94941
 
Attention: William Moliski
     
with a copy to
     
General Counsel at the same address
   
(e)
In the case of Master Servicer,
     
Wells Fargo Bank, N.A.
 
9062 Old Annapolis Road
 
Columbia, Maryland 21045
 
Telephone number:  (410) 884-2000
 
Facsimile number: (410) 715-2380

 
 
18

--------------------------------------------------------------------------------

 



 
Electronic mail address:  g=cts-spg-team-a-5@wellsfargo.com
 
Attention:  Client Manager — Sequoia Mortgage Trust 2011-2
   
(f)
In the case of the Controlling Holder,
     
Sequoia Mortgage Funding Corporation
 
One Belvedere Place, Suite 360
 
Mill Valley, California 94941
 
Attention: William Moliski
     
with a copy to
     
General Counsel at the same address

 
16.           This Agreement shall be construed in accordance with the laws of
the State of New York, except to the extent preempted by Federal law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws, without regard to the conflicts of laws provisions of
the State of New York or any other jurisdiction.


17.           No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.


18.           This Agreement shall inure to the benefit of the successors and
assigns of the parties hereto.  Any entity into which Assignor, Depositor,
Assignee or the Bank may be merged or consolidated shall, without the
requirement for any further writing, be deemed Assignor, Depositor, Assignee or
the Bank, respectively, hereunder.


19.           This Agreement shall survive the conveyance of the Mortgage Loans,
the assignment of the Sale and Servicing Agreement to the extent of the Mortgage
Loans by Assignor to Depositor and by Depositor to Assignee, and the termination
of the Sale and Servicing Agreement.


20.           This Agreement may be executed simultaneously in any number of
counterparts.  Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.


21.           The Controlling Holder under the Pooling Agreement is an express
third party beneficiary of this Agreement, and shall have the same power and
ability to exercise and enforce the rights stated to be provided to it hereunder
as if it were a signatory hereto.  The Bank hereby consents to such exercise and
enforcement.
 
 
19

--------------------------------------------------------------------------------

 

22.           It is expressly understood and agreed by the parties hereto that
insofar as this Agreement is executed by the Trustee (i) this Agreement is
executed and delivered by U.S. Bank National Association (“U.S. Bank”) not in
its individual capacity but solely as Trustee on behalf of the trust created by
the Pooling Agreement referred to herein (the “Trust”) in the exercise of the
powers and authority conferred upon and vested in it, and as directed in the
Pooling Agreement, (ii) each of the undertakings and agreements herein made on
behalf of the Trust is made and intended not as a personal undertaking or
agreement of or by U.S. Bank but is made and intended for purposes of binding
only the Trust, (iii) nothing herein contained shall be construed as creating
any liability on the part of U.S. Bank, individually or personally, to perform
any covenant either express or implied in this Agreement, all such liability, if
any, being expressly waived by the parties hereto and by any person claiming by,
through or under the parties hereto, and (iv) under no circumstances shall U.S.
Bank in its individual capacity or in its capacity as Trustee be personally
liable for the payment of any indebtedness, amounts or expenses owed by the
Purchaser under the Servicing Agreement (such indebtedness, expenses and other
amounts being payable solely from and to the extent of funds of the Trust) or be
personally liable for the breach or failure of any obligation, representation,
warranty or covenant made under this Agreement or any other related documents.


23.           Master Servicer.  The Bank hereby acknowledges that the Assignee
has appointed Wells Fargo Bank, N.A. to act as master servicer and securities
administrator under the Pooling Agreement and hereby agrees to treat all
inquiries, demands, instructions, authorizations and other communications from
the Master Servicer as if the same had been received from the Assignee.  The
Master Servicer, acting on behalf of the Assignee, shall have the rights of the
Assignee as the Purchaser under this Agreement, including, without limitation,
the right to enforce the obligations of the Bank and the Servicer hereunder and
under the Sale and Servicing Agreement and the right to exercise the remedies of
the Purchaser hereunder and under the Sale and Servicing Agreement, other than
the rights assumed by the Controlling Holder assumed under Section 13(a) above.


The Bank shall make all remittances due by it to the Purchaser with respect to
the Mortgage Loans to the following account by wire transfer of immediately
available funds:


Wells Fargo Bank, N.A.
San Francisco, California
ABA# 121-000-248
Account #3970771416
Account Name: SAS Clearing
FFC: Account #83707500, Sequoia Mortgage Trust 2011-2 Certificate Distribution
Account
 
 
20

--------------------------------------------------------------------------------

 

24.           The Bank acknowledges that the custodian will be Wells Fargo Bank,
N.A. acting pursuant to the Custodial Agreement.  Requests for Mortgage Loan
Documents required by the Bank to perform its duties under the Sale and
Servicing Agreement shall be directed to Wells Fargo Bank, N.A., as custodian,
using the form of Request for Release in the form of Exhibit F hereto.  The Bank
shall provide the Custodian with the specimen signatures of the Bank's
authorized servicing representatives using the form in Exhibit D-3
hereto.  Notwithstanding Section 10 of the Sale and Servicing Agreement, the
Bank shall pay shipping expenses for any Mortgage Loan Documents if there has
been a breach of any representation or warranty made with respect to the related
Mortgage Loan in Subsection 7.01 of the Sale and Servicing Agreement.


25.           Helping Families Act Notice. Assignor hereby requests that the
Bank furnish each Mortgagor with the notice described in Subsection 6.04 of the
Sale and Servicing Agreement, in the form attached as Exhibit 8 thereto and
using U.S. Bank National Association, as trustee of the Sequoia Mortgage Trust
2011-2 as the investor name, in accordance with the terms of Subsection 6.04
therein, and the Bank hereby covenants that it shall furnish each Mortgagor with
such notice as provided therein.


26.           Rule 17g-5 Compliance.  The Bank hereby agrees that it shall
provide information with respect to the Mortgage Loans or the origination or
servicing thereof to any Rating Agency or nationally recognized statistical
rating organization (“NRSRO”) via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2011-2” and an identification of the type of information being provided in the
body of such electronic mail.  The Securities Administrator, as the initial Rule
17g-5 Information Provider (the “Rule 17g-5 Information Provider”) shall notify
the Bank in writing of any change in the identity or contact information of the
Rule 17g-5 Information Provider.  The Bank shall have no liability for (i) the
Rule 17g-5 Information Provider’s failure to post information provided by it in
accordance with the terms of this Agreement or (ii) any malfunction or disabling
of the website maintained by the Rule 17g-5 Information Provider.  None of the
foregoing restrictions in this Section 26 prohibit or restrict oral or written
communications, or providing information, between the Bank, on the one hand, and
any Rating Agency or NRSRO, on the other hand, with regard to (i) such Rating
Agency’s or NRSRO’s review of the ratings it assigns to the Bank, (ii) such
Rating Agency’s or NRSRO’s approval of the Bank as a residential mortgage
master, special or primary servicer, or (iii) such Rating Agency’s or NRSRO’s
evaluation of the Bank’s servicing operations in general; provided, however,
that the Bank shall not provide any information relating to the Mortgage Loans
to such Rating Agency or NRSRO in connection with such review and evaluation by
such Rating Agency or NRSRO unless: (x) borrower, property or deal specific
identifiers are redacted; or (y) such information has already been provided to
the Rule 17g-5 Information Provider.

 
21

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.
 

 
REDWOOD RESIDENTIAL ACQUISITION
CORPORATION
 
Assignor
         
By:
/s/ John Isbrandtsen    
Name:
John Isbrandtsen
   
Title:
Authorized Officer  




 
SEQUOIA RESIDENTIAL FUNDING, INC.
 
Depositor
         
By:
/s/ John Isbrandtsen    
Name:
John Isbrandtsen
   
Title:
Authorized Officer  




 
U.S. BANK NATIONAL ASSOCIATION, not in its
individual capacity but solely as Trustee,
 
Assignee
         
By:
/s/ Tamara Schultz-Fugh    
Name:
Tamara Schultz-Fugh
   
Title:
Vice President
 




 
FIRST REPUBLIC BANK
   
Bank
         
By:
/s/ Tony Sachs    
Name:
Tony Sachs    
Title:
Vice President  

 
Accepted and agreed to by:


WELLS FARGO BANK, N.A.
 
Master Servicer
     
By:
/s/ Graham M. Oglesby  
Name:
Graham M. Oglesby
 
Title:
Vice President  


 
22

--------------------------------------------------------------------------------

 

ATTACHMENT 1


MORTGAGE LOAN SCHEDULE
 
KEY
Primary Servicer
Primary Servicer Name
Servicing Fee %
Servicing Fee—Flatdollar
Servicing Advance Methodology
Originator
Loan Group
Loan Number
sellernumber
Amortization Type
1
1002338
First Republic
0.002500
   
1002338
 
909000169
12-466117-9
1
2
1002338
First Republic
0.002500
   
1002338
 
909000189
12-114206-6
1
3
1002338
First Republic
0.002500
   
1002338
 
909000012
12-447401-1
1
4
1002338
First Republic
0.002500
   
1002338
 
909000005
12-447419-3
1
5
1002338
First Republic
0.002500
   
1002338
 
909000022
12-447430-0
1
6
1002338
First Republic
0.002500
   
1002338
 
909000007
12-447464-9
1
7
1002338
First Republic
0.002500
   
1002338
 
909000013
12-447473-0
1
8
1002338
First Republic
0.002500
   
1002338
 
909000001
12-447477-1
1
9
1002338
First Republic
0.002500
   
1002338
 
909000004
12-447481-3
1
10
1002338
First Republic
0.002500
   
1002338
 
909000036
12-447501-8
1
11
1002338
First Republic
0.002500
   
1002338
 
909000028
12-447516-6
1
12
1002338
First Republic
0.002500
   
1002338
 
909000008
12-447537-2
1
13
1002338
First Republic
0.002500
   
1002338
 
909000011
12-447554-7
1
14
1002338
First Republic
0.002500
   
1002338
 
909000002
12-447573-7
1
15
1002338
First Republic
0.002500
   
1002338
 
909000029
12-447601-6
1
16
1002338
First Republic
0.002500
   
1002338
 
909000023
12-447615-6
1
17
1002338
First Republic
0.002500
   
1002338
 
909000003
12-447636-2
1
18
1002338
First Republic
0.002500
   
1002338
 
909000009
12-447638-8
1
19
1002338
First Republic
0.002500
   
1002338
 
909000016
12-447642-0
1
20
1002338
First Republic
0.002500
   
1002338
 
909000035
12-447662-8
1
21
1002338
First Republic
0.002500
   
1002338
 
909000027
12-447663-6
1
22
1002338
First Republic
0.002500
   
1002338
 
909000017
12-447667-7
1
23
1002338
First Republic
0.002500
   
1002338
 
909000018
12-447680-0
1
24
1002338
First Republic
0.002500
   
1002338
 
909000006
12-447682-6
1
25
1002338
First Republic
0.002500
   
1002338
 
909000015
12-447684-2
1
26
1002338
First Republic
0.002500
   
1002338
 
909000034
12-447700-6
1
27
1002338
First Republic
0.002500
   
1002338
 
909000045
12-447702-2
1
28
1002338
First Republic
0.002500
   
1002338
 
909000021
12-447708-9
1
29
1002338
First Republic
0.002500
   
1002338
 
909000031
12-447709-7
1
30
1002338
First Republic
0.002500
   
1002338
 
909000026
12-447719-6
1
31
1002338
First Republic
0.002500
   
1002338
 
909000030
12-447797-2
1
32
1002338
First Republic
0.002500
   
1002338
 
909000044
12-449636-0
1
33
1002338
First Republic
0.002500
   
1002338
 
909000038
12-449680-8
1
34
1002338
First Republic
0.002500
   
1002338
 
909000042
12-451565-6
1
35
1002338
First Republic
0.002500
   
1002338
 
909000048
12-451821-3
1
36
1002338
First Republic
0.002500
   
1002338
 
909000047
12-451860-1
1
37
1002338
First Republic
0.002500
   
1002338
 
909000051
12-452789-1
1
38
1002338
First Republic
0.002500
   
1002338
 
909000053
12-452798-2
1
39
1002338
First Republic
0.002500
   
1002338
 
909000052
12-452867-5
1
40
1002338
First Republic
0.002500
   
1002338
 
909000050
12-452986-3
1
41
1002338
First Republic
0.002500
   
1002338
 
909000062
12-453250-3
1
42
1002338
First Republic
0.002500
   
1002338
 
909000057
12-453692-6
1
43
1002338
First Republic
0.002500
   
1002338
 
909000055
12-454089-4
1
44
1002338
First Republic
0.002500
   
1002338
 
909000060
12-455089-3
1
45
1002338
First Republic
0.002500
   
1002338
 
909000061
12-455908-4
1
46
1002338
First Republic
0.002500
   
1002338
 
909000064
12-457135-2
1
47
1002338
First Republic
0.002500
   
1002338
 
909000063
12-457142-8
1
48
1002338
First Republic
0.002500
   
1002338
 
909000070
12-457892-8
1
49
1002338
First Republic
0.002500
   
1002338
 
909000067
12-458251-6
1
50
1002338
First Republic
0.002500
   
1002338
 
909000068
12-458648-3
1
51
1002338
First Republic
0.002500
   
1002338
 
909000164
12-460518-4
1
52
1002338
First Republic
0.002500
   
1002338
 
909000071
12-461088-7
1
53
1002338
First Republic
0.002500
   
1002338
 
909000092
12-461519-1
1
54
1002338
First Republic
0.002500
   
1002338
 
909000096
12-461608-2
1
55
1002338
First Republic
0.002500
   
1002338
 
909000078
12-461900-3
1
56
1002338
First Republic
0.002500
   
1002338
 
909000082
12-461942-5
1
57
1002338
First Republic
0.002500
   
1002338
 
909000110
12-462116-5
1
58
1002338
First Republic
0.002500
   
1002338
 
909000089
12-462349-2
1
59
1002338
First Republic
0.002500
   
1002338
 
909000083
12-462462-3
1
60
1002338
First Republic
0.002500
   
1002338
 
909000079
12-462536-4
1
61
1002338
First Republic
0.002500
   
1002338
 
909000074
12-462593-5
1
62
1002338
First Republic
0.002500
   
1002338
 
909000085
12-462663-6
1
63
1002338
First Republic
0.002500
   
1002338
 
909000094
12-462692-5
1
64
1002338
First Republic
0.002500
   
1002338
 
909000093
12-462717-0
1
65
1002338
First Republic
0.002500
   
1002338
 
909000084
12-462867-3
1
66
1002338
First Republic
0.002500
   
1002338
 
909000102
12-463078-6
1
67
1002338
First Republic
0.002500
   
1002338
 
909000081
12-463094-3
1
68
1002338
First Republic
0.002500
   
1002338
 
909000098
12-463179-2
1
69
1002338
First Republic
0.002500
   
1002338
 
909000099
12-463215-4
1
70
1002338
First Republic
0.002500
   
1002338
 
909000090
12-463236-0
1
71
1002338
First Republic
0.002500
   
1002338
 
909000087
12-463371-5
1
72
1002338
First Republic
0.002500
   
1002338
 
909000095
12-463486-1
1
73
1002338
First Republic
0.002500
   
1002338
 
909000101
12-463522-3
1
74
1002338
First Republic
0.002500
   
1002338
 
909000100
12-463579-3
1
75
1002338
First Republic
0.002500
   
1002338
 
909000200
12-463714-6
1
76
1002338
First Republic
0.002500
   
1002338
 
909000104
12-463761-7
1
77
1002338
First Republic
0.002500
   
1002338
 
909000124
12-463815-1
1
78
1002338
First Republic
0.002500
   
1002338
 
909000125
12-463818-5
1
79
1002338
First Republic
0.002500
   
1002338
 
909000117
12-463917-5
1
80
1002338
First Republic
0.002500
   
1002338
 
909000107
12-463970-4
1
81
1002338
First Republic
0.002500
   
1002338
 
909000097
12-464051-2
1
82
1002338
First Republic
0.002500
   
1002338
 
909000103
12-464184-1
1
83
1002338
First Republic
0.002500
   
1002338
 
909000112
12-464367-2
1
84
1002338
First Republic
0.002500
   
1002338
 
909000115
12-464534-7
1
85
1002338
First Republic
0.002500
   
1002338
 
909000114
12-464603-0
1
86
1002338
First Republic
0.002500
   
1002338
 
909000116
12-464615-4
1
87
1002338
First Republic
0.002500
   
1002338
 
909000122
12-464795-4
1
88
1002338
First Republic
0.002500
   
1002338
 
909000127
12-464909-1
1
89
1002338
First Republic
0.002500
   
1002338
 
909000138
12-464979-4
1
90
1002338
First Republic
0.002500
   
1002338
 
909000111
12-465018-0
1
91
1002338
First Republic
0.002500
   
1002338
 
909000105
12-465057-8
1
92
1002338
First Republic
0.002500
   
1002338
 
909000108
12-465078-4
1
93
1002338
First Republic
0.002500
   
1002338
 
909000129
12-465111-3
1
94
1002338
First Republic
0.002500
   
1002338
 
909000157
12-465119-6
1
95
1002338
First Republic
0.002500
   
1002338
 
909000137
12-465184-0
1
96
1002338
First Republic
0.002500
   
1002338
 
909000143
12-465249-1
1
97
1002338
First Republic
0.002500
   
1002338
 
909000201
12-465299-6
1
98
1002338
First Republic
0.002500
   
1002338
 
909000149
12-465312-7
1
99
1002338
First Republic
0.002500
   
1002338
 
909000131
12-465394-5
1
100
1002338
First Republic
0.002500
   
1002338
 
909000139
12-465404-2
1
101
1002338
First Republic
0.002500
   
1002338
 
909000167
12-465457-0
1
102
1002338
First Republic
0.002500
   
1002338
 
909000159
12-465506-4
1
103
1002338
First Republic
0.002500
   
1002338
 
909000188
12-465529-6
1
104
1002338
First Republic
0.002500
   
1002338
 
909000147
12-465569-2
1
105
1002338
First Republic
0.002500
   
1002338
 
909000202
12-465729-2
1
106
1002338
First Republic
0.002500
   
1002338
 
909000144
12-465733-4
1
107
1002338
First Republic
0.002500
   
1002338
 
909000171
12-465738-3
1
108
1002338
First Republic
0.002500
   
1002338
 
909000133
12-465746-6
1
109
1002338
First Republic
0.002500
   
1002338
 
909000152
12-465753-2
1
110
1002338
First Republic
0.002500
   
1002338
 
909000121
12-465755-7
1
111
1002338
First Republic
0.002500
   
1002338
 
909000186
12-465909-0
1
112
1002338
First Republic
0.002500
   
1002338
 
909000146
12-465924-9
1
113
1002338
First Republic
0.002500
   
1002338
 
909000168
12-465939-7
1
114
1002338
First Republic
0.002500
   
1002338
 
909000141
12-466058-5
1
115
1002338
First Republic
0.002500
   
1002338
 
909000176
12-466085-8
1
116
1002338
First Republic
0.002500
   
1002338
 
909000162
12-466101-3
1
117
1002338
First Republic
0.002500
   
1002338
 
909000174
12-466167-4
1
118
1002338
First Republic
0.002500
   
1002338
 
909000181
12-466282-1
1
119
1002338
First Republic
0.002500
   
1002338
 
909000175
12-466308-4
1
120
1002338
First Republic
0.002500
   
1002338
 
909000163
12-466390-2
1
121
1002338
First Republic
0.002500
   
1002338
 
909000161
12-466624-4
1
122
1002338
First Republic
0.002500
   
1002338
 
909000180
12-466653-3
1
123
1002338
First Republic
0.002500
   
1002338
 
909000182
12-466721-8
1
124
1002338
First Republic
0.002500
   
1002338
 
909000191
12-466784-6
1
125
1002338
First Republic
0.002500
   
1002338
 
909000185
12-466941-2
1
126
1002338
First Republic
0.002500
   
1002338
 
909000198
12-466957-8
1
127
1002338
First Republic
0.002500
   
1002338
 
909000170
12-467035-2
1
128
1002338
First Republic
0.002500
   
1002338
 
909000166
12-467100-4
1
129
1002338
First Republic
0.002500
   
1002338
 
909000184
12-467318-2
1
130
1002338
First Republic
0.002500
   
1002338
 
909000207
12-467530-2
1
131
1002338
First Republic
0.002500
   
1002338
 
909000196
12-467560-9
1
132
1002338
First Republic
0.002500
   
1002338
 
909000194
12-467591-4
1
133
1002338
First Republic
0.002500
   
1002338
 
909000120
12-114189-4
1
134
1002338
First Republic
0.002500
   
1002338
 
909000020
12-447647-9
1
135
1002338
First Republic
0.002500
   
1002338
 
909000032
12-447665-1
1
136
1002338
First Republic
0.002500
   
1002338
 
909000033
12-447666-9
1
137
1002338
First Republic
0.002500
   
1002338
 
909000037
12-448599-1
1
138
1002338
First Republic
0.002500
   
1002338
 
909000076
12-461273-5
1
139
1002338
First Republic
0.002500
   
1002338
 
909000109
12-463155-2
1
140
1002338
First Republic
0.002500
   
1002338
 
909000128
12-463514-0
1
141
1002338
First Republic
0.002500
   
1002338
 
909000118
12-463691-6
1
142
1002338
First Republic
0.002500
   
1002338
 
909000187
12-465313-5
1
143
1002338
First Republic
0.002500
   
1002338
 
909000025
12-447548-9
1
144
1002338
First Republic
0.002500
   
1002338
 
909000014
12-447582-8
1
145
1002338
First Republic
0.002500
   
1002338
 
909000024
12-447650-3
1
146
1002338
First Republic
0.002500
   
1002338
 
909000019
12-447661-0
1
147
1002338
First Republic
0.002500
   
1002338
 
909000010
12-447718-8
1
148
1002338
First Republic
0.002500
   
1002338
 
909000040
12-447834-3
1
149
1002338
First Republic
0.002500
   
1002338
 
909000041
12-449745-9
1
150
1002338
First Republic
0.002500
   
1002338
 
909000046
12-450335-5
1
151
1002338
First Republic
0.002500
   
1002338
 
909000043
12-451210-9
1
152
1002338
First Republic
0.002500
   
1002338
 
909000065
12-451924-5
1
153
1002338
First Republic
0.002500
   
1002338
 
909000056
12-451958-3
1
154
1002338
First Republic
0.002500
   
1002338
 
909000049
12-452409-6
1
155
1002338
First Republic
0.002500
   
1002338
 
909000054
12-453147-1
1
156
1002338
First Republic
0.002500
   
1002338
 
909000058
12-453688-4
1
157
1002338
First Republic
0.002500
   
1002338
 
909000066
12-457835-7
1
158
1002338
First Republic
0.002500
   
1002338
 
909000073
12-461484-8
1
159
1002338
First Republic
0.002500
   
1002338
 
909000075
12-461866-6
1
160
1002338
First Republic
0.002500
   
1002338
 
909000072
12-462561-2
1
161
1002338
First Republic
0.002500
   
1002338
 
909000088
12-462602-4
1
162
1002338
First Republic
0.002500
   
1002338
 
909000077
12-462710-5
1
163
1002338
First Republic
0.002500
   
1002338
 
909000151
12-462735-2
1
164
1002338
First Republic
0.002500
   
1002338
 
909000086
12-462807-9
1
165
1002338
First Republic
0.002500
   
1002338
 
909000179
12-463775-7
1
166
1002338
First Republic
0.002500
   
1002338
 
909000106
12-464527-1
1
167
1002338
First Republic
0.002500
   
1002338
 
909000123
12-464856-4
1
168
1002338
First Republic
0.002500
   
1002338
 
909000113
12-465049-5
1
169
1002338
First Republic
0.002500
   
1002338
 
909000150
12-465085-9
1
170
1002338
First Republic
0.002500
   
1002338
 
909000142
12-465302-8
1
171
1002338
First Republic
0.002500
   
1002338
 
909000148
12-465333-3
1
172
1002338
First Republic
0.002500
   
1002338
 
909000140
12-465418-2
1
173
1002338
First Republic
0.002500
   
1002338
 
909000160
12-465737-5
1
174
1002338
First Republic
0.002500
   
1002338
 
909000158
12-465932-2
1
175
1002338
First Republic
0.002500
   
1002338
 
909000193
12-466106-2
1
176
1002338
First Republic
0.002500
   
1002338
 
909000197
12-466275-5
1
177
1002338
First Republic
0.002500
   
1002338
 
909000173
12-466304-3
1
178
1002338
First Republic
0.002500
   
1002338
 
909000172
12-466474-4
1
179
1002338
First Republic
0.002500
   
1002338
 
909000183
12-466737-4
1
180
1002338
First Republic
0.002500
   
1002338
 
909000165
12-466754-9
1
181
1002338
First Republic
0.002500
   
1002338
 
909000190
12-466871-1
1
182
1002338
First Republic
0.002500
   
1002338
 
3000000209
12-462379-9
1
183
1002338
First Republic
0.002500
   
1002338
 
3000000260
12-462951-5
1
184
1002338
First Republic
0.002500
   
1002338
 
3000000331
12-464053-8
1
185
1002338
First Republic
0.002500
   
1002338
 
3000000377
12-463692-4
1
186
1002338
First Republic
0.002500
   
1002338
 
3000000400
22-464523-0
1
187
1002338
First Republic
0.002500
   
1002338
 
3000000412
12-465126-1
1
188
1002338
First Republic
0.002500
   
1002338
 
3000000417
12-464484-5
1
189
1002338
First Republic
0.002500
   
1002338
 
3000000440
12-465239-2
1
190
1002338
First Republic
0.002500
   
1002338
 
3000000448
12-466874-5
1
191
1002338
First Republic
0.002500
   
1002338
 
3000000478
12-467735-7
1
192
1002338
First Republic
0.002500
   
1002338
 
3000000482
12-466687-1
1
193
1002338
First Republic
0.002500
   
1002338
 
3000000487
12-460708-1
1
194
1002338
First Republic
0.002500
   
1002338
 
3000000488
12-468251-4
1
195
1002338
First Republic
0.002500
   
1002338
 
3000000489
12-468242-3
1
196
1002338
First Republic
0.002500
   
1002338
 
3000000490
12-468260-5
1
197
1002338
First Republic
0.002500
   
1002338
 
3000000491
12-468163-1
1
198
1002338
First Republic
0.002500
   
1002338
 
3000000497
12-468535-0
1
199
1002338
First Republic
0.002500
   
1002338
 
3000000499
12-468706-7
1
200
1002338
First Republic
0.002500
   
1002338
 
3000000503
12-467976-7
1
201
1002338
First Republic
0.002500
   
1002338
 
3000000510
12-468874-3
1
202
1002338
First Republic
0.002500
   
1002338
 
3000000516
12-468773-7
1
203
1002338
First Republic
0.002500
   
1002338
 
3000000520
12-469112-7
1
204
1002338
First Republic
0.002500
   
1002338
 
3000000530
12-469288-5
1
205
1002338
First Republic
0.002500
   
1002338
 
3000000568
12-469055-8
1
206
1002338
First Republic
0.002500
   
1002338
 
3000000579
12-469416-2
1
207
1002338
First Republic
0.002500
   
1002338
 
3000000582
12-469059-0
1
208
1002338
First Republic
0.002500
   
1002338
 
3000000596
12-469577-1
1
209
1002338
First Republic
0.002500
   
1002338
 
3000000608
12-469632-4
1
210
1002338
First Republic
0.002500
   
1002338
 
3000000629
12-469890-8
1
211
1002338
First Republic
0.002500
   
1002338
 
3000000633
12-464946-3
1
212
1002338
First Republic
0.002500
   
1002338
 
3000000665
12-469774-4
1
213
1002338
First Republic
0.002500
   
1002338
 
3000000670
12-470199-1
1
214
1002338
First Republic
0.002500
   
1002338
 
3000000674
12-469839-5
1
215
1002338
First Republic
0.002500
   
1002338
 
3000000716
12-469048-3
1
216
1002338
First Republic
0.002500
   
1002338
 
3000000717
12-469853-6
1
217
1002338
First Republic
0.002500
   
1002338
 
3000000778
12-470482-1
1
218
1002338
First Republic
0.002500
   
1002338
 
3000000783
12-470517-4
1
219
1002338
First Republic
0.002500
   
1002338
 
3000000794
12-470591-9
1
220
1002338
First Republic
0.002500
   
1002338
 
3000000811
12-470440-9
1
221
1002338
First Republic
0.002500
   
1002338
 
3000000813
12-470671-9
1
222
1002338
First Republic
0.002500
   
1002338
 
3000000814
22-470359-1
1
223
1002338
First Republic
0.002500
   
1002338
 
3000000815
22-470612-3
1
224
1002338
First Republic
0.002500
   
1002338
 
3000000818
12-470648-7
1
225
1002338
First Republic
0.002500
   
1002338
 
3000000820
22-470685-9
1
226
1002338
First Republic
0.002500
   
1002338
 
3000000828
12-470506-7
1
227
1002338
First Republic
0.002500
   
1002338
 
3000000829
12-470524-0
1
228
1002338
First Republic
0.002500
   
1002338
 
3000000840
12-470266-8
1
229
1002338
First Republic
0.002500
   
1002338
 
3000000863
12-470663-6
1
230
1002338
First Republic
0.002500
   
1002338
 
3000000869
12-470747-7
1
231
1002338
First Republic
0.002500
   
1002338
 
3000000870
12-471045-5
1
232
1002338
First Republic
0.002500
   
1002338
 
3000000894
12-471675-9
1
233
1002338
First Republic
0.002500
   
1002338
 
3000000895
12-471789-8
1
234
1002338
First Republic
0.002500
   
1002338
 
3000000937
12-468512-9
1
235
1002338
First Republic
0.002500
   
1002338
 
909000132
12-465656-7
1
236
1002338
First Republic
0.002500
   
1002338
 
909000039
12-447714-7
1
237
1002338
First Republic
0.002500
   
1002338
 
909000080
12-462148-8
1
238
1002338
First Republic
0.002500
   
1002338
 
909000091
12-462639-6
1
239
1002338
First Republic
0.002500
   
1002338
 
909000178
12-463753-4
1
240
1002338
First Republic
0.002500
   
1002338
 
909000130
12-464089-2
1
241
1002338
First Republic
0.002500
   
1002338
 
909000154
12-464537-0
1
242
1002338
First Republic
0.002500
   
1002338
 
3000000462
12-466675-6
1
243
1002338
First Republic
0.002500
   
1002338
 
3000000583
12-469409-7
1
244
1002338
First Republic
0.002500
   
1002338
 
3000000588
12-467745-6
1
245
1002338
First Republic
0.002500
   
1002338
 
3000000649
12-469485-7
1
246
1002338
First Republic
0.002500
   
1002338
 
3000000656
12-469594-6
1
247
1002338
First Republic
0.002500
   
1002338
 
3000000671
12-470208-0
1

 
KEY
Lien Position
HELOC Indicator
Loan Purpose
Cash Out Amount
Total Origination and Discount Points
Covered/High Cost Loan Indicator
Relocation Loan Indicator
Broker Indicator
Channel
Escrow Indicator
1
1
0
9
         
1
0
2
1
0
9
         
1
0
3
1
0
9
         
1
0
4
1
0
9
         
1
0
5
1
0
9
         
1
0
6
1
0
9
         
1
4
7
1
0
9
         
1
0
8
1
0
9
         
1
0
9
1
0
6
         
1
0
10
1
0
9
         
1
0
11
1
0
9
         
1
0
12
1
0
9
         
1
0
13
1
0
9
         
1
0
14
1
0
9
         
1
0
15
1
0
9
         
1
0
16
1
0
9
         
1
0
17
1
0
9
         
1
4
18
1
0
9
         
1
0
19
1
0
9
         
1
0
20
1
0
9
         
1
4
21
1
0
9
         
1
0
22
1
0
9
         
1
0
23
1
0
9
         
1
0
24
1
0
9
         
1
0
25
1
0
6
         
1
0
26
1
0
9
         
1
0
27
1
0
9
         
1
0
28
1
0
9
         
1
0
29
1
0
3
         
1
0
30
1
0
9
         
1
0
31
1
0
9
         
1
0
32
1
0
9
         
1
4
33
1
0
9
         
1
0
34
1
0
9
         
1
0
35
1
0
9
         
1
0
36
1
0
9
         
1
0
37
1
0
9
         
1
0
38
1
0
9
         
1
4
39
1
0
6
         
1
0
40
1
0
7
         
1
0
41
1
0
9
         
1
0
42
1
0
9
         
1
0
43
1
0
7
         
1
0
44
1
0
7
         
1
0
45
1
0
9
         
1
0
46
1
0
9
         
1
0
47
1
0
9
         
1
0
48
1
0
7
         
1
4
49
1
0
9
         
1
0
50
1
0
9
         
1
0
51
1
0
9
         
1
0
52
1
0
9
         
1
0
53
1
0
9
         
1
0
54
1
0
9
         
1
0
55
1
0
9
         
1
0
56
1
0
9
         
1
0
57
1
0
9
         
1
0
58
1
0
9
         
1
0
59
1
0
3
         
1
0
60
1
0
6
         
1
0
61
1
0
7
         
1
0
62
1
0
9
         
1
0
63
1
0
9
         
1
0
64
1
0
9
         
1
0
65
1
0
9
         
1
0
66
1
0
9
         
1
0
67
1
0
7
         
1
0
68
1
0
9
         
1
0
69
1
0
9
         
1
0
70
1
0
9
         
1
0
71
1
0
7
         
1
0
72
1
0
9
         
1
0
73
1
0
9
         
1
0
74
1
0
7
         
1
0
75
1
0
9
         
1
4
76
1
0
9
         
1
0
77
1
0
9
         
1
0
78
1
0
9
         
1
0
79
1
0
9
         
1
0
80
1
0
9
         
1
0
81
1
0
7
         
1
0
82
1
0
7
         
1
0
83
1
0
9
         
1
0
84
1
0
9
         
1
0
85
1
0
9
         
1
0
86
1
0
9
         
1
0
87
1
0
9
         
1
0
88
1
0
9
         
1
0
89
1
0
9
         
1
0
90
1
0
7
         
1
0
91
1
0
6
         
1
0
92
1
0
7
         
1
0
93
1
0
7
         
1
0
94
1
0
9
         
1
0
95
1
0
3
         
1
0
96
1
0
7
         
1
4
97
1
0
9
         
1
0
98
1
0
7
         
1
0
99
1
0
9
         
1
0
100
1
0
9
         
1
0
101
1
0
9
         
1
0
102
1
0
9
         
1
0
103
1
0
9
         
1
0
104
1
0
9
         
1
0
105
1
0
9
         
1
0
106
1
0
7
         
1
0
107
1
0
9
         
1
0
108
1
0
7
         
1
0
109
1
0
9
         
1
0
110
1
0
6
         
1
0
111
1
0
9
         
1
0
112
1
0
9
         
1
0
113
1
0
9
         
1
0
114
1
0
7
         
1
0
115
1
0
9
         
1
0
116
1
0
9
         
1
0
117
1
0
9
         
1
0
118
1
0
9
         
1
0
119
1
0
9
         
1
0
120
1
0
3
         
1
0
121
1
0
9
         
1
0
122
1
0
9
         
1
0
123
1
0
6
         
1
0
124
1
0
9
         
1
0
125
1
0
3
         
1
0
126
1
0
7
         
1
0
127
1
0
9
         
1
0
128
1
0
7
         
1
0
129
1
0
9
         
1
0
130
1
0
9
         
1
0
131
1
0
7
         
1
0
132
1
0
7
         
1
0
133
1
0
7
         
1
0
134
1
0
9
         
1
0
135
1
0
9
         
1
0
136
1
0
9
         
1
0
137
1
0
9
         
1
0
138
1
0
6
         
1
0
139
1
0
9
         
1
0
140
1
0
9
         
1
0
141
1
0
6
         
1
0
142
1
0
9
         
1
0
143
1
0
9
         
1
0
144
1
0
9
         
1
0
145
1
0
9
         
1
0
146
1
0
9
         
1
0
147
1
0
9
         
1
0
148
1
0
9
         
1
0
149
1
0
9
         
1
0
150
1
0
9
         
1
0
151
1
0
9
         
1
0
152
1
0
9
         
1
0
153
1
0
7
         
1
0
154
1
0
7
         
1
0
155
1
0
9
         
1
0
156
1
0
9
         
1
0
157
1
0
9
         
1
0
158
1
0
7
         
1
0
159
1
0
9
         
1
0
160
1
0
6
         
1
0
161
1
0
9
         
1
0
162
1
0
6
         
1
0
163
1
0
9
         
1
0
164
1
0
9
         
1
0
165
1
0
9
         
1
0
166
1
0
9
         
1
0
167
1
0
9
         
1
0
168
1
0
7
         
1
0
169
1
0
9
         
1
0
170
1
0
9
         
1
0
171
1
0
7
         
1
0
172
1
0
9
         
1
0
173
1
0
7
         
1
0
174
1
0
3
         
1
0
175
1
0
7
         
1
0
176
1
0
9
         
1
0
177
1
0
3
         
1
0
178
1
0
9
         
1
0
179
1
0
9
         
1
0
180
1
0
7
         
1
0
181
1
0
9
         
1
0
182
1
0
9
         
1
0
183
1
0
9
         
1
0
184
1
0
7
         
1
0
185
1
0
9
         
1
0
186
1
0
7
         
1
0
187
1
0
7
         
1
0
188
1
0
7
         
1
0
189
1
0
9
         
1
0
190
1
0
7
         
1
0
191
1
0
6
         
1
0
192
1
0
7
         
1
0
193
1
0
9
         
1
0
194
1
0
9
         
1
0
195
1
0
9
         
1
0
196
1
0
7
         
1
0
197
1
0
6
         
1
0
198
1
0
6
         
1
0
199
1
0
3
         
1
0
200
1
0
9
         
1
0
201
1
0
7
         
1
0
202
1
0
7
         
1
0
203
1
0
6
         
1
0
204
1
0
9
         
1
0
205
1
0
7
         
1
0
206
1
0
9
         
1
0
207
1
0
9
         
1
0
208
1
0
3
         
1
0
209
1
0
7
         
1
0
210
1
0
9
         
1
0
211
1
0
9
         
1
0
212
1
0
7
         
1
0
213
1
0
6
         
1
0
214
1
0
7
         
1
0
215
1
0
7
         
1
0
216
1
0
6
         
1
0
217
1
0
9
         
1
0
218
1
0
9
         
1
0
219
1
0
3
         
1
4
220
1
0
7
         
1
0
221
1
0
7
         
1
0
222
1
0
7
         
1
0
223
1
0
7
         
1
0
224
1
0
9
         
1
0
225
1
0
6
         
1
0
226
1
0
7
         
1
0
227
1
0
7
         
1
0
228
1
0
9
         
1
0
229
1
0
7
         
1
0
230
1
0
7
         
1
0
231
1
0
6
         
1
0
232
1
0
7
         
1
0
233
1
0
9
         
1
0
234
1
0
7
         
1
0
235
1
0
7
         
1
0
236
1
0
9
         
1
0
237
1
0
9
         
1
0
238
1
0
6
         
1
0
239
1
0
9
         
1
0
240
1
0
9
         
1
0
241
1
0
6
         
1
0
242
1
0
7
         
1
0
243
1
0
7
         
1
0
244
1
0
7
         
1
0
245
1
0
7
         
1
0
246
1
0
6
         
1
0
247
1
0
7
         
1
0

 
KEY
Senior Loan
Amount(s)
Loan Type of Most
Senior Lien
Hybrid Period of
Most Senior Lien (in
months)
Neg Am Limit of
Most Senior Lien
Junior Mortgage
Balance
Origination Date of
Most Senior Lien
Origination Date
Original Loan
Amount
Original Interest
Rate
Original
Amortization Term
1
0
     
228800.00
 
20101229
700000.00
0.041000
360
2
0
     
250000.00
 
20110120
283000.00
0.044000
360
3
0
     
0.00
 
20090113
625000.00
0.045000
360
4
0
     
50000.00
 
20090112
500000.00
0.048500
360
5
0
     
0.00
 
20090114
625500.00
0.042500
360
6
0
     
120000.00
 
20090112
625000.00
0.047500
360
7
0
     
346000.00
 
20090113
625000.00
0.048000
360
8
0
     
100000.00
 
20090105
520950.00
0.047500
360
9
0
     
237750.00
 
20090108
625500.00
0.042500
360
10
0
     
0.00
 
20090223
219000.00
0.048500
360
11
0
     
0.00
 
20090123
516000.00
0.048000
360
12
0
     
400000.00
 
20090112
529000.00
0.040000
360
13
0
     
50000.00
 
20090113
550000.00
0.045000
360
14
0
     
0.00
 
20090106
455000.00
0.041500
360
15
0
     
155000.00
 
20090126
625000.00
0.043000
360
16
0
     
258200.00
 
20090115
417000.00
0.041500
360
17
0
     
0.00
 
20090108
495000.00
0.044500
360
18
0
     
300000.00
 
20090112
625000.00
0.039500
360
19
0
     
42500.00
 
20090114
637500.00
0.046000
360
20
0
     
0.00
 
20090213
402000.00
0.043000
360
21
0
     
125000.00
 
20090121
392000.00
0.041500
360
22
0
     
0.00
 
20090114
625000.00
0.042500
360
23
0
     
74000.00
 
20090114
625000.00
0.047500
360
24
0
     
85000.00
 
20090112
625000.00
0.045500
360
25
0
     
0.00
 
20090114
604000.00
0.045500
360
26
0
     
500000.00
 
20090212
625250.00
0.044500
360
27
0
     
70000.00
 
20090422
417000.00
0.041500
360
28
0
     
0.00
 
20090114
625500.00
0.044500
360
29
0
     
0.00
 
20090202
275000.00
0.049000
360
30
0
     
170000.00
 
20090121
625000.00
0.043500
360
31
0
     
100000.00
 
20090128
246000.00
0.042500
360
32
0
     
0.00
 
20090417
417000.00
0.042500
360
33
0
     
0.00
 
20090227
400000.00
0.040500
360
34
0
     
0.00
 
20090406
417000.00
0.042500
360
35
0
     
100000.00
 
20090528
729250.00
0.044500
360
36
0
     
0.00
 
20090504
386830.00
0.041500
360
37
0
     
0.00
 
20090622
690000.00
0.039500
360
38
0
     
0.00
 
20090629
318200.00
0.051000
360
39
0
     
0.00
 
20090623
70768.00
0.050000
360
40
0
     
0.00
 
20090615
656250.00
0.053000
360
41
0
     
0.00
 
20091214
290000.00
0.046500
360
42
0
     
0.00
 
20090729
625000.00
0.048750
360
43
0
     
0.00
 
20090727
360000.00
0.039500
360
44
0
     
0.00
 
20090918
417000.00
0.058000
360
45
0
     
0.00
 
20091104
170000.00
0.045000
360
46
0
     
175000.00
 
20100112
729750.00
0.046000
360
47
0
     
250000.00
 
20091229
417000.00
0.045000
360
48
0
     
0.00
 
20100617
157500.00
0.057500
360
49
0
     
0.00
 
20100324
73000.00
0.048000
360
50
0
     
500000.00
 
20100420
500000.00
0.050500
360
51
0
     
150000.00
 
20101228
900000.00
0.047000
360
52
0
     
0.00
 
20100817
1150000.00
0.052500
360
53
0
     
0.00
 
20100930
438500.00
0.039500
360
54
0
     
500400.00
 
20101006
1100000.00
0.043750
360
55
0
     
0.00
 
20100907
960000.00
0.047000
360
56
0
     
0.00
 
20100915
2000000.00
0.049000
360
57
0
     
800000.00
 
20101108
729750.00
0.048000
360
58
0
     
100000.00
 
20100928
960000.00
0.047500
360
59
0
     
200000.00
 
20100915
417000.00
0.051500
360
60
0
     
0.00
 
20100907
697500.00
0.045000
360
61
0
     
700000.00
 
20100826
729750.00
0.045000
360
62
0
     
0.00
 
20100921
642000.00
0.046500
360
63
0
     
0.00
 
20101005
417000.00
0.043500
360
64
0
     
500000.00
 
20101004
685000.00
0.049000
360
65
0
     
235000.00
 
20100916
1200000.00
0.045500
360
66
0
     
0.00
 
20101019
1100000.00
0.047500
360
67
0
     
0.00
 
20100914
1072000.00
0.046500
360
68
0
     
70000.00
 
20101007
710000.00
0.043500
360
69
0
     
0.00
 
20101007
1600000.00
0.047500
360
70
0
     
500290.00
 
20100928
1090000.00
0.047500
360
71
0
     
0.00
 
20100922
1000000.00
0.044500
360
72
0
     
0.00
 
20101005
417000.00
0.037000
360
73
0
     
900000.00
 
20101015
690000.00
0.037000
360
74
0
     
34500.00
 
20101012
2000000.00
0.046000
360
75
0
     
0.00
 
20110201
708750.00
0.047500
360
76
0
     
0.00
 
20101026
1000000.00
0.047000
360
77
0
     
16500.00
 
20101124
729750.00
0.039500
360
78
0
     
0.00
 
20101124
168000.00
0.042000
360
79
0
     
0.00
 
20101117
252000.00
0.041500
360
80
0
     
500000.00
 
20101102
417000.00
0.037000
360
81
0
     
0.00
 
20101007
1800000.00
0.048500
360
82
0
     
0.00
 
20101020
1000000.00
0.044500
360
83
0
     
350000.00
 
20101109
417000.00
0.037500
360
84
0
     
0.00
 
20101116
566000.00
0.041500
360
85
0
     
0.00
 
20101116
775000.00
0.045000
360
86
0
     
1500000.00
 
20101116
712500.00
0.041000
360
87
0
     
500000.00
 
20101122
1500000.00
0.045500
360
88
0
     
0.00
 
20101124
705000.00
0.040500
360
89
0
     
0.00
 
20101206
417000.00
0.039500
360
90
0
     
0.00
 
20101109
1239910.00
0.047500
360
91
0
     
236000.00
 
20101028
1500000.00
0.046000
360
92
0
     
0.00
 
20101104
393750.00
0.048500
360
93
0
     
0.00
 
20101129
1204000.00
0.050500
360
94
0
     
50000.00
 
20101220
525000.00
0.041500
360
95
0
     
0.00
 
20101206
301000.00
0.039500
360
96
0
     
0.00
 
20101213
650000.00
0.038500
360
97
0
     
0.00
 
20110201
185000.00
0.047000
360
98
0
     
0.00
 
20101215
1450000.00
0.045000
360
99
0
     
1400000.00
 
20101129
715000.00
0.041500
360
100
0
     
0.00
 
20101208
523750.00
0.042000
360
101
0
     
60000.00
 
20101229
729000.00
0.040500
360
102
0
     
2000000.00
 
20101222
729750.00
0.040000
360
103
0
     
50000.00
 
20110120
379000.00
0.041000
360
104
0
     
500000.00
 
20101214
729750.00
0.040500
360
105
0
     
0.00
 
20110202
718000.00
0.045500
360
106
0
     
0.00
 
20101214
1361250.00
0.049000
360
107
0
     
0.00
 
20101231
800000.00
0.044500
360
108
0
     
0.00
 
20101201
825000.00
0.047000
360
109
0
     
500000.00
 
20101216
729750.00
0.041500
360
110
0
     
370250.00
 
20101119
729750.00
0.039500
360
111
0
     
100000.00
 
20110120
1000000.00
0.050500
360
112
0
     
39000.00
 
20101214
220000.00
0.040000
360
113
0
     
375000.00
 
20101229
410000.00
0.038500
360
114
0
     
0.00
 
20101210
765000.00
0.049000
360
115
0
     
95000.00
 
20110105
600000.00
0.047000
360
116
0
     
351000.00
 
20101227
412000.00
0.038500
360
117
0
     
0.00
 
20110104
729750.00
0.043000
360
118
0
     
0.00
 
20110112
729750.00
0.041500
360
119
0
     
423000.00
 
20110104
417000.00
0.038000
360
120
0
     
0.00
 
20101228
1500000.00
0.048000
360
121
0
     
0.00
 
20101227
397831.00
0.037500
360
122
0
     
1000000.00
 
20110112
870000.00
0.047500
360
123
0
     
0.00
 
20110113
1080000.00
0.051500
360
124
0
     
500000.00
 
20110125
1078230.00
0.042500
360
125
0
     
0.00
 
20110119
300000.00
0.041000
360
126
0
     
0.00
 
20110201
1156800.00
0.050500
360
127
0
     
0.00
 
20101229
165000.00
0.047500
360
128
0
     
0.00
 
20101229
2000000.00
0.049500
360
129
0
     
0.00
 
20110118
417000.00
0.041000
360
130
0
     
0.00
 
20110207
729750.00
0.047500
360
131
0
     
0.00
 
20110131
729750.00
0.043500
360
132
0
     
0.00
 
20110131
439000.00
0.051000
360
133
0
     
0.00
 
20101119
700000.00
0.040500
360
134
0
     
0.00
 
20090114
625500.00
0.041500
360
135
0
     
625000.00
 
20090206
625500.00
0.046500
360
136
0
     
330000.00
 
20090211
625500.00
0.042500
360
137
0
     
0.00
 
20090225
417000.00
0.041000
360
138
0
     
0.00
 
20100902
1242000.00
0.046000
360
139
0
     
0.00
 
20101108
1500000.00
0.045500
360
140
0
     
0.00
 
20101124
1920000.00
0.046500
360
141
0
     
0.00
 
20101117
1100000.00
0.044000
360
142
0
     
0.00
 
20110120
1100000.00
0.049000
360
143
0
     
0.00
 
20090120
416000.00
0.041500
360
144
0
     
0.00
 
20090114
336000.00
0.042500
360
145
0
     
240000.00
 
20090120
600000.00
0.044500
360
146
0
     
0.00
 
20090114
335000.00
0.042500
360
147
0
     
0.00
 
20090113
465500.00
0.048500
360
148
0
     
375000.00
 
20090312
417000.00
0.041000
360
149
0
     
0.00
 
20090313
306000.00
0.040000
360
150
0
     
150000.00
 
20090429
417000.00
0.044000
360
151
0
     
0.00
 
20090407
96200.00
0.051500
360
152
0
     
0.00
 
20100112
417000.00
0.044000
360
153
0
     
0.00
 
20090727
229000.00
0.039500
360
154
0
     
0.00
 
20090603
934200.00
0.055500
360
155
0
     
392500.00
 
20090701
567500.00
0.050500
360
156
0
     
1000000.00
 
20090729
625000.00
0.045000
360
157
0
     
375000.00
 
20100224
729250.00
0.044500
360
158
0
     
0.00
 
20100825
1050000.00
0.047000
360
159
0
     
880000.00
 
20100830
1920000.00
0.048000
360
160
0
     
0.00
 
20100823
1000000.00
0.047000
360
161
0
     
0.00
 
20100928
582975.00
0.046000
360
162
0
     
0.00
 
20100902
1150000.00
0.046500
360
163
0
     
110250.00
 
20101216
724000.00
0.041000
360
164
0
     
750000.00
 
20100921
1100000.00
0.046500
360
165
0
     
250000.00
 
20110112
493229.00
0.042500
360
166
0
     
150000.00
 
20101102
2000000.00
0.046500
360
167
0
     
100000.00
 
20101122
600000.00
0.040500
360
168
0
     
0.00
 
20101110
729000.00
0.042000
360
169
0
     
250000.00
 
20101215
719000.00
0.039000
360
170
0
     
0.00
 
20101213
925000.00
0.044500
360
171
0
     
0.00
 
20101215
1295000.00
0.046500
360
172
0
     
370195.00
 
20101209
729750.00
0.040000
360
173
0
     
0.00
 
20101227
729750.00
0.041000
360
174
0
     
0.00
 
20101220
950000.00
0.046000
360
175
0
     
0.00
 
20110131
1120000.00
0.050500
360
176
0
     
0.00
 
20110131
729000.00
0.046500
360
177
0
     
0.00
 
20110104
350000.00
0.042000
360
178
0
     
0.00
 
20110103
650000.00
0.043000
360
179
0
     
0.00
 
20110118
455000.00
0.048000
360
180
0
     
0.00
 
20101229
320000.00
0.044500
360
181
0
     
0.00
 
20110125
265000.00
0.045000
360
182
0
     
0.00
 
20100901
1791000.00
0.050500
360
183
0
     
0.00
 
20100913
1147000.00
0.047000
360
184
0
     
0.00
 
20100924
1225000.00
0.048000
360
185
0
     
13575.93
 
20101014
1038700.00
0.049000
360
186
0
     
0.00
 
20101021
1320000.00
0.049500
360
187
0
     
0.00
 
20101123
1100000.00
0.047500
360
188
0
     
0.00
 
20101110
1242500.00
0.051500
360
189
0
     
0.00
 
20101222
1049345.00
0.051000
360
190
0
     
0.00
 
20101221
1000000.00
0.049500
360
191
0
     
0.00
 
20110212
808000.00
0.049500
360
192
0
     
0.00
 
20110209
1000000.00
0.051500
360
193
0
     
100000.00
 
20110209
875000.00
0.052500
360
194
0
     
0.00
 
20110223
1000000.00
0.053000
360
195
0
     
0.00
 
20110302
1000000.00
0.052000
360
196
0
     
0.00
 
20110210
968000.00
0.050500
360
197
0
     
0.00
 
20110223
900000.00
0.051500
360
198
0
     
220000.00
 
20110222
800000.00
0.054000
360
199
0
     
0.00
 
20110322
2000000.00
0.056000
360
200
0
     
93250.00
 
20110224
938000.00
0.051500
360
201
0
     
0.00
 
20110323
1301250.00
0.053500
360
202
0
     
100000.00
 
20110318
1000000.00
0.050500
360
203
0
     
0.00
 
20110316
907500.00
0.051500
360
204
0
     
500000.00
 
20110414
2000000.00
0.050000
360
205
0
     
0.00
 
20110325
945000.00
0.049500
360
206
0
     
0.00
 
20110413
555000.00
0.052500
360
207
0
     
0.00
 
20110412
1415000.00
0.051000
360
208
0
     
0.00
 
20110426
1650000.00
0.052500
360
209
0
     
0.00
 
20110408
1288000.00
0.052000
360
210
0
     
0.00
 
20110503
1200000.00
0.050500
360
211
0
     
0.00
 
20110422
1100000.00
0.052000
360
212
0
     
0.00
 
20110502
1013600.00
0.051500
360
213
0
     
0.00
 
20110428
920000.00
0.052000
360
214
0
     
0.00
 
20110506
588000.00
0.052500
360
215
0
     
0.00
 
20110425
1725000.00
0.051500
360
216
0
     
462500.00
 
20110509
2500000.00
0.050000
360
217
0
     
0.00
 
20110502
1100000.00
0.052000
360
218
0
     
700000.00
 
20110525
806000.00
0.052000
360
219
0
     
200000.00
 
20110603
595000.00
0.052000
360
220
0
     
0.00
 
20110511
1300000.00
0.049000
360
221
0
     
0.00
 
20110517
1100000.00
0.048500
360
222
0
     
0.00
 
20110503
1700000.00
0.049000
360
223
0
     
0.00
 
20110509
770000.00
0.050500
360
224
0
     
0.00
 
20110609
1000000.00
0.050500
360
225
0
     
0.00
 
20110527
481080.00
0.051500
360
226
0
     
100000.00
 
20110509
775000.00
0.051000
360
227
0
     
0.00
 
20110516
500000.00
0.051000
360
228
0
     
750000.00
 
20110512
2500000.00
0.051000
360
229
0
     
0.00
 
20110516
1448000.00
0.050000
360
230
0
     
0.00
 
20110608
1580000.00
0.049000
360
231
0
     
0.00
 
20110531
1000000.00
0.049000
360
232
0
     
0.00
 
20110616
1462500.00
0.049000
360
233
0
     
0.00
 
20110621
1005000.00
0.048500
360
234
0
     
0.00
 
20110217
1100000.00
0.050000
360
235
0
     
0.00
 
20101130
408000.00
0.052000
360
236
0
     
0.00
 
20090303
350000.00
0.047500
360
237
0
     
0.00
 
20100913
955000.00
0.048500
360
238
0
     
0.00
 
20100930
1362500.00
0.044500
360
239
0
     
1000000.00
 
20110110
1497300.00
0.048000
360
240
0
     
0.00
 
20101129
729000.00
0.041000
360
241
0
     
0.00
 
20101217
1000000.00
0.044500
360
242
0
     
0.00
 
20110121
1137500.00
0.053500
360
243
0
     
0.00
 
20110421
850000.00
0.052000
360
244
0
     
0.00
 
20110415
1550000.00
0.049500
360
245
0
     
0.00
 
20110504
1000000.00
0.049000
360
246
0
     
0.00
 
20110606
1070000.00
0.051000
360
247
0
     
0.00
 
20110624
1000000.00
0.047000
360

 
KEY
Original Term to
Maturity
First Payment Date
of Loan
Interest Type
Indicator
Original Interest
Only Term
Buy Down Period
HELOC Draw Period
Current Loan
Amount
Current Interest
Rate
Current Payment
Amount Due
Interest Paid
Through Date
1
360
20110201
1
0
0
 
691978.80
0.041000
3382.39
20110901
2
360
20110301
1
0
0
 
280314.16
0.044000
1417.16
20110901
3
360
20090301
1
0
0
 
597997.17
0.045000
3166.79
20110901
4
360
20090301
1
0
0
 
479646.12
0.048500
2538.39
20110901
5
360
20090301
1
0
0
 
597315.86
0.042500
3077.09
20110901
6
360
20090301
1
0
0
 
522932.40
0.047500
3151.11
20110901
7
360
20090301
1
0
0
 
599339.16
0.048000
3154.11
20110901
8
360
20090301
1
0
0
 
497280.49
0.047500
2717.53
20110901
9
360
20090301
1
0
0
 
597315.86
0.042500
3077.09
20110901
10
360
20090401
1
0
0
 
210390.17
0.048500
1111.75
20110901
11
360
20090301
1
0
0
 
494814.21
0.048000
2604.04
20110901
12
360
20090301
1
0
0
 
504151.51
0.040000
2525.53
20110901
13
360
20090301
1
0
0
 
526237.68
0.045000
2786.77
20110901
14
360
20090301
1
0
0
 
434153.09
0.041500
2211.78
20110901
15
360
20090301
1
0
0
 
597073.22
0.043000
2968.36
20110901
16
360
20090301
1
0
0
 
397894.14
0.041500
1944.03
20110901
17
360
20090301
1
0
0
 
472828.21
0.044500
2394.71
20110901
18
360
20090301
1
0
0
 
595398.42
0.039500
2841.61
20110901
19
360
20090301
1
0
0
 
610419.50
0.046000
3268.11
20110901
20
360
20090401
1
0
0
 
384648.38
0.043000
1989.39
20110901
21
360
20090301
1
0
0
 
374039.21
0.041500
1827.48
20110901
22
360
20090301
1
0
0
 
596838.34
0.042500
2950.09
20110901
23
360
20090301
1
0
0
 
599119.08
0.047500
3135.30
20110901
24
360
20090301
1
0
0
 
598224.63
0.045500
3185.38
20110901
25
360
20090301
1
0
0
 
578124.34
0.045500
3078.35
20110901
26
360
20090301
1
0
0
 
598007.41
0.044500
3024.74
20110901
27
360
20090601
1
0
0
 
399833.74
0.041500
1943.63
20110901
28
360
20090301
1
0
0
 
598246.50
0.044500
3025.94
20110901
29
360
20090301
1
0
0
 
263900.91
0.049000
1459.50
20110901
30
360
20090301
1
0
0
 
597306.35
0.043500
3111.33
20110901
31
360
20090301
1
0
0
 
234915.42
0.042500
1161.16
20110901
32
360
20090601
1
0
0
 
400120.32
0.042500
1967.90
20110901
33
360
20090401
1
0
0
 
381998.06
0.040500
1921.21
20110901
34
360
20090601
1
0
0
 
400120.32
0.042500
2051.39
20110901
35
360
20090701
1
0
0
 
701783.98
0.044500
3673.37
20110901
36
360
20090701
1
0
0
 
371501.41
0.041500
1802.88
20110901
37
360
20090801
1
0
0
 
662818.60
0.039500
3274.31
20110901
38
360
20090801
1
0
0
 
307905.23
0.051000
1727.67
20110901
39
360
20090801
1
0
0
 
61609.58
0.050000
367.02
20110901
40
360
20090801
1
0
0
 
635751.18
0.053000
3644.19
20110901
41
360
20100201
1
0
0
 
282287.94
0.046500
1495.35
20110901
42
360
20090901
1
0
0
 
604821.13
0.048750
3307.56
20110901
43
360
20090901
1
0
0
 
346386.44
0.039500
1708.34
20110901
44
360
20091101
1
0
0
 
196299.63
0.058000
2403.48
20110901
45
360
20100101
1
0
0
 
165118.19
0.045000
826.92
20110901
46
360
20100301
1
0
0
 
711188.35
0.046000
3741.03
20110901
47
360
20100201
1
0
0
 
405617.22
0.045000
2112.88
20110901
48
360
20100801
1
0
0
 
155124.71
0.057500
919.13
20110901
49
360
20100501
1
0
0
 
71296.17
0.048000
368.14
20110901
50
360
20100601
1
0
0
 
490169.53
0.050500
2597.16
20110901
51
360
20110201
1
0
0
 
890731.69
0.047000
4481.94
20110901
52
360
20101001
1
0
0
 
1133784.29
0.052500
6350.35
20110901
53
360
20101101
1
0
0
 
431371.45
0.039500
1990.84
20110901
54
360
20101101
1
0
0
 
1083400.65
0.043750
5266.11
20110901
55
360
20101101
1
0
0
 
941003.41
0.047000
4978.93
20110901
56
360
20101101
1
0
0
 
1972516.86
0.049000
10614.54
20110901
57
360
20110101
1
0
0
 
721430.03
0.048000
3828.75
20110901
58
360
20101101
1
0
0
 
943957.60
0.047500
4810.80
20110901
59
360
20101101
1
0
0
 
411523.13
0.051500
2276.93
20110901
60
360
20101101
1
0
0
 
687204.74
0.045000
3390.78
20110901
61
360
20101001
1
0
0
 
717977.43
0.045000
3547.75
20110901
62
360
20101101
1
0
0
 
632773.57
0.046500
3310.39
20110901
63
360
20101101
1
0
0
 
410679.47
0.043500
2075.88
20110901
64
360
20101201
1
0
0
 
676460.28
0.049000
3635.48
20110901
65
360
20101101
1
0
0
 
1143002.20
0.045500
6115.93
20110901
66
360
20101201
1
0
0
 
1085911.24
0.047500
5511.59
20110901
67
360
20101101
1
0
0
 
1056593.88
0.046500
5307.21
20110901
68
360
20101201
1
0
0
 
700234.54
0.043500
3534.47
20110901
69
360
20101201
1
0
0
 
1579507.36
0.047500
8346.36
20110901
70
360
20101101
1
0
0
 
1074612.72
0.047500
5461.79
20110901
71
360
20101101
1
0
0
 
985108.50
0.044500
4831.68
20110901
72
360
20101201
1
0
0
 
410574.97
0.037000
1833.72
20110901
73
360
20101201
1
0
0
 
679368.72
0.037000
3034.20
20110901
74
360
20101201
1
0
0
 
1973687.05
0.046000
10252.89
20110901
75
360
20110401
1
0
0
 
703346.52
0.047500
3550.46
20110901
76
360
20101201
1
0
0
 
987076.72
0.047000
4980.47
20110901
77
360
20110101
1
0
0
 
720075.70
0.039500
3462.94
20110901
78
360
20110101
1
0
0
 
165868.37
0.042000
786.94
20110901
79
360
20110101
1
0
0
 
246221.90
0.041500
1224.99
20110901
80
360
20101201
1
0
0
 
410574.97
0.037000
1919.39
20110901
81
360
20101201
1
0
0
 
1775336.20
0.048500
9498.46
20110901
82
360
20101201
1
0
0
 
986487.47
0.044500
4831.38
20110901
83
360
20110101
1
0
0
 
411276.16
0.037500
1845.38
20110901
84
360
20110101
1
0
0
 
558754.96
0.041500
2634.78
20110901
85
360
20110101
1
0
0
 
765675.89
0.045000
3767.08
20110901
86
360
20110101
1
0
0
 
703299.24
0.041000
3296.05
20110901
87
360
20110101
1
0
0
 
1482113.74
0.045500
7644.91
20110901
88
360
20110101
1
0
0
 
695717.50
0.040500
3240.98
20110901
89
360
20110101
1
0
0
 
411471.77
0.039500
1892.97
20110901
90
360
20110101
1
0
0
 
1225645.80
0.047500
6212.28
20110901
91
360
20101201
1
0
0
 
1480265.27
0.046000
7689.67
20110901
92
360
20110101
1
0
0
 
389301.13
0.048500
2077.79
20110901
93
360
20110101
1
0
0
 
1190880.57
0.050500
6251.77
20110901
94
360
20110201
1
0
0
 
519036.79
0.041500
2443.76
20110901
95
360
20110101
1
0
0
 
297009.64
0.039500
1428.36
20110901
96
360
20110201
1
0
0
 
642218.29
0.038500
3047.26
20110901
97
360
20110301
1
0
0
 
183336.27
0.047000
921.23
20110901
98
360
20110201
1
0
0
 
1434522.48
0.045000
7346.94
20110901
99
360
20110101
1
0
0
 
705847.75
0.041500
3328.38
20110901
100
360
20110201
1
0
0
 
517853.31
0.042000
2561.23
20110901
101
360
20110201
1
0
0
 
720572.69
0.040500
3351.07
20110901
102
360
20110201
1
0
0
 
721239.70
0.040000
3483.94
20110901
103
360
20110301
1
0
0
 
373791.30
0.041000
1831.33
20110901
104
360
20110201
1
0
0
 
721314.03
0.040500
3505.01
20110901
105
360
20110401
1
0
0
 
712324.73
0.045500
3659.37
20110901
106
360
20110201
1
0
0
 
1347729.28
0.049000
6943.38
20110901
107
360
20110201
1
0
0
 
791384.05
0.044500
4029.76
20110901
108
360
20110201
1
0
0
 
816504.05
0.047000
4278.77
20110901
109
360
20110201
1
0
0
 
721461.23
0.041500
3396.82
20110901
110
360
20110101
1
0
0
 
720075.70
0.039500
3312.70
20110901
111
360
20110301
1
0
0
 
987900.05
0.050500
5192.62
20110901
112
360
20110201
1
0
0
 
217434.32
0.040000
1050.32
20110901
113
360
20110201
1
0
0
 
405091.52
0.038500
1922.12
20110901
114
360
20110201
1
0
0
 
757401.59
0.049000
3902.06
20110901
115
360
20110201
1
0
0
 
593821.15
0.047000
2987.95
20110901
116
360
20110201
1
0
0
 
407067.63
0.038500
1846.55
20110901
117
360
20110301
1
0
0
 
722699.83
0.043000
3611.33
20110901
118
360
20110301
1
0
0
 
722509.89
0.041500
3547.34
20110901
119
360
20110301
1
0
0
 
412600.54
0.038000
1943.05
20110901
120
360
20110201
1
0
0
 
1484828.96
0.048000
7869.99
20110901
121
360
20110201
1
0
0
 
392984.66
0.037500
1842.42
20110901
122
360
20110301
1
0
0
 
862246.28
0.047500
4358.48
20110901
123
360
20110301
1
0
0
 
1071050.79
0.051500
5897.09
20110901
124
360
20110301
1
0
0
 
1067720.22
0.042500
5081.50
20110901
125
360
20110301
1
0
0
 
296997.16
0.041000
1449.60
20110901
126
360
20110401
1
0
0
 
1148449.67
0.050500
6005.79
20110901
127
360
20110201
1
0
0
 
163316.05
0.047500
826.66
20110901
128
360
20110201
1
0
0
 
1980314.34
0.049500
10675.40
20110901
129
360
20110301
1
0
0
 
412826.08
0.041000
2014.94
20110901
130
360
20110401
1
0
0
 
724186.38
0.047500
3655.66
20110901
131
360
20110301
1
0
0
 
722762.25
0.043500
3632.79
20110901
132
360
20110301
1
0
0
 
435328.86
0.051000
2383.55
20110901
133
360
20110101
1
0
0
 
639710.68
0.040500
3228.60
20110901
134
360
20090301
1
0
0
 
596841.56
0.041500
2916.04
20110901
135
360
20090401
1
0
0
 
600053.90
0.046500
3100.12
20110901
136
360
20090401
1
0
0
 
598274.06
0.042500
2952.25
20110901
137
360
20090401
1
0
0
 
398388.52
0.041000
2014.94
20110901
138
360
20101101
1
0
0
 
1223990.91
0.046000
6111.71
20110901
139
360
20110101
1
0
0
 
1482113.74
0.045500
7335.72
20110901
140
360
20110101
1
0
0
 
1897511.61
0.046500
9504.39
20110901
141
360
20110101
1
0
0
 
1086528.19
0.044000
5508.38
20110901
142
360
20110301
1
0
0
 
1090459.43
0.049000
5610.54
20110901
143
360
20090301
1
0
0
 
396940.24
0.041500
2022.19
20110901
144
360
20090301
1
0
0
 
320860.34
0.042500
1585.97
20110901
145
360
20090301
1
0
0
 
573857.64
0.044500
3022.32
20110901
146
360
20090301
1
0
0
 
310304.66
0.042500
1648.00
20110901
147
360
20090301
1
0
0
 
434453.28
0.048500
2456.41
20110901
148
360
20090501
1
0
0
 
399040.07
0.041000
1931.67
20110901
149
360
20090501
1
0
0
 
264219.56
0.040000
1405.73
20110901
150
360
20090601
1
0
0
 
400542.71
0.044000
2088.18
20110901
151
360
20090601
1
0
0
 
92862.87
0.051500
525.28
20110901
152
360
20100201
1
0
0
 
405418.12
0.044000
2088.18
20110901
153
360
20090901
1
0
0
 
220340.10
0.039500
1086.70
20110901
154
360
20090801
1
0
0
 
906282.71
0.055500
5144.58
20110901
155
360
20090801
1
0
0
 
548978.46
0.050500
2949.31
20110901
156
360
20090901
1
0
0
 
603470.91
0.045000
3040.88
20110901
157
360
20100401
1
0
0
 
711245.94
0.044500
3673.37
20110901
158
360
20101001
1
0
0
 
1033652.43
0.047000
5230.07
20110901
159
360
20101001
1
0
0
 
1890636.62
0.048000
10073.58
20110901
160
360
20101001
1
0
0
 
991006.89
0.047000
4979.65
20110901
161
360
20101101
1
0
0
 
574521.86
0.046000
2988.59
20110901
162
360
20101101
1
0
0
 
1133472.89
0.046500
5693.37
20110901
163
360
20110201
1
0
0
 
715703.76
0.041000
3349.03
20110901
164
360
20101101
1
0
0
 
1084191.48
0.046500
5445.83
20110901
165
360
20110301
1
0
0
 
488421.32
0.042500
2324.50
20110901
166
360
20110101
1
0
0
 
1934349.75
0.046500
10312.74
20110901
167
360
20110101
1
0
0
 
592183.69
0.040500
2881.82
20110901
168
360
20110101
1
0
0
 
719750.29
0.042000
3564.94
20110901
169
360
20110201
1
0
0
 
710245.69
0.039000
3243.10
20110901
170
360
20110201
1
0
0
 
915037.87
0.044500
4468.51
20110901
171
360
20110201
1
0
0
 
1281543.55
0.046500
6410.15
20110901
172
360
20110201
1
0
0
 
721239.70
0.040000
3333.46
20110901
173
360
20110201
1
0
0
 
721387.81
0.041000
3375.64
20110901
174
360
20110201
1
0
0
 
940039.43
0.046000
4674.03
20110901
175
360
20110201
1
0
0
 
1110547.91
0.050500
6046.68
20110901
176
360
20110301
1
0
0
 
722384.63
0.046500
3608.30
20110901
177
360
20110301
1
0
0
 
346558.04
0.042000
1711.57
20110901
178
360
20110201
1
0
0
 
642810.28
0.043000
3082.57
20110901
179
360
20110301
1
0
0
 
450981.42
0.048000
2387.23
20110901
180
360
20110201
1
0
0
 
316553.57
0.044500
1611.91
20110901
181
360
20110301
1
0
0
 
262529.56
0.045000
1287.96
20110901
182
360
20101101
1
0
0
 
1769270.12
0.050500
9669.28
20110901
183
360
20101101
1
0
0
 
1126058.57
0.047000
5948.78
20110901
184
360
20101101
1
0
0
 
1209450.55
0.048000
6427.16
20110901
185
360
20101201
1
0
0
 
1027069.61
0.049000
5512.66
20110901
186
360
20101201
1
0
0
 
1305353.06
0.049500
7045.77
20110901
187
360
20110201
1
0
0
 
1090196.46
0.047500
5738.13
20110901
188
360
20110101
1
0
0
 
1230708.14
0.051500
6784.38
20110901
189
360
20110201
1
0
0
 
1040569.83
0.051000
5697.42
20110901
190
360
20110201
1
0
0
 
991405.32
0.049500
5337.70
20110901
191
360
20110401
1
0
0
 
803060.06
0.049500
4312.87
20110901
192
360
20110401
1
0
0
 
994106.62
0.051500
5460.27
20110901
193
360
20110401
1
0
0
 
869937.57
0.052500
4831.79
20110901
194
360
20110501
1
0
0
 
995424.27
0.053000
5553.05
20110901
195
360
20110501
1
0
0
 
995338.71
0.052000
5491.11
20110901
196
360
20110401
1
0
0
 
962189.35
0.050500
5226.06
20110901
197
360
20110401
1
0
0
 
894695.97
0.051500
4914.24
20110901
198
360
20110501
1
0
0
 
796406.83
0.054000
4492.25
20110901
199
360
20110501
1
0
0
 
1938981.54
0.056000
11481.58
20110901
200
360
20110501
1
0
0
 
933587.10
0.051500
5121.73
20110901
201
360
20110601
1
0
0
 
1296835.52
0.053500
7266.36
20110901
202
360
20110501
1
0
0
 
995207.90
0.050500
5398.82
20110901
203
360
20110501
1
0
0
 
903230.61
0.051500
4955.19
20110901
204
360
20110601
1
0
0
 
1992760.60
0.050000
10736.44
20110901
205
360
20110501
1
0
0
 
940387.54
0.049500
5044.13
20110901
206
360
20110601
1
0
0
 
553081.79
0.052500
3064.74
20110901
207
360
20110601
1
0
0
 
1409971.72
0.051000
7682.74
20110901
208
360
20110701
1
0
0
 
1646206.48
0.052500
9111.37
20110901
209
360
20110601
1
0
0
 
1283506.93
0.052000
7072.55
20110901
210
360
20110701
1
0
0
 
1197136.83
0.050500
6478.58
20110901
211
360
20110601
1
0
0
 
1096162.77
0.052000
6040.22
20110901
212
360
20110701
1
0
0
 
1011225.92
0.051500
5534.53
20110901
213
360
20110701
1
0
0
 
917865.06
0.052000
5051.83
20110901
214
360
20110701
1
0
0
 
586648.13
0.052500
3246.96
20110901
215
360
20110701
1
0
0
 
1720959.68
0.051500
9418.96
20110901
216
360
20110701
1
0
0
 
2393563.05
0.050000
13420.55
20110901
217
360
20110701
1
0
0
 
1097447.38
0.052000
6040.22
20110901
218
360
20110801
1
0
0
 
805066.83
0.052000
4425.84
20110901
219
360
20110801
1
0
0
 
594311.12
0.052000
3267.21
20110901
220
360
20110701
1
0
0
 
1095174.60
0.049000
6899.45
20110901
221
360
20110701
1
0
0
 
1097276.93
0.048500
5804.62
20110901
222
360
20110701
1
0
0
 
1695830.12
0.049000
9022.36
20110901
223
360
20110701
1
0
0
 
768162.80
0.050500
4157.09
20110901
224
360
20110801
1
0
0
 
998809.51
0.050500
5398.82
20110901
225
360
20110701
1
0
0
 
479953.20
0.051500
2626.83
20110901
226
360
20110701
1
0
0
 
773167.87
0.051000
4207.87
20110901
227
360
20110701
1
0
0
 
498817.99
0.051000
2714.75
20110901
228
360
20110701
1
0
0
 
2494089.97
0.051000
13573.75
20110901
229
360
20110701
1
0
0
 
1444513.05
0.050000
7773.18
20110901
230
360
20110801
1
0
0
 
1578066.18
0.049000
8385.49
20110901
231
360
20110801
1
0
0
 
998776.06
0.049000
5307.27
20110901
232
360
20110801
1
120
0
 
1462500.00
0.049000
5971.87
20110901
233
360
20110801
1
0
0
 
1003758.57
0.048500
5303.31
20110901
234
360
20110501
1
0
0
 
1094680.04
0.050000
5905.04
20110901
235
360
20110101
1
0
0
 
403674.13
0.052000
2240.38
20110901
236
360
20090501
1
0
0
 
336496.18
0.047500
1755.57
20110901
237
360
20101101
1
0
0
 
941758.21
0.048500
4843.00
20110901
238
360
20101101
1
0
0
 
1342210.35
0.044500
6583.15
20110901
239
360
20110301
1
0
0
 
1484075.81
0.048000
7855.82
20110901
240
360
20110101
1
0
0
 
719586.15
0.041000
3522.52
20110901
241
360
20110201
1
0
0
 
989230.13
0.044500
4830.82
20110901
242
360
20110301
1
0
0
 
1129730.20
0.053500
6351.96
20110901
243
360
20110601
1
0
0
 
847034.84
0.052000
4667.45
20110901
244
360
20110601
1
0
0
 
1544337.64
0.049500
8273.44
20110901
245
360
20110701
1
0
0
 
997547.13
0.049000
5307.27
20110901
246
360
20110801
1
0
0
 
1068737.93
0.051000
5809.57
20110901
247
360
20110801
1
0
0
 
998730.29
0.047000
5186.38
20110901

 
KEY
Current Payment
Status
Index Type
ARM Look-back
Days
Gross Margin
ARM Round Flag
ARM Round Factor
Initial Fixed Rate
Period
Initial Interest Rate
Cap (Change Up)
Initial Interest Rate
Cap (Change Down)
Subsequent Interest
Rate Reset Period
1
0
0
               
2
0
0
               
3
0
0
               
4
0
0
               
5
0
0
               
6
0
0
               
7
0
0
               
8
0
0
               
9
0
0
               
10
0
0
               
11
0
0
               
12
0
0
               
13
0
0
               
14
0
0
               
15
0
0
               
16
0
0
               
17
0
0
               
18
0
0
               
19
0
0
               
20
0
0
               
21
0
0
               
22
0
0
               
23
0
0
               
24
0
0
               
25
0
0
               
26
0
0
               
27
0
0
               
28
0
0
               
29
0
0
               
30
0
0
               
31
0
0
               
32
0
0
               
33
0
0
               
34
0
0
               
35
0
0
               
36
0
0
               
37
0
0
               
38
0
0
               
39
0
0
               
40
0
0
               
41
0
0
               
42
0
0
               
43
0
0
               
44
0
0
               
45
0
0
               
46
0
0
               
47
0
0
               
48
0
0
               
49
0
0
               
50
0
0
               
51
0
0
               
52
0
0
               
53
0
0
               
54
0
0
               
55
0
0
               
56
0
0
               
57
0
0
               
58
0
0
               
59
0
0
               
60
0
0
               
61
0
0
               
62
0
0
               
63
0
0
               
64
0
0
               
65
0
0
               
66
0
0
               
67
0
0
               
68
0
0
               
69
0
0
               
70
0
0
               
71
0
0
               
72
0
0
               
73
0
0
               
74
0
0
               
75
0
0
               
76
0
0
               
77
0
0
               
78
0
0
               
79
0
0
               
80
0
0
               
81
0
0
               
82
0
0
               
83
0
0
               
84
0
0
               
85
0
0
               
86
0
0
               
87
0
0
               
88
0
0
               
89
0
0
               
90
0
0
               
91
0
0
               
92
0
0
               
93
0
0
               
94
0
0
               
95
0
0
               
96
0
0
               
97
0
0
               
98
0
0
               
99
0
0
               
100
0
0
               
101
0
0
               
102
0
0
               
103
0
0
               
104
0
0
               
105
0
0
               
106
0
0
               
107
0
0
               
108
0
0
               
109
0
0
               
110
0
0
               
111
0
0
               
112
0
0
               
113
0
0
               
114
0
0
               
115
0
0
               
116
0
0
               
117
0
0
               
118
0
0
               
119
0
0
               
120
0
0
               
121
0
0
               
122
0
0
               
123
0
0
               
124
0
0
               
125
0
0
               
126
0
0
               
127
0
0
               
128
0
0
               
129
0
0
               
130
0
0
               
131
0
0
               
132
0
0
               
133
0
0
               
134
0
0
               
135
0
0
               
136
0
0
               
137
0
0
               
138
0
0
               
139
0
0
               
140
0
0
               
141
0
0
               
142
0
0
               
143
0
0
               
144
0
0
               
145
0
0
               
146
0
0
               
147
0
0
               
148
0
0
               
149
0
0
               
150
0
0
               
151
0
0
               
152
0
0
               
153
0
0
               
154
0
0
               
155
0
0
               
156
0
0
               
157
0
0
               
158
0
0
               
159
0
0
               
160
0
0
               
161
0
0
               
162
0
0
               
163
0
0
               
164
0
0
               
165
0
0
               
166
0
0
               
167
0
0
               
168
0
0
               
169
0
0
               
170
0
0
               
171
0
0
               
172
0
0
               
173
0
0
               
174
0
0
               
175
0
0
               
176
0
0
               
177
0
0
               
178
0
0
               
179
0
0
               
180
0
0
               
181
0
0
               
182
0
0
               
183
0
0
               
184
0
0
               
185
0
0
               
186
0
0
               
187
0
0
               
188
0
0
               
189
0
0
               
190
0
0
               
191
0
0
               
192
0
0
               
193
0
0
               
194
0
0
               
195
0
0
               
196
0
0
               
197
0
0
               
198
0
0
               
199
0
0
               
200
0
0
               
201
0
0
               
202
0
0
               
203
0
0
               
204
0
0
               
205
0
0
               
206
0
0
               
207
0
0
               
208
0
0
               
209
0
0
               
210
0
0
               
211
0
0
               
212
0
0
               
213
0
0
               
214
0
0
               
215
0
0
               
216
0
0
               
217
0
0
               
218
0
0
               
219
0
0
               
220
0
0
               
221
0
0
               
222
0
0
               
223
0
0
               
224
0
0
               
225
0
0
               
226
0
0
               
227
0
0
               
228
0
0
               
229
0
0
               
230
0
0
               
231
0
0
               
232
0
0
               
233
0
0
               
234
0
0
               
235
0
0
               
236
0
0
               
237
0
0
               
238
0
0
               
239
0
0
               
240
0
0
               
241
0
0
               
242
0
0
               
243
0
0
               
244
0
0
               
245
0
0
               
246
0
0
               
247
0
0
               

 
KEY
Subsequent Interest
Rate Cap (Change Down)
Subsequent Interest
Rate Cap (Change
Up)
Lifetime Maximum
Rate (Ceiling)
Lifetime Minimum
Rate (Floor)
Negative
Amortization Limit
Initial Negative
Amortization Recast
Period
Subsequent
Negative
Amortization Recast
Period
Initial Fixed
Payment Period
Subsequent
Payment Reset
Period
Initial Periodic
Payment Cap
1
                   
2
                   
3
                   
4
                   
5
                   
6
                   
7
                   
8
                   
9
                   
10
                   
11
                   
12
                   
13
                   
14
                   
15
                   
16
                   
17
                   
18
                   
19
                   
20
                   
21
                   
22
                   
23
                   
24
                   
25
                   
26
                   
27
                   
28
                   
29
                   
30
                   
31
                   
32
                   
33
                   
34
                   
35
                   
36
                   
37
                   
38
                   
39
                   
40
                   
41
                   
42
                   
43
                   
44
                   
45
                   
46
                   
47
                   
48
                   
49
                   
50
                   
51
                   
52
                   
53
                   
54
                   
55
                   
56
                   
57
                   
58
                   
59
                   
60
                   
61
                   
62
                   
63
                   
64
                   
65
                   
66
                   
67
                   
68
                   
69
                   
70
                   
71
                   
72
                   
73
                   
74
                   
75
                   
76
                   
77
                   
78
                   
79
                   
80
                   
81
                   
82
                   
83
                   
84
                   
85
                   
86
                   
87
                   
88
                   
89
                   
90
                   
91
                   
92
                   
93
                   
94
                   
95
                   
96
                   
97
                   
98
                   
99
                   
100
                   
101
                   
102
                   
103
                   
104
                   
105
                   
106
                   
107
                   
108
                   
109
                   
110
                   
111
                   
112
                   
113
                   
114
                   
115
                   
116
                   
117
                   
118
                   
119
                   
120
                   
121
                   
122
                   
123
                   
124
                   
125
                   
126
                   
127
                   
128
                   
129
                   
130
                   
131
                   
132
                   
133
                   
134
                   
135
                   
136
                   
137
                   
138
                   
139
                   
140
                   
141
                   
142
                   
143
                   
144
                   
145
                   
146
                   
147
                   
148
                   
149
                   
150
                   
151
                   
152
                   
153
                   
154
                   
155
                   
156
                   
157
                   
158
                   
159
                   
160
                   
161
                   
162
                   
163
                   
164
                   
165
                   
166
                   
167
                   
168
                   
169
                   
170
                   
171
                   
172
                   
173
                   
174
                   
175
                   
176
                   
177
                   
178
                   
179
                   
180
                   
181
                   
182
                   
183
                   
184
                   
185
                   
186
                   
187
                   
188
                   
189
                   
190
                   
191
                   
192
                   
193
                   
194
                   
195
                   
196
                   
197
                   
198
                   
199
                   
200
                   
201
                   
202
                   
203
                   
204
                   
205
                   
206
                   
207
                   
208
                   
209
                   
210
                   
211
                   
212
                   
213
                   
214
                   
215
                   
216
                   
217
                   
218
                   
219
                   
220
                   
221
                   
222
                   
223
                   
224
                   
225
                   
226
                   
227
                   
228
                   
229
                   
230
                   
231
                   
232
                   
233
                   
234
                   
235
                   
236
                   
237
                   
238
                   
239
                   
240
                   
241
                   
242
                   
243
                   
244
                   
245
                   
246
                   
247
                   

 
KEY
Subsequent
Periodic Payment
Cap
Initial Minimum
Payment Reset
Period
Subsequent
Minimum Payment
Reset Period
Option ARM
Indicator
Options at Recast
Initial Minimum
Payment
Current Minimum
Payment
Prepayment Penalty
Calculation
Prepayment Penalty
Type
Prepayment Penalty
Total Term
1
     
0
         
0
2
     
0
         
0
3
     
0
         
0
4
     
0
         
0
5
     
0
         
0
6
     
0
         
0
7
     
0
         
0
8
     
0
         
0
9
     
0
         
0
10
     
0
         
0
11
     
0
         
0
12
     
0
         
0
13
     
0
         
0
14
     
0
         
0
15
     
0
         
0
16
     
0
         
0
17
     
0
         
0
18
     
0
         
0
19
     
0
         
0
20
     
0
         
0
21
     
0
         
0
22
     
0
         
0
23
     
0
         
0
24
     
0
         
0
25
     
0
         
0
26
     
0
         
0
27
     
0
         
0
28
     
0
         
0
29
     
0
         
0
30
     
0
         
0
31
     
0
         
0
32
     
0
         
0
33
     
0
         
0
34
     
0
         
0
35
     
0
         
0
36
     
0
         
0
37
     
0
         
0
38
     
0
         
0
39
     
0
         
0
40
     
0
         
0
41
     
0
         
0
42
     
0
         
0
43
     
0
         
0
44
     
0
         
0
45
     
0
         
0
46
     
0
         
0
47
     
0
         
0
48
     
0
         
0
49
     
0
         
0
50
     
0
         
0
51
     
0
     
20
1
60
52
     
0
     
20
1
60
53
     
0
         
0
54
     
0
     
20
1
36
55
     
0
     
20
1
60
56
     
0
     
20
1
60
57
     
0
         
0
58
     
0
     
20
1
60
59
     
0
         
0
60
     
0
     
20
1
60
61
     
0
         
0
62
     
0
     
20
1
60
63
     
0
         
0
64
     
0
     
20
1
60
65
     
0
     
20
1
60
66
     
0
     
20
1
60
67
     
0
     
20
1
60
68
     
0
         
0
69
     
0
     
20
1
60
70
     
0
     
20
1
60
71
     
0
     
20
1
60
72
     
0
         
0
73
     
0
         
0
74
     
0
     
20
1
36
75
     
0
         
0
76
     
0
     
20
1
60
77
     
0
         
0
78
     
0
         
0
79
     
0
         
0
80
     
0
         
0
81
     
0
     
20
1
60
82
     
0
     
20
1
60
83
     
0
         
0
84
     
0
         
0
85
     
0
     
20
1
60
86
     
0
         
0
87
     
0
     
20
1
60
88
     
0
         
0
89
     
0
         
0
90
     
0
     
20
1
60
91
     
0
     
20
1
60
92
     
0
         
0
93
     
0
     
20
1
60
94
     
0
         
0
95
     
0
         
0
96
     
0
         
0
97
     
0
         
0
98
     
0
     
20
1
60
99
     
0
         
0
100
     
0
         
0
101
     
0
         
0
102
     
0
         
0
103
     
0
         
0
104
     
0
         
0
105
     
0
         
0
106
     
0
     
20
1
60
107
     
0
         
0
108
     
0
     
20
1
60
109
     
0
         
0
110
     
0
         
0
111
     
0
     
20
1
60
112
     
0
         
0
113
     
0
         
0
114
     
0
     
20
1
60
115
     
0
         
0
116
     
0
         
0
117
     
0
         
0
118
     
0
         
0
119
     
0
         
0
120
     
0
     
20
1
60
121
     
0
         
0
122
     
0
         
0
123
     
0
     
20
1
60
124
     
0
         
0
125
     
0
         
0
126
     
0
     
20
1
60
127
     
0
         
0
128
     
0
     
20
1
60
129
     
0
         
0
130
     
0
         
0
131
     
0
         
0
132
     
0
     
20
1
60
133
     
0
         
0
134
     
0
         
0
135
     
0
         
0
136
     
0
         
0
137
     
0
         
0
138
     
0
     
20
1
60
139
     
0
     
20
1
60
140
     
0
     
20
1
60
141
     
0
     
20
1
60
142
     
0
     
20
1
60
143
     
0
         
0
144
     
0
         
0
145
     
0
         
0
146
     
0
         
0
147
     
0
         
0
148
     
0
         
0
149
     
0
         
0
150
     
0
         
0
151
     
0
         
0
152
     
0
         
0
153
     
0
         
0
154
     
0
         
0
155
     
0
         
0
156
     
0
         
0
157
     
0
         
0
158
     
0
     
20
1
60
159
     
0
     
20
1
48
160
     
0
         
0
161
     
0
         
0
162
     
0
     
20
1
60
163
     
0
         
0
164
     
0
     
20
1
60
165
     
0
         
0
166
     
0
     
20
1
60
167
     
0
         
0
168
     
0
         
0
169
     
0
         
0
170
     
0
     
20
1
60
171
     
0
     
20
1
60
172
     
0
         
0
173
     
0
         
0
174
     
0
     
20
1
60
175
     
0
     
20
1
60
176
     
0
         
0
177
     
0
         
0
178
     
0
         
0
179
     
0
         
0
180
     
0
         
0
181
     
0
         
0
182
     
0
     
20
1
60
183
     
0
     
20
1
60
184
     
0
     
20
1
60
185
     
0
     
20
1
60
186
     
0
     
20
1
60
187
     
0
     
20
1
60
188
     
0
     
20
1
60
189
     
0
     
20
1
60
190
     
0
     
20
1
60
191
     
0
     
20
1
60
192
     
0
     
20
1
60
193
     
0
     
20
1
60
194
     
0
     
20
1
60
195
     
0
     
20
1
60
196
     
0
     
20
1
60
197
     
0
     
20
1
60
198
     
0
     
20
1
60
199
     
0
     
20
1
60
200
     
0
     
20
1
60
201
     
0
     
20
1
60
202
     
0
     
20
1
60
203
     
0
     
20
1
60
204
     
0
     
20
1
60
205
     
0
     
20
1
60
206
     
0
     
20
1
60
207
     
0
     
20
1
60
208
     
0
     
20
1
60
209
     
0
     
20
1
60
210
     
0
     
20
1
60
211
     
0
     
20
1
60
212
     
0
     
20
1
60
213
     
0
     
20
1
60
214
     
0
     
20
1
60
215
     
0
     
20
1
60
216
     
0
     
20
1
60
217
     
0
     
20
1
60
218
     
0
     
20
1
60
219
     
0
     
20
1
60
220
     
0
     
20
1
60
221
     
0
     
20
1
60
222
     
0
     
20
1
60
223
     
0
     
20
1
60
224
     
0
     
20
1
60
225
     
0
     
20
1
60
226
     
0
     
20
1
60
227
     
0
     
20
1
60
228
     
0
     
20
1
60
229
     
0
     
20
1
60
230
     
0
     
20
1
60
231
     
0
     
20
1
60
232
     
0
     
20
1
60
233
     
0
     
20
1
60
234
     
0
     
20
1
60
235
     
0
         
0
236
     
0
         
0
237
     
0
     
20
1
60
238
     
0
     
20
1
60
239
     
0
     
20
1
60
240
     
0
         
0
241
     
0
     
20
1
60
242
     
0
     
20
1
60
243
     
0
     
20
1
60
244
     
0
     
20
1
60
245
     
0
     
20
1
60
246
     
0
     
20
1
60
247
     
0
     
20
1
60

 
KEY
Prepayment Penalty
Hard Term
Primary Borrower ID
Number of
Mortgaged
Properties
Total Number of
Borrowers
Self-employment
Flag
Current ‘Other’
Monthly Payment
Length of
Employment:
Borrower
Length of
Employment: Co-
Borrower
Years in Home
FICO Model Used
1
 
109
1
3
0
 
5.00
13.00
2.00
1
2
 
165
2
2
0
 
0.00
27.00
23.00
1
3
 
186
1
2
0
 
4.50
1.00
2.00
1
4
 
127
1
2
0
 
18.00
3.00
11.00
1
5
 
269
1
1
0
 
0.00
0.00
7.00
1
6
 
70
1
2
0
 
10.00
3.00
4.00
1
7
 
270
1
2
1
 
2.00
3.00
7.00
1
8
 
428
2
2
0
 
9.00
2.00
4.00
1
9
 
344
1
2
0
 
7.00
2.00
2.00
1
10
 
385
3
1
0
 
2.50
0.00
1.00
1
11
 
446
1
2
0
 
3.00
10.00
6.00
1
12
 
100
1
2
0
 
3.00
0.00
2.00
1
13
 
351
1
2
0
 
20.00
9.00
3.00
1
14
 
427
1
1
1
 
0.80
0.00
31.00
1
15
 
370
1
2
0
 
10.00
0.00
11.00
1
16
 
81
1
2
0
 
4.00
13.00
7.00
1
17
 
13
1
1
0
 
11.00
0.00
5.00
1
18
 
369
1
2
0
 
2.00
0.00
9.00
1
19
 
14
1
1
0
 
1.00
0.00
1.00
1
20
 
117
3
1
1
 
20.00
0.00
3.00
1
21
 
342
2
2
0
 
0.00
0.00
4.00
1
22
 
17
1
1
0
 
6.60
0.00
2.00
1
23
 
9
1
2
1
 
2.60
5.00
1.00
1
24
 
84
1
2
0
 
7.00
0.00
3.00
1
25
 
215
1
2
1
 
3.50
10.00
2.00
1
26
 
395
3
2
0
 
1.60
0.00
1.00
1
27
 
348
1
2
1
 
7.10
11.00
2.00
1
28
 
140
1
2
0
 
3.00
3.00
5.00
1
29
 
37
2
2
0
 
17.80
0.00
12.00
1
30
 
302
1
2
0
 
0.90
0.00
2.00
1
31
 
12
2
1
0
 
3.00
0.00
10.00
1
32
 
226
1
1
0
 
22.00
0.00
9.00
1
33
 
413
1
1
0
 
3.00
0.00
1.00
1
34
 
379
2
2
1
 
11.00
0.00
2.00
1
35
 
434
1
2
1
 
7.00
0.00
7.00
1
36
 
142
1
1
0
 
16.00
0.00
9.00
1
37
 
406
2
1
0
 
3.00
0.00
1.00
1
38
 
73
2
2
0
 
7.00
11.00
1.00
1
39
 
110
1
1
0
 
15.00
0.00
5.00
1
40
 
99
1
2
0
 
6.00
3.00
11.00
1
41
 
77
1
2
0
 
0.00
16.00
13.00
1
42
 
49
2
2
0
 
10.00
0.00
6.00
1
43
 
441
2
1
0
 
27.00
0.00
21.00
1
44
 
223
3
2
0
 
6.00
0.00
12.00
1
45
 
221
1
2
0
 
0.00
0.00
35.00
1
46
 
79
1
2
0
 
10.00
0.00
1.00
1
47
 
391
1
2
0
 
12.00
0.00
0.10
1
48
 
330
3
2
1
 
17.00
0.00
4.00
1
49
 
33
1
2
1
 
7.00
0.00
19.00
1
50
 
243
3
2
0
 
0.00
0.00
20.00
1
51
 
47
3
2
1
 
33.00
0.00
8.00
1
52
 
255
1
2
1
 
39.00
0.00
11.00
1
53
 
174
1
1
0
 
4.00
0.00
1.00
1
54
 
449
1
1
1
 
3.00
0.00
21.00
1
55
 
58
1
2
1
 
7.00
0.00
6.00
1
56
 
224
3
2
1
 
17.00
10.00
2.00
1
57
 
242
2
1
0
 
28.00
0.00
25.00
1
58
 
445
1
2
0
 
20.00
0.00
4.00
1
59
 
343
1
1
0
 
35.00
0.00
35.00
1
60
 
414
1
1
0
 
1.00
0.00
4.00
1
61
 
244
2
2
0
 
1.00
0.00
6.00
1
62
 
141
1
2
0
 
9.00
0.00
10.00
1
63
 
411
1
1
0
 
1.10
0.00
20.00
1
64
 
213
1
2
1
 
5.00
0.00
4.00
1
65
 
340
1
2
0
 
6.00
0.00
5.00
1
66
 
133
1
2
0
 
0.00
0.00
17.00
1
67
 
314
2
1
0
 
0.60
0.00
6.00
1
68
 
375
1
1
0
 
0.00
0.00
20.00
1
69
 
248
3
2
0
 
16.00
0.00
9.00
1
70
 
101
2
2
0
 
28.00
0.00
13.00
1
71
 
7
1
2
1
 
20.00
0.00
2.00
1
72
 
420
1
2
0
 
20.00
0.00
8.00
1
73
 
35
2
1
1
 
39.00
0.00
10.00
1
74
 
146
1
2
1
 
10.00
0.00
2.00
1
75
 
208
2
2
0
 
2.00
0.00
9.00
1
76
 
367
2
2
1
 
10.00
10.00
1.00
1
77
 
260
2
2
0
 
1.80
2.00
5.00
1
78
 
260
2
2
0
 
1.80
2.00
5.00
1
79
 
452
1
1
0
 
2.50
0.00
4.00
1
80
 
138
3
2
0
 
0.00
0.00
11.00
1
81
 
324
2
2
1
 
13.00
0.00
13.00
1
82
 
93
2
2
0
 
13.00
0.00
12.00
1
83
 
278
2
2
0
 
24.00
0.00
24.00
1
84
 
256
1
2
1
 
15.00
15.00
4.00
1
85
 
364
1
2
0
 
2.70
3.00
2.00
1
86
 
119
1
2
1
 
20.00
0.00
10.00
1
87
 
163
1
2
0
 
3.00
0.00
3.00
1
88
 
67
6
1
0
 
27.00
0.00
7.00
1
89
 
18
1
2
1
 
4.00
0.00
3.00
1
90
 
21
1
2
0
 
8.00
4.00
1.00
1
91
 
377
1
2
0
 
2.00
0.00
2.00
1
92
 
122
3
2
0
 
12.00
3.00
3.00
1
93
 
279
1
1
1
 
19.00
0.00
7.00
1
94
 
257
1
2
1
 
20.00
0.00
12.00
1
95
 
48
2
1
0
 
17.00
0.00
16.00
1
96
 
241
1
4
1
 
5.00
5.00
1.00
1
97
 
292
2
2
0
 
5.00
7.00
3.00
1
98
 
150
3
1
1
 
11.00
0.00
8.00
1
99
 
311
1
2
1
 
2.00
3.00
10.00
1
100
 
68
2
2
0
 
3.00
0.00
10.00
1
101
 
350
1
2
0
 
0.50
0.00
7.00
1
102
 
197
2
1
0
 
0.50
0.00
11.00
1
103
 
229
1
1
0
 
3.00
0.00
10.00
1
104
 
304
1
1
1
 
2.00
0.00
2.00
1
105
 
300
1
2
0
 
5.60
1.00
6.00
1
106
 
239
2
2
1
 
11.00
2.00
0.00
1
107
 
464
3
1
0
 
5.60
0.00
3.00
1
108
 
438
3
2
1
 
21.00
21.00
8.00
1
109
 
166
2
2
1
 
8.00
8.00
5.00
1
110
 
11
1
2
0
 
6.00
0.00
0.50
1
111
 
363
1
2
0
 
3.50
0.00
9.75
1
112
 
156
1
1
0
 
13.00
0.00
14.00
1
113
 
308
1
2
1
 
4.00
14.00
1.00
1
114
 
170
1
2
0
 
0.60
0.00
4.00
1
115
 
419
1
3
0
 
3.00
0.00
2.00
1
116
 
212
2
2
0
 
21.00
5.00
2.00
1
117
 
465
1
2
1
 
43.00
0.00
7.00
1
118
 
323
2
2
0
 
1.00
0.00
0.04
1
119
 
272
1
2
0
 
3.00
0.00
2.00
1
120
 
453
1
2
0
 
4.00
0.80
2.00
1
121
 
193
1
2
0
 
23.00
12.00
27.00
1
122
 
360
1
2
1
 
34.00
7.00
16.00
1
123
 
191
1
2
0
 
5.50
5.00
0.20
1
124
 
422
1
2
1
 
20.00
21.00
3.00
1
125
 
53
4
1
1
 
23.00
0.00
11.00
1
126
 
175
1
2
0
 
3.00
1.60
1.00
1
127
 
346
1
2
0
 
0.00
0.00
2.00
1
128
 
178
2
2
0
 
3.00
0.00
5.00
1
129
 
403
2
1
1
 
0.00
0.00
12.00
1
130
 
125
1
2
1
 
31.00
30.00
0.50
1
131
 
106
1
1
0
 
25.00
0.00
36.00
1
132
 
143
3
3
0
 
10.00
14.00
3.00
1
133
 
136
2
2
0
 
0.20
0.00
7.00
1
134
 
5
1
1
0
 
2.00
0.00
2.00
1
135
 
312
2
2
0
 
13.00
0.00
1.00
1
136
 
312
2
1
0
 
10.00
0.00
6.00
1
137
 
322
1
2
0
 
1.00
1.00
5.00
1
138
 
194
1
1
0
 
5.00
0.00
10.00
1
139
 
262
2
2
1
 
7.00
1.00
1.00
1
140
 
120
3
2
1
 
16.00
5.00
0.00
1
141
 
211
1
1
0
 
18.00
0.00
5.00
1
142
 
92
2
2
1
 
2.00
0.00
7.00
1
143
 
111
1
2
0
 
0.20
 
4.00
1
144
 
103
1
1
0
 
8.00
 
6.00
1
145
 
359
3
2
0
 
1.30
 
9.00
1
146
 
378
1
1
0
 
99.00
 
1.20
1
147
 
437
1
2
0
 
0.11
 
10.00
1
148
 
442
1
2
0
 
4.00
3.00
7.00
1
149
 
40
1
1
0
 
99.00
 
3.00
1
150
 
249
2
2
1
 
14.00
 
5.00
1
151
 
407
1
1
0
 
25.00
 
6.00
1
152
 
64
1
2
1
 
25.00
 
9.00
1
153
 
75
2
2
0
 
28.00
 
0.00
1
154
 
383
2
2
1
 
40.00
 
0.00
1
155
 
331
3
2
0
 
5.00
 
0.00
1
156
 
49
2
2
0
 
10.00
 
6.00
1
157
 
368
1
2
0
 
5.00
 
5.00
1
158
 
189
2
2
0
 
0.50
 
0.00
1
159
 
287
3
1
1
 
2.50
 
2.00
1
160
 
209
1
1
0
 
0.60
 
0.00
1
161
 
118
5
2
1
 
7.00
7.00
38.00
1
162
 
10
1
2
0
 
2.00
1.00
0.00
1
163
 
61
1
2
1
 
2.00
2.00
1.00
1
164
 
284
2
2
0
 
15.00
5.00
0.50
1
165
 
366
2
2
1
 
19.00
9.00
9.00
1
166
 
145
1
2
1
 
10.00
10.00
8.00
1
167
 
157
1
2
0
 
0.00
6.00
8.00
1
168
 
169
1
2
0
 
1.00
10.00
0.00
1
169
 
280
1
2
0
 
7.00
3.00
6.00
1
170
 
325
6
2
1
 
10.00
8.00
1.00
1
171
 
26
3
2
0
 
8.00
3.00
0.00
1
172
 
39
1
2
1
 
6.00
5.00
1.00
1
173
 
88
1
2
0
 
3.00
 
0.00
1
174
 
352
2
1
1
 
15.00
 
2.00
1
175
 
392
2
2
0
 
2.00
3.00
0.00
1
176
 
266
1
1
1
 
25.00
 
6.00
1
177
 
273
1
2
1
 
22.00
 
5.00
1
178
 
115
1
2
0
 
2.00
 
2.00
1
179
 
57
1
2
0
 
0.30
 
13.00
1
180
 
34
2
1
0
 
8.00
 
0.00
1
181
 
355
1
2
0
 
99.00
27.00
36.00
1
182
 
196
1
2
0
 
0.00
10.00
6.00
1
183
 
220
1
2
0
 
17.00
30.00
7.00
1
184
 
402
2
2
1
 
8.00
6.00
0.00
1
185
 
365
1
2
0
 
4.40
 
3.00
1
186
 
180
2
2
0
 
25.00
1.50
0.00
1
187
 
139
2
2
0
 
2.00
 
0.00
1
188
 
310
4
2
0
 
20.00
 
0.00
1
189
 
267
1
1
0
 
0.00
 
6.00
1
190
 
27
1
1
1
 
10.00
 
0.00
1
191
 
313
1
2
0
 
3.50
3.50
0.00
1
192
 
250
1
1
0
 
7.00
 
0.00
1
193
 
168
1
2
0
 
1.00
 
5.00
1
194
 
417
1
2
1
 
24.00
 
15.00
1
195
 
462
3
1
1
 
16.00
 
2.00
1
196
 
78
2
2
0
 
1.50
10.00
0.00
1
197
 
457
1
2
1
 
3.00
6.00
0.00
1
198
 
418
1
2
0
 
0.50
 
0.00
1
199
 
286
1
1
0
 
4.90
 
3.00
1
200
 
31
1
2
0
 
6.50
 
13.00
1
201
 
316
2
2
0
 
1.00
9.00
0.00
1
202
 
301
1
2
0
 
19.00
 
0.00
1
203
 
254
1
2
0
 
5.00
8.00
0.00
1
204
 
121
1
2
1
 
24.00
 
13.00
1
205
 
460
1
2
1
 
2.00
 
0.00
1
206
 
166
2
2
1
 
8.00
8.00
2.00
1
207
 
396
1
2
0
 
7.00
 
7.00
1
208
 
87
1
2
1
 
31.00
17.00
9.00
1
209
 
155
2
2
0
 
3.80
16.00
0.00
1
210
 
124
1
2
0
 
0.10
2.70
6.00
1
211
 
444
1
2
0
 
6.00
1.00
1.00
1
212
 
318
2
2
0
 
4.00
3.00
0.00
1
213
 
153
1
2
1
 
4.00
 
0.00
1
214
 
397
2
2
0
 
1.80
1.80
0.00
1
215
 
16
1
2
0
 
12.00
4.00
0.00
1
216
 
362
1
2
0
 
10.00
3.00
0.00
1
217
 
372
2
2
1
 
8.00
8.00
1.00
1
218
 
401
1
2
0
 
15.00
18.00
8.00
1
219
 
28
2
2
1
 
32.00
10.00
22.00
1
220
 
252
1
2
1
 
3.00
 
0.00
1
221
 
134
2
2
0
 
99.00
 
0.00
1
222
 
271
2
2
0
 
10.00
 
0.00
1
223
 
46
2
2
1
 
6.00
10.00
0.00
1
224
 
461
1
2
0
 
9.00
0.01
3.00
1
225
 
192
1
2
0
 
3.00
4.00
0.00
1
226
 
89
2
2
0
 
11.00
14.00
0.00
1
227
 
317
4
1
1
 
13.00
 
0.00
1
228
 
247
2
2
0
 
20.00
15.00
7.00
1
229
 
38
2
2
1
 
7.00
7.00
0.00
1
230
 
50
3
2
0
 
0.01
 
0.00
1
231
 
1
1
2
0
 
5.60
0.90
0.00
1
232
 
65
1
2
0
 
16.00
 
0.00
1
233
 
470
1
2
0
 
11.00
 
3.00
1
234
 
349
2
2
0
 
4.00
2.60
0.00
1
235
 
263
2
2
1
 
21.00
7.00
0.00
1
236
 
6
1
2
0
 
2.00
10.00
5.00
1
237
 
232
3
1
0
 
3.00
 
3.00
1
238
 
240
1
2
0
 
6.00
 
0.00
1
239
 
374
2
2
0
 
6.50
 
2.00
1
240
 
353
2
2
1
 
23.00
23.00
22.00
1
241
 
222
1
2
0
 
2.00
1.00
0.00
1
242
 
387
2
1
0
 
11.00
 
0.00
1
243
 
361
2
2
1
 
0.40
5.00
0.00
1
244
 
36
2
1
1
 
35.00
 
0.00
1
245
 
179
1
2
0
 
0.30
6.00
0.00
1
246
 
207
1
2
1
 
11.60
0.20
0.00
1
247
 
177
1
2
0
 
9.00
 
0.00
1

 
KEY
Most Recent FICO
Date
Primary Wage
Earner Original
FICO: Equifax
Primary Wage
Earner Original
FICO: Experian
Primary Wage
Earner Original
FICO: TransUnion
Secondary Wage
Earner Original
FICO: Equifax
Secondary Wage
Earner Original
FICO: Experian
Secondary Wage
Earner Original
FICO: TransUnion
Original
Primary Borrower
FICO
Most Recent
Primary Borrower
FICO
Most Recent Co-
Borrower FICO
1
20110825
           
782
788
 
2
20110825
           
706
711
 
3
20110825
           
752
747
 
4
20110825
           
746
772
 
5
20110825
           
716
729
 
6
20110825
           
789
796
 
7
20110825
           
795
773
 
8
20110825
           
793
806
 
9
20110825
           
787
770
 
10
20110825
           
730
779
 
11
20110825
           
773
774
 
12
20110825
           
720
779
 
13
20110825
           
812
793
 
14
20110825
           
764
783
 
15
20110825
           
787
772
 
16
20110825
           
788
797
 
17
20110825
           
793
807
 
18
20110825
           
731
775
 
19
20110825
           
757
793
 
20
20110825
           
766
815
 
21
20110825
           
800
807
 
22
20110825
           
796
797
 
23
20110825
           
707
676
 
24
20110825
           
773
778
 
25
20110825
           
806
797
 
26
20110825
           
768
769
 
27
20110825
           
808
808
 
28
20110825
           
767
795
 
29
20110825
           
787
793
 
30
20110825
           
781
766
 
31
20110825
           
781
823
 
32
20110825
           
802
815
 
33
20110825
           
796
795
 
34
20110825
           
777
792
 
35
20110825
           
793
808
 
36
20110825
           
815
802
 
37
20110825
           
778
805
 
38
20110825
           
783
773
 
39
20110825
           
796
808
 
40
20110825
           
791
787
 
41
20110825
           
779
803
 
42
20110825
           
760
785
 
43
20110825
           
791
801
 
44
20110825
           
796
797
 
45
20110825
           
742
770
 
46
20110825
           
797
797
 
47
20110825
           
782
768
 
48
20110825
           
813
798
 
49
20110825
           
807
799
 
50
20110825
           
788
807
 
51
20110825
           
729
776
 
52
20110825
           
729
724
 
53
20110825
           
798
800
 
54
20110825
           
749
703
 
55
20110825
           
776
793
 
56
20110825
           
763
800
 
57
20110825
           
770
760
 
58
20110825
           
798
806
 
59
20110825
           
756
797
 
60
20110825
           
713
762
 
61
20110825
           
788
801
 
62
20110825
           
747
756
 
63
20110825
           
781
799
 
64
20110825
           
795
788
 
65
20110825
           
787
789
 
66
20110825
           
765
742
 
67
20110825
           
767
760
 
68
20110825
           
801
804
 
69
20110825
           
767
787
 
70
20110825
           
782
787
 
71
20110825
           
782
801
 
72
20110825
           
810
814
 
73
20110825
           
796
786
 
74
20110825
           
739
753
 
75
20110825
           
767
730
 
76
20110825
           
735
740
 
77
20110825
           
789
774
 
78
20110825
           
789
774
 
79
20110825
           
809
780
 
80
20110825
           
734
767
 
81
20110825
           
801
781
 
82
20110825
           
797
797
 
83
20110825
           
795
785
 
84
20110825
           
803
794
 
85
20110825
           
705
725
 
86
20110825
           
787
787
 
87
20110825
           
796
775
 
88
20110825
           
812
781
 
89
20110825
           
793
772
 
90
20110825
           
780
771
 
91
20110825
           
790
773
 
92
20110825
           
797
790
 
93
20110825
           
738
786
 
94
20110825
           
792
786
 
95
20110825
           
788
798
 
96
20110825
           
798
774
 
97
20110825
           
803
792
 
98
20110825
           
782
803
 
99
20110825
           
768
784
 
100
20110825
           
778
775
 
101
20110825
           
709
720
 
102
20110825
           
797
793
 
103
20110825
           
799
795
 
104
20110825
           
765
772
 
105
20110825
           
777
785
 
106
20110825
           
745
725
 
107
20110825
           
789
774
 
108
20110825
           
800
787
 
109
20110825
           
775
762
 
110
20110825
           
784
801
 
111
20110825
           
791
783
 
112
20110825
           
813
801
 
113
20110825
           
781
792
 
114
20110825
           
809
797
 
115
20110825
           
782
767
 
116
20110825
           
763
767
 
117
20110825
           
793
783
 
118
20110825
           
711
714
 
119
20110825
           
816
799
 
120
20110825
           
786
648
 
121
20110825
           
794
797
 
122
20110825
           
798
800
 
123
20110825
           
739
765
 
124
20110825
           
770
768
 
125
20110825
           
793
783
 
126
20110825
           
775
734
 
127
20110825
           
771
795
 
128
20110825
           
733
685
 
129
20110825
           
789
781
 
130
20110825
           
780
795
 
131
20110825
           
818
799
 
132
20110825
           
743
797
 
133
20110825
           
762
768
 
134
20110825
           
784
785
 
135
20110825
           
809
796
 
136
20110825
           
809
796
 
137
20110825
           
723
816
 
138
20110825
           
795
799
 
139
20110825
           
708
753
 
140
20110825
           
759
760
 
141
20110825
           
786
791
 
142
20110825
           
804
774
 
143
20110825
           
795
801
 
144
20110825
           
796
776
 
145
20110825
           
799
799
 
146
20110825
           
817
803
 
147
20110825
           
806
808
 
148
20110825
           
794
780
 
149
20110825
           
799
805
 
150
20110825
           
798
801
 
151
20110825
           
814
816
 
152
20110825
           
793
759
 
153
20110825
           
812
808
 
154
20110825
           
713
695
 
155
20110825
           
807
764
 
156
20110825
           
760
785
 
157
20110825
           
811
810
 
158
20110825
           
775
796
 
159
20110825
           
710
703
 
160
20110825
           
795
797
 
161
20110825
           
789
787
 
162
20110825
           
720
775
 
163
20110825
           
747
769
 
164
20110825
           
734
728
 
165
20110825
           
756
764
 
166
20110825
           
758
771
 
167
20110825
           
782
704
 
168
20110825
           
668
651
 
169
20110825
           
790
775
 
170
20110825
           
798
776
 
171
20110825
           
708
707
 
172
20110825
           
801
787
 
173
20110825
           
781
756
 
174
20110825
           
796
785
 
175
20110825
           
777
785
 
176
20110825
           
728
712
 
177
20110825
           
781
780
 
178
20110825
           
766
737
 
179
20110825
           
811
790
 
180
20110825
           
736
709
 
181
20110825
           
796
772
 
182
20110825
           
752
796
 
183
20110825
           
769
758
 
184
20110825
           
767
780
 
185
20110825
           
774
770
 
186
20110825
           
795
804
 
187
20110825
           
800
774
 
188
20110825
           
774
790
 
189
20110825
           
804
808
 
190
20110825
           
766
761
 
191
20110825
           
793
789
 
192
20110825
           
774
775
 
193
20110825
           
744
791
 
194
20110825
           
799
735
 
195
20110825
           
793
789
 
196
20110825
           
709
671
 
197
20110825
           
774
773
 
198
20110825
           
803
803
 
199
20110825
           
759
756
 
200
20110825
           
753
766
 
201
20110825
           
797
760
 
202
20110825
           
776
779
 
203
20110825
           
772
775
 
204
             
772
   
205
20110825
           
734
778
 
206
             
757
   
207
             
780
   
208
             
792
   
209
             
756
   
210
             
770
   
211
             
771
   
212
             
764
   
213
             
789
   
214
             
765
   
215
             
754
   
216
             
794
   
217
             
778
   
218
             
798
   
219
             
792
   
220
             
704
   
221
             
819
   
222
             
764
   
223
             
789
   
224
             
765
   
225
             
740
   
226
             
794
   
227
             
770
   
228
             
699
   
229
             
743
   
230
             
735
   
231
             
780
   
232
             
782
   
233
             
709
   
234
20110825
           
773
730
 
235
20110825
           
695
691
 
236
20110825
           
799
783
 
237
20110825
           
796
801
 
238
20110825
           
770
805
 
239
20110825
           
788
791
 
240
20110825
           
792
790
 
241
20110825
           
802
764
 
242
20110825
           
704
712
 
243
             
801
   
244
             
774
   
245
             
794
   
246
             
808
   
247
             
764
   

 
KEY
Most Recent FICO
Method
VantageScore:
Primary Borrower
VantageScore: Co-
Borrower
Most Recent
VantageScore
Method
VantageScore Date
Credit Report:
Longest Trade Line
Credit Report:
Maximum Trade
Line
Credit Report:
Number of Trade
Lines
Credit Line Usage
Ratio
Most Recent 12-
month Pay History
1
                 
000000000000
2
                 
000000000000
3
                 
000000000000
4
                 
000000000000
5
                 
000000000000
6
                 
000000000000
7
                 
000000000000
8
                 
000000000000
9
                 
000000000000
10
                 
000000000000
11
                 
000000000000
12
                 
000000000000
13
                 
000000000000
14
                 
000000000000
15
                 
000000000000
16
                 
000000000000
17
                 
000000000000
18
                 
000000000000
19
                 
000000000000
20
                 
000000000000
21
                 
000000000000
22
                 
000000000000
23
                 
000000000000
24
                 
000000000000
25
                 
000000000000
26
                 
000000000000
27
                 
000000000000
28
                 
000000000000
29
                 
000000000000
30
                 
000000000000
31
                 
000000000000
32
                 
000000000000
33
                 
000000000000
34
                 
000000000000
35
                 
000000000000
36
                 
000000000000
37
                 
000000000000
38
                 
000000000000
39
                 
000000000000
40
                 
000000000000
41
                 
000000000000
42
                 
000000000000
43
                 
000000000000
44
                 
000000000000
45
                 
000000000000
46
                 
000000000000
47
                 
000000000000
48
                 
000000000000
49
                 
000000000000
50
                 
000000000000
51
                 
000000000000
52
                 
000000000000
53
                 
000000000000
54
                 
000000000000
55
                 
000000000000
56
                 
000000000000
57
                 
000000000000
58
                 
000000000000
59
                 
000000000000
60
                 
000000000000
61
                 
000000000000
62
                 
000000000000
63
                 
000000000000
64
                 
000000000000
65
                 
000000000000
66
                 
000000000000
67
                 
000000000000
68
                 
000000000000
69
                 
000000000000
70
                 
000000000000
71
                 
000000000000
72
                 
000000000000
73
                 
000000000000
74
                 
000000000000
75
                 
000000000000
76
                 
000000000000
77
                 
000000000000
78
                 
000000000000
79
                 
000000000000
80
                 
000000000000
81
                 
000000000000
82
                 
000000000000
83
                 
000000000000
84
                 
000000000000
85
                 
000000000000
86
                 
000000000000
87
                 
000000000000
88
                 
000000000000
89
                 
000000000000
90
                 
000000000000
91
                 
000000000000
92
                 
000000000000
93
                 
000000000000
94
                 
000000000000
95
                 
000000000000
96
                 
000000000000
97
                 
000000000000
98
                 
000000000000
99
                 
000000000000
100
                 
000000000000
101
                 
000000000000
102
                 
000000000000
103
                 
000000000000
104
                 
000000000000
105
                 
000000000000
106
                 
000000000000
107
                 
000000000000
108
                 
000000000000
109
                 
000000000000
110
                 
000000000000
111
                 
000000000000
112
                 
000000000000
113
                 
000000000000
114
                 
000000000000
115
                 
000000000000
116
                 
000000000000
117
                 
000000000000
118
                 
000000000000
119
                 
000000000000
120
                 
000000000000
121
                 
000000000000
122
                 
000000000000
123
                 
000000000000
124
                 
000000000000
125
                 
000000000000
126
                 
000000000000
127
                 
000000000000
128
                 
000000000000
129
                 
000000000000
130
                 
000000000000
131
                 
000000000000
132
                 
000000000000
133
                 
000000000000
134
                 
000000000000
135
                 
000000000000
136
                 
000000000000
137
                 
000000000000
138
                 
000000000000
139
                 
000000000000
140
                 
000000000000
141
                 
000000000000
142
                 
000000000000
143
                 
000000000000
144
                 
000000000000
145
                 
000000000000
146
                 
000000000000
147
                 
000000000000
148
                 
000000000000
149
                 
000000000000
150
                 
000000000000
151
                 
000000000000
152
                 
000000000000
153
                 
000000000000
154
                 
000000000000
155
                 
000000000000
156
                 
000000000000
157
                 
000000000000
158
                 
000000000000
159
                 
000000000000
160
                 
000000000000
161
                 
000000000000
162
                 
000000000000
163
                 
000000000000
164
                 
000000000000
165
                 
000000000000
166
                 
000000000000
167
                 
000000000000
168
                 
000000000000
169
                 
000000000000
170
                 
000000000000
171
                 
000000000000
172
                 
000000000000
173
                 
000000000000
174
                 
000000000000
175
                 
000000000000
176
                 
000000000000
177
                 
000000000000
178
                 
000000000000
179
                 
000000000000
180
                 
000000000000
181
                 
000000000000
182
                 
000000000000
183
                 
000000000000
184
                 
000000000000
185
                 
000000000000
186
                 
000000000000
187
                 
000000000000
188
                 
000000000000
189
                 
000000000000
190
                 
000000000000
191
                 
000000000000
192
                 
000000000000
193
                 
000000000000
194
                 
000000000000
195
                 
000000000000
196
                 
000000000000
197
                 
000000000000
198
                 
000000000000
199
                 
000000000000
200
                 
000000000000
201
                 
000000000000
202
                 
000000000000
203
                 
000000000000
204
                 
000000000000
205
                 
000000000000
206
                 
000000000000
207
                 
000000000000
208
                 
000000000000
209
                 
000000000000
210
                 
000000000000
211
                 
000000000000
212
                 
000000000000
213
                 
000000000000
214
                 
000000000000
215
                 
000000000000
216
                 
000000000000
217
                 
000000000000
218
                 
000000000000
219
                 
000000000000
220
                 
000000000000
221
                 
000000000000
222
                 
000000000000
223
                 
000000000000
224
                 
000000000000
225
                 
000000000000
226
                 
000000000000
227
                 
000000000000
228
                 
000000000000
229
                 
000000000000
230
                 
000000000000
231
                 
000000000000
232
                 
000000000000
233
                 
000000000000
234
                 
000000000000
235
                 
000000000000
236
                 
000000000000
237
                 
000000000000
238
                 
000000000000
239
                 
000000000000
240
                 
000000000000
241
                 
000000000000
242
                 
000000000000
243
                 
000000000000
244
                 
000000000000
245
                 
000000000000
246
                 
000000000000
247
                 
000000000000

 
KEY
Months Bankruptcy
Months Foreclosure
Primary Borrower
Wage Income
Co-Borrower Wage
Income
Primary Borrower
Other Income
Co-Borrower Other
Income
All Borrower Wage
Income
All Borrower Total
Income
4506-T Indicator
Borrower Income
Verification Level
1
   
0.00
0.00
0.00
314750.33
0.00
314750.33
N
5
2
   
0.00
14415.01
1620.17
0.00
14415.01
16035.18
N
5
3
   
10000.00
13415.42
0.00
0.00
23415.42
23415.42
N
5
4
   
10308.96
1671.63
18.25
-27.25
10838.21
11971.59
N
5
5
   
0.00
0.00
35149.00
0.00
0.00
35149.00
N
5
6
   
25921.83
16869.33
181.33
0.00
42791.16
42972.49
N
5
7
   
19167.00
-1879.92
2368.00
0.00
17287.08
19655.08
N
4
8
   
11704.33
3942.17
0.00
0.00
15646.50
15646.50
N
5
9
   
9250.00
6250.00
753.35
0.00
15500.00
16253.35
N
5
10
   
619.83
0.00
4348.33
0.00
619.83
4968.16
N
5
11
   
16137.00
0.00
0.00
0.00
16137.00
16137.00
N
5
12
   
29166.67
0.00
0.00
0.00
25000.00
29166.67
N
5
13
   
21162.79
2885.55
0.00
0.00
24048.34
24048.34
N
5
14
   
2222.33
0.00
3727.92
0.00
2222.33
5950.25
N
4
15
   
16938.00
0.00
538.00
0.00
13213.00
17476.00
N
5
16
   
6548.00
3481.00
1866.00
0.00
10029.00
11895.00
N
5
17
   
7060.84
0.00
0.00
0.00
7060.84
7060.84
N
5
18
   
18403.68
0.00
0.00
0.00
15416.68
18403.68
N
5
19
   
14166.00
0.00
0.00
0.00
14166.00
14166.00
N
5
20
   
6877.80
0.00
3043.17
0.00
6877.80
9920.97
N
4
21
   
0.00
0.00
10290.63
0.00
0.00
10290.63
N
5
22
   
15000.00
0.00
0.00
0.00
15000.00
15000.00
N
5
23
   
7437.50
0.00
2565.33
4506.25
7437.50
14509.08
N
4
24
   
25418.67
0.00
0.00
0.00
25418.67
25418.67
N
5
25
   
12500.00
0.00
0.00
2786.92
12500.00
15286.92
N
4
26
   
27501.45
0.00
0.00
0.00
27501.45
27501.45
N
5
27
   
9516.00
7014.33
100.00
1767.00
11096.00
18397.33
N
4
28
   
8000.00
3500.00
6166.67
0.00
11500.00
17666.67
N
5
29
   
0.00
0.00
50377.67
0.00
0.00
50377.67
N
5
30
   
59242.29
0.00
0.00
0.00
59242.29
59242.29
N
5
31
   
10675.75
0.00
68.04
0.00
10675.75
10743.79
N
5
32
   
52117.25
0.00
0.00
0.00
52117.25
52117.25
N
5
33
   
0.00
0.00
51304.83
0.00
0.00
51304.83
N
5
34
   
7857.00
0.00
3536.17
0.00
7857.00
11393.17
N
4
35
   
0.00
0.00
41758.00
0.00
0.00
41758.00
N
4
36
   
16214.60
0.00
0.00
0.00
14973.60
16214.60
N
5
37
   
11603.73
0.00
0.00
0.00
11603.73
11603.73
N
5
38
   
8601.00
0.00
-1076.83
0.00
8601.00
7524.17
N
5
39
   
2942.27
0.00
0.00
0.00
2942.27
2942.27
N
5
40
   
10148.75
3416.00
16666.00
0.00
13564.75
30230.75
N
5
41
   
0.00
4325.00
4711.00
0.00
4325.00
9036.00
N
5
42
   
104166.00
0.00
0.00
0.00
104166.00
104166.00
N
5
43
   
7158.00
0.00
125.00
0.00
7158.00
7283.00
N
5
44
   
35952.10
0.00
0.00
0.00
23166.68
35952.10
N
5
45
   
0.00
0.00
3071.32
964.00
0.00
4035.32
N
5
46
   
22500.00
0.00
0.00
0.00
10500.00
22500.00
N
5
47
   
47197.13
0.00
2928.46
0.00
47197.13
50125.59
N
5
48
   
0.00
5319.00
22283.00
3820.00
5319.00
31422.00
N
4
49
   
0.00
0.00
3780.17
0.00
0.00
3780.17
N
4
50
   
0.00
0.00
27472.00
0.00
0.00
27472.00
N
5
51
   
0.00
0.00
20297.92
0.00
0.00
20297.92
N
4
52
   
0.00
0.00
22856.75
0.00
0.00
22856.75
N
4
53
   
6666.67
0.00
812.50
0.00
6666.67
7479.17
N
5
54
   
0.00
0.00
206384.04
0.00
0.00
206384.04
N
4
55
   
0.00
0.00
40898.08
0.00
0.00
40898.08
N
4
56
   
0.00
48613.00
13440.00
0.00
48613.00
62053.00
N
4
57
   
0.00
0.00
159441.42
0.00
0.00
159441.42
N
5
58
   
20545.19
0.00
0.00
0.00
20545.19
20545.19
N
5
59
   
0.00
0.00
2977.00
0.00
0.00
2977.00
N
5
60
   
166666.67
0.00
0.00
0.00
166666.67
166666.67
N
5
61
   
20833.34
0.00
3481.00
0.00
16666.67
24314.34
N
5
62
   
0.00
0.00
45786.38
0.00
0.00
45786.38
N
5
63
   
20833.00
0.00
0.00
0.00
20833.00
20833.00
N
5
64
   
0.00
0.00
23951.00
0.00
0.00
23951.00
N
4
65
   
27750.43
0.00
0.00
0.00
27750.43
27750.43
N
5
66
   
0.00
0.00
36788.00
0.00
0.00
36788.00
N
5
67
   
0.00
0.00
21744.67
0.00
0.00
21744.67
N
5
68
   
0.00
0.00
14975.25
0.00
0.00
14975.25
N
5
69
   
16667.00
0.00
17841.00
0.00
16667.00
34508.00
N
5
70
   
64129.58
0.00
0.00
0.00
64129.58
64129.58
N
5
71
   
18000.00
0.00
21658.01
0.00
18000.00
39658.01
N
4
72
   
44978.00
0.00
0.00
0.00
24187.00
44978.00
N
5
73
   
0.00
0.00
35354.10
0.00
0.00
35354.10
N
4
74
   
136939.00
0.00
0.00
0.00
25000.00
136939.00
N
4
75
   
37500.00
0.00
0.00
0.00
37500.00
37500.00
N
5
76
   
22375.00
2250.00
0.00
0.00
24625.00
24625.00
N
4
77
   
12180.00
8152.00
0.00
0.00
20332.00
20332.00
N
5
78
   
0.00
0.00
12180.00
8152.00
0.00
20332.00
N
5
79
   
6250.00
0.00
0.00
0.00
6250.00
6250.00
N
5
80
   
0.00
0.00
28904.08
0.00
0.00
28904.08
N
5
81
   
0.00
0.00
53266.58
0.00
0.00
53266.58
N
4
82
   
51960.92
0.00
0.00
0.00
21408.42
51960.92
N
5
83
   
40306.09
0.00
0.00
0.00
24162.34
40306.09
N
5
84
   
0.00
3333.00
11262.00
0.00
3333.00
14595.00
N
4
85
   
21016.00
0.00
801.83
0.00
21016.00
21817.83
N
5
86
   
0.00
0.00
47507.70
0.00
0.00
47507.70
N
4
87
   
44672.00
0.00
0.00
0.00
44672.00
44672.00
N
5
88
   
15487.00
0.00
1449.00
0.00
15487.00
16936.00
N
5
89
   
0.00
0.00
32862.08
0.00
0.00
32862.08
N
4
90
   
15000.00
0.00
0.00
11368.00
12500.00
26368.00
N
5
91
   
44469.16
0.00
0.00
0.00
29885.83
44469.16
N
5
92
   
6750.00
9231.00
1371.43
0.00
15981.00
17352.43
N
5
93
   
24948.00
0.00
13787.50
0.00
24948.00
38735.50
N
4
94
   
0.00
0.00
20128.00
0.00
0.00
20128.00
N
4
95
   
16666.00
0.00
27000.00
0.00
16666.00
43666.00
N
5
96
   
0.00
0.00
7066.79
3750.00
0.00
10816.79
N
4
97
   
39000.00
12065.00
0.00
479.75
51065.00
51544.75
N
5
98
   
88380.00
0.00
0.00
0.00
88380.00
88380.00
N
4
99
   
60387.34
0.00
0.00
0.00
60387.34
60387.34
N
4
100
   
32414.34
0.00
0.00
0.00
32414.34
32414.34
N
5
101
   
42308.00
0.00
458.84
0.00
42308.00
42766.84
N
5
102
   
0.00
0.00
36827.17
0.00
0.00
36827.17
N
5
103
   
5515.92
0.00
1152.61
0.00
5515.92
6668.53
N
5
104
   
0.00
0.00
30936.25
0.00
0.00
30936.25
N
4
105
   
7743.94
14583.34
0.00
0.00
22327.28
22327.28
N
5
106
   
19166.67
8952.42
9414.33
0.00
28119.09
37533.42
N
4
107
   
15000.00
3333.00
0.00
500.00
18333.00
18833.00
N
5
108
   
37916.67
10000.00
12916.67
0.00
47916.67
60833.34
N
4
109
   
7083.34
2916.67
5266.51
2644.83
10000.01
17911.35
N
4
110
   
14583.00
0.00
7019.00
0.00
14583.00
21602.00
N
5
111
   
41666.00
0.00
0.00
0.00
16666.00
41666.00
N
5
112
   
2515.75
0.00
1334.00
0.00
2515.75
3849.75
N
5
113
   
0.00
7583.34
9543.58
0.00
7583.34
17126.92
N
4
114
   
18750.00
0.00
0.00
0.00
18750.00
18750.00
N
5
115
   
22745.85
0.00
0.00
0.00
22745.85
22745.85
N
5
116
   
28023.50
0.00
0.00
0.00
28023.50
28023.50
N
5
117
   
0.00
0.00
15610.62
0.00
0.00
15610.62
N
4
118
   
0.00
0.00
64653.00
0.00
0.00
64653.00
N
5
119
   
0.00
0.00
14035.88
0.00
0.00
14035.88
N
5
120
   
19565.64
9166.68
2378.17
0.00
28732.32
31110.49
N
5
121
   
7083.34
3708.34
0.00
0.00
10791.68
10791.68
N
5
122
   
0.00
24884.09
36029.22
0.00
24884.09
60913.31
N
4
123
   
16916.67
17091.67
0.00
0.00
34008.34
34008.34
N
5
124
   
0.00
0.00
57213.42
0.00
0.00
57213.42
N
4
125
   
0.00
0.00
10311.33
0.00
0.00
10311.33
N
4
126
   
16667.00
12552.00
0.00
0.00
29219.00
29219.00
N
5
127
   
0.00
0.00
9161.61
0.00
0.00
9161.61
N
5
128
   
47500.00
0.00
0.00
0.00
37500.00
47500.00
N
5
129
   
0.00
0.00
45000.00
0.00
0.00
45000.00
N
4
130
   
0.00
0.00
26134.08
-3247.67
0.00
22886.41
N
4
131
   
0.00
0.00
39134.83
0.00
0.00
39134.83
N
5
132
   
0.00
6195.45
5261.75
0.00
6195.45
11457.20
N
5
133
   
25045.00
0.00
0.00
0.00
25045.00
25045.00
N
5
134
   
34541.00
0.00
0.00
0.00
34541.00
34541.00
N
5
135
   
100103.00
0.00
0.00
0.00
23958.00
100103.00
N
5
136
   
100103.34
0.00
0.00
0.00
23958.34
100103.34
N
5
137
   
11302.89
16962.17
945.64
0.00
28265.06
29210.70
N
5
138
   
36249.67
0.00
1756.14
0.00
16666.67
38005.81
N
5
139
   
75738.84
0.00
0.00
0.00
20833.34
75738.84
N
4
140
   
220775.17
0.00
0.00
0.00
24062.50
220775.17
N
4
141
   
92917.00
0.00
0.00
0.00
92917.00
92917.00
N
5
142
   
73155.35
0.00
0.00
0.00
73155.35
73155.35
N
4
143
   
6666.00
 
5997.00
 
6666.00
12663.00
N
5
144
   
4973.24
 
0.00
 
4973.24
4973.24
N
5
145
   
19983.25
 
0.00
 
19983.25
19983.25
N
5
146
   
0.00
 
11192.42
 
0.00
11192.42
N
5
147
   
11666.67
 
0.00
 
11666.67
11666.67
N
5
148
   
11666.67
0.00
34160.83
3338.42
11666.67
49165.92
N
5
149
   
0.00
 
6978.57
 
0.00
6978.57
N
5
150
   
8754.08
 
18961.21
 
8754.08
27715.29
N
4
151
   
3786.46
 
0.00
 
3786.46
3786.46
N
5
152
   
0.00
 
23805.45
 
0.00
23805.45
N
4
153
   
11158.00
 
0.00
 
11158.00
11158.00
N
5
154
   
0.00
 
1411291.00
 
0.00
1411291.00
N
4
155
   
39583.33
 
6592.40
 
39583.33
46175.73
N
5
156
   
137307.31
 
0.00
 
137307.31
137307.31
N
5
157
   
17506.10
 
6770.92
 
17506.10
24277.02
N
5
158
   
18750.00
0.00
435.00
2104.42
18750.00
21289.42
N
5
159
   
0.00
 
86508.00
 
0.00
86508.00
N
4
160
   
29167.00
 
0.00
 
29167.00
29167.00
N
5
161
   
35188.88
 
3351.08
 
35188.88
38539.96
N
4
162
   
10150.00
8750.00
530.25
0.00
18900.00
19430.25
N
5
163
   
6250.00
6250.00
10747.04
0.00
12500.00
23247.04
N
4
164
   
93760.46
0.00
1767.25
0.00
93760.46
95527.71
N
5
165
   
30184.03
2315.14
14447.56
0.00
32499.17
46946.73
N
4
166
   
60562.00
6500.00
36881.00
0.00
67062.00
103943.00
N
4
167
   
0.00
12895.69
8313.93
0.00
12895.69
21209.62
N
5
168
   
0.00
29477.24
4372.46
0.00
29477.24
33849.70
N
5
169
   
25000.00
 
10047.45
 
25000.00
35047.45
N
5
170
   
0.00
0.00
28664.94
9180.66
0.00
37845.60
N
4
171
   
41290.00
8333.00
0.00
0.00
49623.00
49623.00
N
5
172
   
22231.92
11823.75
2119.07
0.00
34055.67
36174.74
N
4
173
   
9269.24
 
3098.25
 
9269.24
12367.49
N
5
174
   
8333.33
 
16394.51
 
8333.33
24727.84
N
4
175
   
13333.33
15369.54
1666.67
1666.67
28702.87
32036.21
N
5
176
   
0.00
 
40967.48
 
0.00
40967.48
N
4
177
   
23096.09
 
745.08
 
23096.09
23841.17
N
4
178
   
25000.00
 
0.00
 
25000.00
25000.00
N
5
179
   
19166.67
 
0.00
 
19166.67
19166.67
N
5
180
   
9696.00
 
0.00
 
9696.00
9696.00
N
5
181
   
0.00
2500.00
9334.48
1624.00
2500.00
13458.48
N
5
182
   
0.00
5913.12
29688.00
0.00
5913.12
36046.00
N
5
183
   
22230.60
14917.20
0.00
0.00
37147.80
37147.80
N
5
184
   
18422.00
2720.00
-819.00
1773.00
21142.00
22096.00
N
4
185
   
17503.00
 
13948.00
 
17503.00
31451.00
N
5
186
   
31193.00
0.00
-3753.00
10495.00
31193.00
37935.00
N
5
187
   
2917.00
 
21271.00
 
2917.00
24188.00
N
5
188
   
192276.00
 
0.00
 
192276.00
192276.00
N
5
189
   
0.00
 
30997.00
 
0.00
30997.00
N
5
190
   
0.00
 
31795.00
 
0.00
31795.00
N
4
191
   
31380.00
7930.00
2004.00
0.00
39310.00
41314.00
N
5
192
   
18750.00
 
1297.00
 
18750.00
20047.00
N
5
193
   
10417.00
 
15492.00
 
10417.00
25909.00
N
5
194
   
14055.00
 
1144.75
 
14055.00
15199.75
N
4
195
   
12.00
 
13544.00
 
12.00
13556.00
N
4
196
   
17606.00
7078.00
0.00
0.00
24684.00
24684.00
N
4
197
   
4796.00
12023.00
0.00
0.00
16819.00
16819.00
N
4
198
   
18750.00
 
8333.00
 
18750.00
27083.00
N
5
199
   
21667.00
 
29530.00
 
21667.00
51197.00
N
5
200
   
16883.00
 
6141.00
 
16883.00
23024.00
N
5
201
   
10000.00
12950.00
2983.00
0.00
22950.00
25933.00
N
5
202
   
16689.00
 
5241.00
 
16689.00
21930.00
N
5
203
   
11834.00
4833.00
0.00
6591.00
16667.00
23258.00
N
5
204
   
139830.00
 
-4830.00
 
139830.00
135000.00
N
4
205
   
762.00
0.00
15172.39
1389.38
762.00
17323.77
N
5
206
   
17418.00
2917.00
556.00
0.00
20335.00
20891.00
N
5
207
   
25000.00
 
0.00
 
25000.00
25000.00
N
5
208
   
25846.00
 
8988.00
 
25846.00
34834.00
N
5
209
   
20904.80
 
-200.00
 
20904.80
20704.80
N
5
210
   
13750.00
20111.00
-1487.00
0.00
33861.00
32374.00
N
5
211
   
20833.00
7083.00
39022.00
0.00
27916.00
66938.00
N
5
212
   
4000.00
5022.77
11084.06
191.00
9022.77
20297.83
N
5
213
   
33026.00
 
-1836.00
 
33026.00
31190.00
N
4
214
   
15251.80
10416.68
0.00
0.00
25668.48
25668.48
N
5
215
   
27083.34
23125.00
-6843.00
0.00
50208.34
43365.34
N
5
216
   
25000.00
 
57692.00
 
25000.00
82692.00
N
5
217
   
80481.00
2000.00
0.00
0.00
82481.00
82481.00
N
4
218
   
19500.00
10690.33
0.00
0.00
30190.33
30190.33
N
5
219
   
2958.00
9094.83
2409.00
0.00
12052.83
14461.83
N
4
220
   
52658.00
 
0.00
 
52658.00
52658.00
N
4
221
   
0.00
 
10321.00
 
0.00
10321.00
N
5
222
   
33333.33
 
11921.00
 
33333.33
45254.33
N
5
223
   
25292.00
 
8524.00
 
25292.00
33816.00
N
4
224
   
20833.33
10833.33
0.00
0.00
31666.66
31666.66
N
5
225
   
5111.00
7916.67
0.00
18181.98
13027.67
31209.65
N
5
226
   
12083.32
11440.18
5340.46
-54.17
23523.50
28809.79
N
5
227
   
14579.00
 
2624.32
 
14579.00
17203.32
N
4
228
   
335148.08
 
4001.00
 
335148.08
339149.08
N
5
229
   
18146.00
22044.00
231.00
0.00
40190.00
40421.00
N
4
230
   
66667.00
 
0.00
 
66667.00
66667.00
N
5
231
   
14392.00
5373.00
4167.00
0.00
19765.00
23932.00
N
5
232
   
16916.66
 
11570.00
 
16916.66
28486.66
N
5
233
   
0.00
 
37166.00
 
0.00
37166.00
N
5
234
   
18965.00
10416.66
0.00
0.00
29381.66
29381.66
N
5
235
   
33333.34
 
18124.35
 
33333.34
51457.69
N
4
236
   
10356.67
11291.67
0.00
0.00
21648.34
21648.34
N
5
237
   
41905.68
 
0.00
 
41905.68
41905.68
N
5
238
   
33333.00
 
99709.00
 
33333.00
133042.00
N
5
239
   
20832.00
 
102320.29
 
20832.00
123152.29
N
5
240
   
59743.68
15833.34
0.00
0.00
75577.02
75577.02
N
5
241
   
35585.50
 
0.00
 
35585.50
35585.50
N
5
242
   
16667.00
 
21285.00
 
16667.00
37952.00
N
5
243
   
8333.33
21517.00
12581.00
0.00
29850.33
42431.33
N
4
244
   
11485.00
 
34232.00
 
11485.00
45717.00
N
4
245
   
11833.00
19975.84
6671.00
0.00
31808.84
38479.84
Y
5
246
   
54882.00
 
0.00
 
54882.00
54882.00
N
4
247
   
17641.67
 
12714.00
 
17641.67
30355.67
N
5

 
KEY
Co-Borrower
Income Verification
Borrower
Employment
Verification
Co-Borrower
Employment
Verification
Borrower Asset
Verification
Co-Borrower Asset
Verification
Liquid / Cash
Reserves
Monthly Debt All
Borrowers
Originator DTI
Fully Indexed Rate
Qualification
Method
1
 
2
 
4
 
1704908.99
15737.52
0.050000
 
1
2
 
2
 
4
 
1383182.00
4970.91
0.310000
 
1
3
 
2
 
4
 
215755.45
4683.08
0.200000
 
1
4
 
2
 
4
 
51191.89
4190.06
0.350000
 
1
5
 
2
 
4
 
7456519.70
9138.74
0.260000
 
1
6
 
2
 
4
 
280652.41
5156.70
0.120000
 
1
7
 
2
 
4
 
613663.00
7468.93
0.380000
 
1
8
 
2
 
4
 
199460.00
5632.74
0.360000
 
1
9
 
2
 
4
 
235183.49
5851.21
0.360000
 
1
10
 
2
 
4
 
121256.63
1838.22
0.370000
 
1
11
 
2
 
4
 
61082.30
4679.73
0.290000
 
1
12
 
2
 
4
 
671025.53
9041.67
0.310000
 
1
13
 
2
 
4
 
513386.21
4569.18
0.190000
 
1
14
 
2
 
4
 
165203.74
1725.57
0.290000
 
1
15
 
2
 
4
 
223476.84
5767.08
0.330000
 
1
16
 
2
 
4
 
58751.65
4163.25
0.350000
 
1
17
 
2
 
4
 
44863.00
1694.60
0.240000
 
1
18
 
2
 
4
 
718645.50
6073.21
0.330000
 
1
19
 
2
 
4
 
22006.86
5383.08
0.380000
 
1
20
 
2
 
4
 
280732.65
4266.02
0.430000
 
1
21
 
2
 
4
 
520046.99
3807.53
0.370000
 
1
22
 
2
 
4
 
120509.43
4650.00
0.310000
 
1
23
 
2
 
4
 
330296.50
5513.45
0.380000
 
1
24
 
2
 
4
 
243581.97
5337.92
0.210000
 
1
25
 
2
 
4
 
2488.71
3974.60
0.260000
 
1
26
 
2
 
4
 
1944005.29
9350.49
0.340000
 
1
27
 
2
 
4
 
462438.00
2943.57
0.160000
 
1
28
 
2
 
4
 
1854259.20
6006.67
0.340000
 
1
29
 
2
 
4
 
388136.59
7556.65
0.150000
 
1
30
 
2
 
4
 
2119187.40
6516.65
0.110000
 
1
31
 
2
 
4
 
58632.84
3652.89
0.340000
 
1
32
 
2
 
4
 
1296755.86
2605.86
0.050000
 
1
33
 
2
 
4
 
1125717.79
3078.29
0.060000
 
1
34
 
2
 
4
 
213515.93
3873.68
0.340000
 
1
35
 
2
 
4
 
616940.00
6263.70
0.150000
 
1
36
 
2
 
4
 
406800.69
2432.19
0.150000
 
1
37
 
2
 
4
 
105622.01
4525.45
0.390000
 
1
38
 
2
 
4
 
64373.50
2482.98
0.330000
 
1
39
 
2
 
4
 
4154.67
529.61
0.180000
 
1
40
 
2
 
4
 
10531071.37
6348.46
0.210000
 
1
41
 
2
 
4
 
1032295.21
2259.00
0.250000
 
1
42
 
2
 
4
 
1871603.71
19791.54
0.190000
 
1
43
 
2
 
4
 
260474.07
2403.39
0.330000
 
1
44
 
2
 
4
 
2775302.54
10785.63
0.300000
 
1
45
 
2
 
4
 
4014.34
1049.18
0.260000
 
1
46
 
2
 
4
 
421931.79
6750.00
0.300000
 
1
47
 
2
 
4
 
1232323.00
9523.86
0.190000
 
1
48
 
2
 
4
 
493437.66
6912.84
0.220000
 
1
49
 
2
 
4
 
15432.31
831.64
0.220000
 
1
50
 
2
 
4
 
6336940.05
7417.44
0.270000
 
1
51
 
2
 
4
 
380492.25
8119.17
0.400000
 
1
52
 
2
 
4
 
890418.00
7771.30
0.340000
 
1
53
 
2
 
4
 
334447.14
3141.25
0.420000
 
1
54
 
2
 
4
 
9095423.97
20638.40
0.100000
 
1
55
 
2
 
4
 
679592.00
6952.67
0.170000
 
1
56
 
2
 
4
 
521808.41
24200.67
0.390000
 
1
57
 
2
 
4
 
4454011.00
17538.56
0.110000
 
1
58
 
2
 
4
 
259692.33
7807.17
0.380000
 
1
59
 
2
 
4
 
283631.00
1220.57
0.410000
 
1
60
 
2
 
4
 
2356236.42
6666.67
0.040000
 
1
61
 
2
 
4
 
1090781.20
5106.01
0.210000
 
1
62
 
2
 
4
 
914395.35
4120.77
0.090000
 
1
63
 
2
 
4
 
603195.54
3124.95
0.150000
 
1
64
 
2
 
4
 
881438.04
8382.85
0.350000
 
1
65
 
2
 
4
 
1042731.10
9712.65
0.350000
 
1
66
 
2
 
4
 
14804830.00
9197.00
0.250000
 
1
67
 
2
 
4
 
4882376.39
7610.63
0.350000
 
1
68
 
2
 
4
 
985184.64
5540.84
0.370000
 
1
69
 
2
 
4
 
1729157.50
10697.48
0.310000
 
1
70
 
2
 
4
 
964561.09
16673.69
0.260000
 
1
71
 
2
 
4
 
405105.02
7535.02
0.190000
 
1
72
 
2
 
4
 
2102437.22
3598.24
0.080000
 
1
73
 
2
 
4
 
852721.20
11666.85
0.330000
 
1
74
 
2
 
4
 
3162607.04
13693.90
0.100000
 
1
75
 
2
 
4
 
82833.75
11625.00
0.310000
 
1
76
 
2
 
4
 
659376.51
8126.25
0.330000
 
1
77
 
2
 
4
 
164090.08
5489.64
0.270000
 
1
78
 
2
 
4
 
163814.00
5083.00
0.250000
 
1
79
 
2
 
4
 
116644.17
1875.00
0.300000
 
1
80
 
2
 
4
 
4233053.17
13006.84
0.450000
 
1
81
 
2
 
4
 
697254.71
15979.97
0.300000
 
1
82
 
2
 
4
 
692869.22
6754.92
0.130000
 
1
83
 
2
 
4
 
1239320.50
6852.04
0.170000
 
1
84
 
2
 
4
 
574182.87
4378.50
0.300000
 
1
85
 
2
 
4
 
414040.04
6545.35
0.300000
 
1
86
 
2
 
4
 
3272551.96
17577.85
0.370000
 
1
87
 
2
 
4
 
1096298.34
13848.32
0.310000
 
1
88
 
2
 
4
 
398719.00
7282.48
0.430000
 
1
89
 
2
 
4
 
1031271.60
2957.59
0.090000
 
1
90
 
2
 
4
 
193905.97
8965.12
0.340000
 
1
91
 
2
 
4
 
260110.37
12451.36
0.280000
 
1
92
 
2
 
4
 
260199.41
4685.16
0.270000
 
1
93
 
2
 
4
 
346536.68
13944.78
0.360000
 
1
94
 
2
 
4
 
293361.98
7044.80
0.350000
 
1
95
 
2
 
4
 
5188588.80
10479.84
0.240000
 
1
96
 
2
 
4
 
435272.72
540.84
0.050000
 
1
97
 
2
 
4
 
1020052.20
6185.37
0.120000
 
1
98
 
2
 
4
 
2172092.70
15908.40
0.180000
 
1
99
 
2
 
4
 
5473953.00
14492.96
0.240000
 
1
100
 
2
 
4
 
877358.55
11345.02
0.350000
 
1
101
 
2
 
4
 
423541.19
5987.36
0.140000
 
1
102
 
2
 
4
 
4016571.61
11784.69
0.320000
 
1
103
 
2
 
4
 
86407.00
2800.78
0.420000
 
1
104
 
2
 
4
 
207528.30
11755.78
0.380000
 
1
105
 
2
 
4
 
71838.71
7144.73
0.320000
 
1
106
 
2
 
4
 
413491.20
9383.36
0.250000
 
1
107
 
2
 
4
 
30860.13
8286.52
0.440000
 
1
108
 
2
 
4
 
906953.35
21900.00
0.360000
 
1
109
 
2
 
4
 
1354064.00
7880.99
0.440000
 
1
110
 
2
 
4
 
2864091.10
7776.72
0.360000
 
1
111
 
2
 
4
 
15502275.00
8333.20
0.200000
 
1
112
 
2
 
4
 
12363.00
1462.91
0.380000
 
1
113
 
2
 
4
 
1649199.30
6165.69
0.360000
 
1
114
 
2
 
4
 
449029.10
7125.00
0.380000
 
1
115
 
2
 
4
 
249173.06
4549.17
0.200000
 
1
116
 
2
 
4
 
1478247.60
11209.40
0.400000
 
1
117
 
2
 
4
 
1370671.60
5775.93
0.370000
 
1
118
 
2
 
4
 
19811261.00
15516.72
0.240000
 
1
119
 
2
 
4
 
653214.93
5614.35
0.400000
 
1
120
 
2
 
4
 
2338716.69
12444.20
0.400000
 
1
121
 
2
 
4
 
500989.60
2482.09
0.230000
 
1
122
 
2
 
4
 
1208567.10
14010.06
0.230000
 
1
123
 
2
 
4
 
367781.88
7821.92
0.230000
 
1
124
 
2
 
4
 
7014578.00
17164.03
0.300000
 
1
125
 
2
 
4
 
1803712.23
2680.95
0.260000
 
1
126
 
2
 
4
 
363081.68
10518.84
0.360000
 
1
127
 
2
 
4
 
115391.00
1649.09
0.180000
 
1
128
 
2
 
4
 
948341.69
19000.00
0.400000
 
1
129
 
2
 
4
 
18010218.74
9450.00
0.210000
 
1
130
 
2
 
4
 
4456903.55
7781.38
0.340000
 
1
131
 
2
 
4
 
3003684.35
11349.10
0.290000
 
1
132
 
2
 
4
 
94480.55
3666.30
0.320000
 
1
133
 
2
 
4
 
1192554.15
10268.45
0.410000
 
1
134
 
2
 
4
 
1262456.87
6562.79
0.190000
 
1
135
 
2
 
4
 
1753604.00
17017.51
0.170000
 
1
136
 
2
 
4
 
1437452.14
17017.57
0.170000
 
1
137
 
2
 
4
 
577171.14
2628.96
0.090000
 
1
138
 
2
 
4
 
2468108.94
9501.45
0.250000
 
1
139
 
2
 
4
 
2842112.35
18934.71
0.250000
 
1
140
 
2
 
4
 
1670297.82
44155.03
0.200000
 
1
141
 
2
 
4
 
1503907.13
9291.70
0.100000
 
1
142
 
2
 
4
 
2670458.50
12436.41
0.170000
 
1
143
 
3
 
4
 
868839.41
3178.90
0.251038
 
1
144
 
3
 
4
 
17295.24
2194.19
0.441199
 
1
145
 
3
 
3
 
213864.80
6655.99
0.333078
 
1
146
 
3
 
3
 
949589.13
2320.32
0.207312
 
1
147
 
2
 
3
 
379450.74
3771.06
0.323234
 
1
148
 
3
 
4
 
514455.40
5165.82
0.105069
 
1
149
 
3
 
3
 
280601.84
2451.23
0.351251
 
1
150
 
3
 
4
 
2331847.66
7878.70
0.284273
 
1
151
 
3
 
3
 
140169.17
1393.27
0.367961
 
1
152
 
3
 
3
 
2814009.78
4007.87
0.168359
 
1
153
 
3
 
3
 
661949.24
4126.36
0.369812
 
1
154
 
3
 
3
 
3918104.70
24498.74
0.017359
 
1
155
 
3
 
3
 
1336051.87
16900.73
0.366009
 
1
156
 
3
 
3
 
1196760.41
20020.47
0.145808
 
1
157
 
3
 
3
 
1102565.37
8657.11
0.356597
 
1
158
 
3
 
4
 
220427.09
8687.27
0.408056
 
1
159
 
3
 
4
 
2362160.46
29173.46
0.337234
 
1
160
 
3
 
4
 
759008.90
6790.76
0.232823
 
1
161
 
2
 
3
 
311368.72
8533.61
0.221422
 
1
162
 
3
 
4
 
253446.53
9098.64
0.468272
 
1
163
 
2
 
4
 
1083262.31
6560.99
0.282229
 
1
164
 
3
 
4
 
1536836.76
19906.93
0.208389
 
1
165
 
2
 
3
 
378351.00
11977.99
0.255140
 
1
166
 
2
 
4
 
2043574.14
18228.84
0.175373
 
1
167
 
3
 
3
 
1724857.86
5914.75
0.278871
 
1
168
 
3
 
4
 
153738.81
5751.94
0.169926
 
1
169
 
3
 
3
 
1179158.82
7085.32
0.202164
 
1
170
 
3
 
4
 
673357.60
8627.63
0.227969
 
1
171
 
3
 
3
 
367843.87
14066.42
0.283466
 
1
172
 
2
 
4
 
423439.24
7667.71
0.211963
 
1
173
 
3
 
3
 
155628.41
5088.96
0.411479
 
1
174
 
2
 
4
 
3071123.17
8721.13
0.352685
 
1
175
 
3
 
4
 
328209.45
11848.45
0.369846
 
1
176
 
3
 
4
 
6345066.66
5784.42
0.141195
 
1
177
 
3
 
4
 
478070.35
3735.90
0.156700
 
1
178
 
3
 
3
 
4846308.94
6187.18
0.247487
 
1
179
 
2
 
3
 
980584.79
4802.03
0.250541
 
1
180
 
3
 
3
 
20664.91
4007.91
0.413357
 
1
181
 
3
 
4
 
59659.20
1628.28
0.120985
 
1
182
 
3
 
3
 
2578311.79
14493.40
0.402081
 
1
183
 
3
 
3
 
713851.90
9054.70
0.243748
 
1
184
 
3
 
4
 
308500.22
9344.75
0.422916
 
1
185
 
3
 
3
 
127612.21
7776.63
0.247262
 
1
186
 
3
 
4
 
2138130.07
13242.77
0.349091
 
1
187
 
3
 
4
 
1066213.43
9492.50
0.392447
 
1
188
 
3
 
4
 
2105651.36
37768.17
0.196427
 
1
189
 
2
 
3
 
3287745.76
7702.35
0.248487
 
1
190
 
2
 
3
 
237443.57
9919.62
0.311987
 
1
191
 
3
 
3
 
2009311.96
5619.48
0.136019
 
1
192
 
3
 
4
 
323464.80
8564.18
0.427205
 
1
193
 
3
 
4
 
895140.83
7645.40
0.295087
 
1
194
 
3
 
4
 
1271796.52
8463.36
0.556809
 
1
195
 
3
 
4
 
321406.24
9025.16
0.665769
 
1
196
 
3
 
3
 
452730.92
7671.65
0.310794
 
1
197
 
3
 
3
 
419855.48
6298.99
0.374516
 
1
198
 
3
 
4
 
231975.43
9218.71
0.340387
 
1
199
 
3
 
4
 
371221.47
13831.92
0.270171
 
1
200
 
3
 
3
 
154862.01
7843.28
0.340657
 
1
201
 
3
 
3
 
1656594.74
10756.26
0.414771
 
1
202
 
3
 
3
 
2181359.29
9172.15
0.418247
 
1
203
 
3
 
3
 
518605.81
7932.61
0.341070
 
1
204
 
3
 
3
 
1305765.50
16099.98
0.119259
 
1
205
 
3
 
3
 
2949450.89
8470.47
0.488951
 
1
206
 
3
 
3
 
3393102.83
9770.40
0.467685
 
1
207
 
3
 
3
 
633171.84
11244.65
0.449786
 
1
208
 
3
 
3
 
3503557.96
12258.93
0.351924
 
1
209
 
3
 
3
 
365234.29
9067.86
0.437959
 
1
210
 
3
 
4
 
569407.58
9357.56
0.289046
 
1
211
 
3
 
3
 
223015.72
8519.67
0.127277
 
1
212
 
3
 
3
 
335913.79
9356.39
0.460955
 
1
213
 
2
 
4
 
204511.30
7959.00
0.255178
 
1
214
 
2
 
4
 
211046.75
7432.75
0.289567
 
1
215
 
3
 
4
 
1465723.56
12707.92
0.293043
 
1
216
 
2
 
3
 
998483.81
21739.88
0.262902
 
1
217
 
3
 
4
 
1041454.33
10000.34
0.121244
 
1
218
 
2
 
4
 
1259806.87
11042.59
0.365766
 
1
219
 
2
 
4
 
557264.00
5266.46
0.364163
 
1
220
 
3
 
4
 
1174715.01
10728.97
0.203748
 
1
221
 
3
 
3
 
1918646.08
5050.12
0.489305
 
1
222
 
3
 
3
 
1139340.50
12857.15
0.284109
 
1
223
 
3
 
3
 
733661.25
6942.17
0.205292
 
1
224
 
3
 
4
 
187359.60
7200.45
0.227383
 
1
225
 
3
 
3
 
63716.35
6702.29
0.214751
 
1
226
 
3
 
3
 
230132.73
6430.49
0.223205
 
1
227
 
3
 
4
 
543961.54
7004.75
0.407174
 
1
228
 
3
 
4
 
1009426.47
40619.44
0.119769
 
1
229
 
3
 
3
 
559956.22
16367.02
0.404914
 
1
230
 
3
 
4
 
1411107.99
23540.61
0.353107
 
1
231
 
3
 
4
 
895244.44
7149.23
0.298731
 
1
232
 
3
 
4
 
1032049.58
9523.79
0.334325
 
1
233
 
3
 
4
 
548268.90
6666.08
0.179360
 
1
234
 
3
 
4
 
221712.30
12697.60
0.432161
 
1
235
 
2
 
3
 
288277.59
9880.55
0.192013
 
1
236
 
3
 
4
 
681109.66
3482.94
0.160887
 
1
237
 
3
 
4
 
843546.40
11048.46
0.263651
 
1
238
 
2
 
4
 
3298909.65
12300.17
0.092453
 
1
239
 
2
 
4
 
3107273.77
25510.32
0.207145
 
1
240
 
3
 
4
 
765033.75
12748.52
0.168682
 
1
241
 
3
 
4
 
444300.80
8032.19
0.225715
 
1
242
 
3
 
4
 
2597647.14
14186.36
0.373797
 
1
243
 
3
 
3
 
1482360.77
7295.45
0.171935
 
1
244
 
3
 
3
 
12907308.50
19992.44
0.437309
 
1
245
 
3
 
4
 
986723.14
8383.15
0.217858
 
1
246
 
3
 
4
 
853290.61
11100.57
0.202262
 
1
247
 
3
 
4
 
4643054.50
11477.11
0.378088
 
1

 
KEY
Percentage of Down
Payment from
Borrower Own
Funds
 
City
State
Postal Code
Property Type
Occupancy
Sales Price
Original Appraised
Property Value
Original Property
Valuation Type
1
   
GREENWICH
CT
06830
1
3
 
2400000.00
3
2
   
WALNUT CREEK
CA
94595
1
1
 
940000.00
3
3
   
SAN FRANCISCO
CA
94117
1
1
 
1700000.00
3
4
   
LOS ANGELES
CA
90045
1
1
 
775000.00
3
5
   
SAN FRANCISCO
CA
94115
1
1
 
7000000.00
3
6
   
SIERRA MADRE
CA
91024
1
1
 
1050000.00
3
7
   
HILLSBOROUGH
CA
94010
1
1
 
2750000.00
3
8
   
SANTA ROSA
CA
95404
6
1
 
1030000.00
3
9
100.000000
 
PALO ALTO
CA
94306
1
1
1151000.00
1151000.00
3
10
   
PALO ALTO
CA
94306
4
1
 
277300.00
3
11
   
SOLANA BEACH
CA
92075
6
1
 
860000.00
3
12
   
VILLA PARK
CA
92861
1
1
 
1300000.00
3
13
   
MENLO PARK
CA
94025
6
1
 
1165000.00
3
14
   
SAN FRANCISCO
CA
94117
1
1
 
1525000.00
3
15
   
LAFAYETTE
CA
94549
1
1
 
1300000.00
3
16
   
ENCINITAS
CA
92024
1
1
 
845000.00
3
17
   
SAN FRANCISCO
CA
94112
15
1
 
750000.00
3
18
   
LOS ALTOS
CA
94022
1
1
 
1800000.00
3
19
   
SAN FRANCISCO
CA
94103
13
1
 
850000.00
3
20
   
SAN DIEGO
CA
92110
1
1
 
530000.00
3
21
   
SOLANA BEACH
CA
92075
6
1
 
1100000.00
3
22
   
SAN FRANCISCO
CA
94103
4
1
 
970000.00
3
23
   
MILL VALLEY
CA
94941
1
1
 
1000000.00
3
24
   
BERKELEY
CA
94707
1
1
 
1000000.00
3
25
17.000000
 
MILL VALLEY
CA
94941
1
1
755000.00
755000.00
3
26
   
BURLINGAME
CA
94010
1
1
 
2350000.00
3
27
   
SANTA ROSA
CA
95401
1
1
 
775000.00
3
28
   
LOS ALTOS
CA
94024
1
1
 
2350000.00
3
29
   
SIMI VALLEY
CA
93063
1
3
 
438000.00
3
30
   
MORAGA
CA
94556
1
1
 
1225000.00
3
31
   
SAN FRANCISCO
CA
94127
6
1
 
1100000.00
3
32
   
REDWOOD CITY
CA
94065
4
1
 
745000.00
3
33
   
WASHINGTON
DC
20015
1
1
 
1175000.00
3
34
   
MILPITAS
CA
95035
6
1
 
565000.00
3
35
   
LOS ANGELES
CA
90272
1
1
 
2750000.00
3
36
   
SAN JOSE
CA
95125
1
1
 
650000.00
3
37
   
SAN FRANCISCO
CA
94131
1
1
 
1200000.00
3
38
   
PALO ALTO
CA
94303
3
1
 
407700.00
3
39
30.000000
 
PALO ALTO
CA
94306
4
1
101098.00
101098.00
3
40
100.000000
 
INVERNESS
CA
94937
6
2
875000.00
875000.00
3
41
   
CUPERTINO
CA
95014
6
1
 
970000.00
3
42
   
MALIBU
CA
90265
3
2
 
1250000.00
3
43
100.000000
 
MARTINEZ
CA
94553
6
1
450000.00
450000.00
3
44
25.540000
 
TORRANCE
CA
90503
4
3
560000.00
560000.00
3
45
   
SAN DIEGO
CA
92105
1
1
 
315000.00
3
46
   
ALAMO
CA
94507
1
1
 
1300000.00
3
47
   
LOS ANGELES
CA
91356
6
1
 
1825000.00
3
48
25.000000
 
OAKLAND
CA
94607
13
3
225000.00
225000.00
3
49
   
SAN MATEO
CA
94401
1
1
 
510000.00
3
50
   
LOS ANGELES
CA
90020
1
1
 
2400000.00
3
51
   
SONOMA
CA
95476
1
1
 
1500000.00
3
52
   
BEND
OR
97701
1
1
 
2700000.00
3
53
   
CORTE MADERA
CA
94925
1
1
 
905000.00
3
54
   
SAN FRANCISCO
CA
94115
1
1
 
18000000.00
3
55
   
SAN FRANCISCO
CA
94121
1
1
 
1600000.00
3
56
   
ORINDA
CA
94563
1
1
 
3000000.00
3
57
   
SAN FRANCISCO
CA
94114
1
1
 
2050000.00
3
58
   
PLEASANTON
CA
94588
6
1
 
1415000.00
3
59
   
SAN FRANCISCO
CA
94118
13
3
 
1350000.00
3
60
100.000000
 
SAN DIEGO
CA
92127
6
1
1240000.00
1240000.00
3
61
100.000000
 
LOS ANGELES
CA
90004
1
1
2500000.00
2500000.00
3
62
   
KENSINGTON
CA
94708
1
1
 
1070000.00
3
63
   
LOS ANGELES
CA
90094
4
1
 
635000.00
3
64
   
LITCHFIELD
CT
06759
1
1
 
1650000.00
3
65
   
STANFORD
CA
94305
1
1
 
2200000.00
3
66
   
SAN FRANCISCO
CA
94133
1
1
 
4900000.00
3
67
100.000000
 
OAK PARK AREA
CA
91377
6
1
1550000.00
1340000.00
3
68
   
CARPINTERIA AREA
CA
93013
3
1
 
1250000.00
3
69
   
SAN FRANCISCO
CA
94118
13
1
 
3600000.00
3
70
   
DANVILLE
CA
94526
1
1
 
2450000.00
3
71
21.570000
 
GREENBRAE
CA
94904
1
1
1275000.00
1275000.00
3
72
   
MENLO PARK
CA
94025
1
1
 
1450000.00
3
73
   
PALO ALTO
CA
94301
1
1
 
3000000.00
3
74
100.000000
 
BOSTON
MA
02116
12
1
3200000.00
3130000.00
3
75
   
STAMFORD
CT
06902
1
1
 
975000.00
3
76
   
LOS ANGELES
CA
91604
1
1
 
1750000.00
3
77
   
MENLO PARK
CA
94025
1
1
 
995000.00
3
78
   
SANTA CRUZ
CA
95062
4
3
 
240000.00
3
79
   
PALO ALTO
CA
94303
3
1
 
330000.00
3
80
   
LOS ALTOS
CA
94022
1
1
 
3250000.00
3
81
25.000000
 
TIBURON
CA
94920
1
1
2400000.00
2400000.00
3
82
100.000000
 
LOS GATOS
CA
95032
1
1
1825000.00
1700000.00
3
83
   
LOS ALTOS
CA
94024
1
1
 
1950000.00
3
84
   
LA JOLLA
CA
92037
1
1
 
1050000.00
3
85
   
LOS ANGELES
CA
91436
1
1
 
1175000.00
3
86
   
PORTOLA VALLEY
CA
94028
1
1
 
4600000.00
3
87
   
PALO ALTO
CA
94301
1
1
 
3000000.00
3
88
   
CUPERTINO
CA
95014
1
1
 
1450000.00
3
89
   
PLEASANTON
CA
94566
1
1
 
675000.00
3
90
100.000000
 
LOS ALTOS
CA
94022
1
1
1549888.00
1550000.00
3
91
100.000000
 
SAN FRANCISCO
CA
94114
1
1
2170000.00
2170000.00
3
92
100.000000
 
SAN JOSE
CA
95116
13
3
562500.00
570000.00
3
93
100.000000
 
ALAMO
CA
94507
1
1
1505000.00
1505000.00
3
94
   
WENHAM
MA
01984
1
1
 
860000.00
3
95
   
LAKE OSWEGO
OR
97035
6
1
 
430000.00
3
96
100.000000
 
LOS ANGELES
CA
90036
1
1
1200000.00
1200000.00
3
97
   
SUNRIVER
OR
97707
4
3
 
310000.00
3
98
100.000000
 
NEWTON
MA
02467
1
1
2300000.00
2300000.00
3
99
   
HILLSBOROUGH
CA
94010
1
1
 
3000000.00
3
100
   
WENHAM
MA
01984
1
1
 
1100000.00
3
101
   
PORTOLA VALLEY
CA
94028
1
1
 
1650000.00
3
102
   
ATHERTON
CA
94027
1
1
 
6000000.00
3
103
   
SAN FRANCISCO
CA
94118
1
1
 
1025000.00
3
104
   
MENLO PARK
CA
94025
1
1
 
2325000.00
3
105
   
KENSINGTON
CA
94708
1
1
 
1300000.00
3
106
100.000000
 
OJAI
CA
93023
1
1
1815000.00
1815000.00
3
107
   
BOSTON
MA
02109
4
1
 
1000000.00
3
108
100.000000
 
BOSTON
MA
02115
4
2
1100000.00
1100000.00
3
109
   
BURLINGAME
CA
94010
1
1
 
2200000.00
3
110
100.000000
 
SAN CARLOS
CA
94070
1
1
1500000.00
1500000.00
3
111
   
MENLO PARK
CA
94025
1
1
 
2200000.00
3
112
   
FREMONT
CA
94538
1
1
 
390000.00
3
113
   
SANTA CRUZ
CA
95060
1
1
 
1400000.00
3
114
100.000000
 
BOSTON
MA
02116
4
1
1365000.00
1375000.00
3
115
   
OAKLAND
CA
94602
1
1
 
975000.00
3
116
   
APTOS
CA
95003
1
2
 
1100000.00
3
117
   
BLAINE COUNTY
ID
83333
6
1
 
1200000.00
3
118
   
LAGUNA BEACH
CA
92651
6
1
 
10100000.00
3
119
   
PORTLAND
OR
97209
4
1
 
1050000.00
3
120
   
LOS ALTOS HILLS
CA
94022
1
1
 
2150000.00
3
121
   
REDWOOD CITY
CA
94065
1
1
 
920000.00
3
122
   
LOS ANGELES
CA
90077
1
1
 
3000000.00
3
123
100.000000
 
WESTON
MA
02493
1
1
1350000.00
1350000.00
3
124
   
SAN FRANCISCO
CA
94123
1
1
 
7600000.00
3
125
   
SANTA BARBARA
CA
93108
1
1
 
1400000.00
3
126
100.000000
 
WESTON
MA
02493
1
1
1446000.00
1500000.00
3
127
   
SAN FRANCISCO
CA
94132
1
1
 
800000.00
3
128
100.000000
 
SANTA MONICA
CA
90402
1
1
3550000.00
3550000.00
3
129
   
SAN FRANCISCO
CA
94115
1
1
 
3700000.00
3
130
   
LOS ANGELES
CA
90272
1
1
 
7250000.00
3
131
30.500000
 
WEST HOLLYWOOD
CA
90069
4
1
1050000.00
1225000.00
3
132
100.000000
 
PACIFICA
CA
94044
1
1
549000.00
559000.00
3
133
100.000000
 
UPPER SADDLE RIVER
NJ
07458
1
1
1025000.00
1050000.00
3
134
   
NEW YORK
NY
10075
2
1
 
1900000.00
3
135
   
SOUTHAMPTON
NY
11976
1
2
 
2750000.00
3
136
   
NEW YORK
NY
10010
2
1
 
2475000.00
3
137
   
NEW YORK
NY
10022
2
1
 
905000.00
3
138
100.000000
 
NEW YORK
NY
10012
2
1
1775000.00
1775000.00
3
139
   
SAG HARBOR
NY
11963
1
1
 
4100000.00
3
140
   
NEW YORK
NY
10021
2
1
 
8800000.00
3
141
100.000000
 
NEW YORK
NY
10065
2
1
2600000.00
2600000.00
3
142
   
NEW YORK
NY
10075
2
1
 
2900000.00
3
143
0.000000
 
ENCINITAS
CA
92024
1
1
 
1210000.00
3
144
0.000000
 
WAKEFIELD
MA
01880
1
1
 
420000.00
3
145
0.000000
 
PLEASANTON
CA
94566
1
1
 
1285000.00
3
146
   
PORTLAND
OR
97225
1
1
 
540000.00
3
147
0.000000
 
SAN MATEO
CA
94403
1
1
 
915000.00
3
148
0.000000
 
PALO ALTO
CA
94303
1
1
 
1550000.00
3
149
   
IRVINE
CA
92603
4
1
 
650000.00
3
150
   
PORTLAND
OR
97225
1
1
 
1000000.00
3
151
0.000000
 
PALO ALTO
CA
94303
3
1
 
130000.00
3
152
0.000000
 
ORINDA
CA
94563
1
1
 
1440000.00
3
153
100.000000
 
MARTINEZ
CA
94553
6
1
449000.00
449000.00
3
154
100.000000
 
LOS ANGELES
CA
90036
15
3
1950000.00
1950000.00
3
155
0.000000
 
SEATTLE
WA
98112
4
2
 
1300000.00
3
156
0.000000
 
BEVERLY HILLS
CA
90210
1
1
 
4000000.00
3
157
   
LOS GATOS
CA
95030
1
1
 
2000000.00
3
158
100.000000
 
BURLINGAME
CA
94010
1
1
1728000.00
1730000.00
3
159
0.000000
 
LAKE OSWEGO
OR
97034
1
1
 
4500000.00
3
160
100.000000
 
MOUNTAIN VIEW
CA
94040
1
1
1375000.00
1375000.00
3
161
0.000000
 
TRUCKEE
CA
96161
6
2
 
740000.00
3
162
92.570000
 
PIEDMONT
CA
94610
1
1
1670000.00
1670000.00
3
163
0.000000
 
SAN FRANCISCO
CA
94116
1
1
 
1125000.00
3
164
0.000000
 
HILLSBOROUGH
CA
94010
1
1
 
3600000.00
3
165
0.000000
 
DISCOVERY BAY
CA
94505
6
1
 
930000.00
3
166
0.000000
 
LOS ANGELES
CA
90024
1
1
 
4050000.00
3
167
0.000000
 
MENLO PARK
CA
94025
1
1
 
2100000.00
3
168
100.000000
 
LAFAYETTE
CA
94549
1
1
3000000.00
3000000.00
3
169
0.000000
 
MENLO PARK
CA
94025
1
1
 
1703000.00
3
170
0.000000
 
LOS ANGELES
CA
90024
1
1
 
1325000.00
3
171
100.000000
 
BOSTON
MA
02118
1
1
1850000.00
1900000.00
3
172
0.000000
 
HILLSBOROUGH
CA
94010
1
1
 
2100000.00
3
173
100.000000
 
PALO ALTO
CA
94303
1
1
1630000.00
1630000.00
3
174
   
HILLSBOROUGH
CA
94010
1
1
 
2100000.00
3
175
100.000000
 
ORINDA
CA
94563
1
1
1400000.00
1450000.00
3
176
0.000000
 
SAN FRANCISCO
CA
94109
4
1
 
1775000.00
3
177
0.000000
 
WEST HOLLYWOOD
CA
90069
4
2
 
570000.00
3
178
0.000000
 
HILLSBOROUGH
CA
94010
1
1
 
2750000.00
3
179
0.000000
 
GROTON
MA
01450
1
1
 
640000.00
3
180
100.000000
 
SAN FRANCISCO
CA
94109
2
1
400000.00
450000.00
3
181
0.000000
 
STUDIO CITY AREA LOS ANGE
CA
91604
1
1
 
800000.00
3
182
0.000000
 
SAN FRANCISCO
CA
94118
1
1
 
2700000.00
3
183
0.000000
 
SAN FRANCISCO
CA
94118
1
1
 
1850000.00
3
184
100.000000
 
SAN FRANCISCO
CA
94121
1
1
1750000.00
1775000.00
3
185
0.000000
 
SAN FRANCISCO
CA
94122
1
1
 
1800000.00
3
186
100.000000
 
SAN FRANCISCO
CA
94115
1
1
1650000.00
1650000.00
3
187
100.000000
 
SAN FRANCISCO
CA
94115
3
1
1585000.00
1585000.00
3
188
100.000000
 
SAN FRANCISCO
CA
94114
1
2
1775000.00
1775000.00
3
189
0.000000
 
LARKSPUR
CA
94939
1
1
 
1550000.00
3
190
100.000000
 
LONG BEACH
CA
90802
4
1
1800000.00
1800000.00
3
191
100.000000
 
MONTEREY
MA
01245
1
1
1010000.00
1100000.00
3
192
100.000000
 
SAN FRANCISCO
CA
94114
3
1
1250000.00
1250000.00
3
193
0.000000
 
MANHATTAN BEACH
CA
90266
1
1
 
1500000.00
3
194
0.000000
 
BEVERLY HILLS
CA
90210
1
1
 
4200000.00
3
195
0.000000
 
SAN FRANCISCO
CA
94118
1
1
 
2800000.00
3
196
100.000000
 
DANVILLE
CA
94526
1
1
1210000.00
1210000.00
3
197
100.000000
 
SAN RAFAEL
CA
94901
1
1
1200000.00
1200000.00
3
198
100.000000
 
MILL VALLEY
CA
94941
1
1
1275000.00
1275000.00
3
199
0.000000
 
HILLSBOROUGH
CA
94010
1
1
 
4000000.00
3
200
   
SAN FRANCISCO
CA
94121
1
1
 
1375000.00
3
201
100.000000
 
NEWPORT BEACH
CA
92657
6
1
1735000.00
1735000.00
3
202
100.000000
 
BELVEDERE
CA
94920
1
1
2100000.00
2100000.00
3
203
100.000000
 
SAN CARLOS
CA
94070
6
1
1210000.00
1210000.00
3
204
0.000000
 
HILLSBOROUGH
CA
94010
1
1
 
3800000.00
3
205
100.000000
 
MILL VALLEY
CA
94941
3
2
1350000.00
1275000.00
3
206
0.000000
 
BURLINGAME
CA
94010
1
3
 
925000.00
3
207
0.000000
 
TIBURON
CA
94920
1
1
 
2300000.00
3
208
0.000000
 
SANTA BARBARA
CA
93103
1
1
 
3400000.00
3
209
100.000000
 
PORTOLA VALLEY
CA
94028
1
1
1610000.00
1610000.00
3
210
0.000000
 
SAN FRANCISCO
CA
94115
1
1
 
2000000.00
3
211
0.000000
 
MILL VALLEY
CA
94941
1
1
 
2125000.00
3
212
100.000000
 
ENCINITAS
CA
92024
1
1
1282500.00
1300000.00
3
213
100.000000
 
TIBURON
CA
94920
1
1
1150000.00
1150000.00
3
214
100.000000
 
NORTH ANDOVER
MA
01845
1
1
735000.00
735000.00
3
215
100.000000
 
MENLO PARK
CA
94025
1
1
2300000.00
2300000.00
3
216
100.000000
 
WELLESLEY
MA
02481
1
1
3950000.00
3950000.00
3
217
0.000000
 
NEWPORT BEACH
CA
92660
6
1
 
2300000.00
3
218
0.000000
 
SAN FRANCISCO
CA
94123
3
1
 
2200000.00
3
219
   
SAN FRANCISCO
CA
94107
13
1
 
1300000.00
3
220
100.000000
 
MENLO PARK
CA
94025
1
1
2900000.00
2900000.00
3
221
100.000000
 
SAN FRANCISCO
CA
94118
13
1
1800000.00
1800000.00
3
222
100.000000
 
SAN ANSELMO
CA
94960
1
1
2125000.00
2125000.00
3
223
100.000000
 
LOS ANGELES
CA
91423
1
1
990000.00
990000.00
3
224
0.000000
 
MENLO PARK
CA
94025
6
1
 
1280000.00
3
225
100.000000
 
WARWICK
NY
10990
1
1
601350.00
605000.00
3
226
92.330000
 
ORINDA
CA
94563
1
1
1325000.00
1325000.00
3
227
100.000000
 
SAN FRANCISCO
CA
94109
2
2
1200000.00
1200000.00
3
228
0.000000
 
SAN RAFAEL
CA
94901
1
1
 
5400000.00
3
229
100.000000
 
LOS ANGELES
CA
91436
1
1
1810000.00
1810000.00
3
230
100.000000
 
ALAMO
CA
94507
1
1
1975000.00
1975000.00
3
231
100.000000
 
SAN FRANCISCO
CA
94109
3
1
1329000.00
1330000.00
3
232
100.000000
 
SAN FRANCISCO
CA
94123
1
1
1950000.00
1950000.00
3
233
0.000000
 
ALAMO
CA
94507
1
1
 
1625000.00
3
234
100.000000
 
SAN FRANCISCO
CA
94114
1
1
1950000.00
1950000.00
3
235
100.000000
 
BOSTON
MA
02130
4
1
510000.00
545000.00
3
236
0.000000
 
NEW YORK
NY
10128
4
1
 
975000.00
3
237
0.000000
 
NEW YORK
NY
10025
2
1
 
1385000.00
3
238
100.000000
 
NEW YORK
NY
10021
2
1
2725000.00
2725000.00
3
239
0.000000
 
NEW YORK
NY
10023
4
1
 
4550000.00
3
240
0.000000
 
NEW YORK
NY
10023
2
1
 
2700000.00
3
241
100.000000
 
NEW YORK
NY
10024
2
1
2325000.00
2325000.00
3
242
100.000000
 
EAST HAMPTON
NY
11937
1
2
1750010.00
1650000.00
3
243
100.000000
 
NEW YORK
NY
10028
2
1
1700000.00
1750000.00
3
244
100.000000
 
NEW YORK
NY
10022
2
1
3100000.00
3100000.00
3
245
100.000000
 
GREAT NECK
NY
11021
1
1
1365000.00
1600000.00
3
246
100.000000
 
New York
NY
10128
2
1
2140000.00
2150000.00
3
247
100.000000
 
SHORT HILLS
NJ
07078
1
1
2500000.00
2500000.00
3

 
KEY
Original Property
Valuation Date
Original Automated
Valuation Model
(AVM) Model Name
Original AVM
Confidence Score
Most Recent
Property Value2
Most Recent
Property Valuation
Type
Most Recent
Property Valuation
Date
Most Recent AVM
Model Name
Most Recent AVM
Confidence Score
Original CLTV
Original LTV
Original Pledged
Assets
1
20101126
             
0.387000
0.291667
0
2
20101222
             
0.567021
0.301064
0
3
20081217
             
0.367647
0.367647
0
4
20081212
   
633200.00
7
20110817
   
0.709677
0.645161
0
5
20081217
             
0.089357
0.089357
0
6
20080303
             
0.709524
0.595238
0
7
20081223
             
0.353091
0.227273
0
8
20081215
   
900000.00
5
20110912
   
0.602864
0.505777
0
9
20081219
   
1326500.00
7
20110817
   
0.750000
0.543440
0
10
20090119
   
465500.00
7
20110817
   
0.789758
0.789758
0
11
20081216
   
824500.00
7
20110817
   
0.600000
0.600000
0
12
20081219
   
1100000.00
10
20110829
   
0.714615
0.406923
0
13
20081218
   
1121082.00
10
20110829
   
0.515021
0.472103
0
14
20081219
             
0.298361
0.298361
0
15
20081223
   
1125000.00
5
20110912
   
0.600000
0.480769
0
16
20081229
   
750000.00
5
20110912
   
0.799053
0.493491
0
17
20081222
   
675000.00
10
20110829
   
0.660000
0.660000
0
18
20081219
   
1763900.00
7
20110817
   
0.513889
0.347222
0
19
20080902
   
950000.00
10
20110829
   
0.800000
0.750000
0
20
20081224
   
513500.00
7
20110817
   
0.758491
0.758491
0
21
20090102
   
997000.00
10
20110829
   
0.470000
0.356364
0
22
20081220
   
875000.00
10
20110829
   
0.644330
0.644330
0
23
20081223
   
900000.00
5
20110912
   
0.699000
0.625000
0
24
20081219
   
1009700.00
7
20110817
   
0.710000
0.625000
0
25
20081223
   
820900.00
10
20110829
   
0.800000
0.800000
0
26
20081202
             
0.478830
0.266064
0
27
20090327
   
660000.00
5
20110912
   
0.628387
0.538065
0
28
20081219
   
2450000.00
10
20110829
   
0.266170
0.266170
0
29
20081223
   
406100.00
7
20110817
   
0.627854
0.627854
0
30
20090101
   
1125000.00
10
20110829
   
0.648980
0.510204
0
31
20090109
             
0.314545
0.223636
0
32
20090304
   
679000.00
10
20110829
   
0.559732
0.559732
0
33
20090206
   
1100000.00
10
20110829
   
0.340426
0.340426
0
34
20090319
   
543900.00
7
20110817
   
0.738053
0.738053
0
35
20090422
   
2350000.00
10
20110829
   
0.301545
0.265182
0
36
20090407
   
650000.00
5
20110912
   
0.595123
0.595123
0
37
20090526
   
1043600.00
7
20110817
   
0.575000
0.575000
0
38
20090528
   
550200.00
7
20110817
   
0.780476
0.780476
0
39
20090528
   
123300.00
7
20110817
   
0.699994
0.699994
0
40
20090515
   
802300.00
7
20110817
   
0.750000
0.750000
0
41
20091119
             
0.298969
0.298969
0
42
20090612
   
1241000.00
7
20110817
   
0.500000
0.500000
0
43
20090711
   
445100.00
7
20110817
   
0.800000
0.800000
0
44
20090819
   
552500.00
7
20110817
   
0.744643
0.744643
0
45
20091013
             
0.539683
0.539683
0
46
20091210
             
0.695962
0.561346
0
47
20091208
             
0.365479
0.228493
0
48
20100520
             
0.700000
0.700000
0
49
20100219
             
0.143137
0.143137
0
50
20100315
             
0.416667
0.208333
0
51
20100928
             
0.700000
0.600000
0
52
20100713
             
0.425926
0.425926
0
53
20100907
             
0.484530
0.484530
0
54
20100727
             
0.088911
0.061111
0
55
20100722
             
0.600000
0.600000
0
56
20100730
             
0.666667
0.666667
0
57
20100812
             
0.746220
0.355976
0
58
20100902
             
0.749117
0.678445
0
59
20100806
             
0.457037
0.308889
0
60
20100803
             
0.562500
0.562500
0
61
20100810
             
0.571900
0.291900
0
62
20100817
             
0.600000
0.600000
0
63
20100831
             
0.656693
0.656693
0
64
20100823
             
0.718182
0.415152
0
65
20100901
             
0.652273
0.545455
0
66
20100927
             
0.224490
0.224490
0
67
20100830
             
0.800000
0.800000
0
68
20100910
             
0.624000
0.568000
0
69
20100924
             
0.444444
0.444444
0
70
20100816
             
0.649098
0.444898
0
71
20100901
             
0.784314
0.784314
0
72
20100917
             
0.287586
0.287586
0
73
20100916
             
0.530000
0.230000
0
74
20100909
             
0.650000
0.638978
0
75
20101018
             
0.726923
0.726923
0
76
20100927
             
0.571429
0.571429
0
77
20101006
             
0.750000
0.733417
0
78
20100922
             
0.700000
0.700000
0
79
20101013
             
0.763636
0.763636
0
80
20100927
             
0.282154
0.128308
0
81
20100922
             
0.750000
0.750000
0
82
20100924
             
0.588235
0.588235
0
83
20101015
             
0.393333
0.213846
0
84
20101022
             
0.539048
0.539048
0
85
20101013
             
0.659574
0.659574
0
86
20101014
             
0.480978
0.154891
0
87
20101105
             
0.666667
0.500000
0
88
20101103
             
0.486207
0.486207
0
89
20101104
             
0.617778
0.617778
0
90
20101015
             
0.800000
0.800000
0
91
20101018
             
0.800000
0.691244
0
92
20101015
             
0.700000
0.700000
0
93
20101103
             
0.800000
0.800000
0
94
20101110
             
0.668605
0.610465
0
95
20101029
             
0.700000
0.700000
0
96
20101025
             
0.541667
0.541667
0
97
20101116
             
0.596774
0.596774
0
98
20101103
             
0.630435
0.630435
0
99
20101114
             
0.705000
0.238333
0
100
20101109
             
0.476136
0.476136
0
101
20101210
             
0.478182
0.441818
0
102
20101208
             
0.454958
0.121625
0
103
20101118
             
0.418537
0.369756
0
104
20101112
             
0.528925
0.313871
0
105
20101117
             
0.552308
0.552308
0
106
20101108
             
0.750000
0.750000
0
107
20101129
             
0.800000
0.800000
0
108
20101110
             
0.750000
0.750000
0
109
20101111
             
0.558977
0.331705
0
110
20101106
             
0.733333
0.486500
0
111
20101222
             
0.500000
0.454545
0
112
20101123
             
0.664103
0.564103
0
113
20101122
             
0.560714
0.292857
0
114
20101123
             
0.560440
0.560440
0
115
20101206
             
0.712821
0.615385
0
116
20101130
             
0.693636
0.374545
0
117
20101210
             
0.608125
0.608125
0
118
20101130
             
0.072252
0.072252
0
119
20101208
             
0.800000
0.397143
0
120
20101203
             
0.697674
0.697674
0
121
20101130
             
0.432425
0.432425
0
122
20101210
             
0.623333
0.290000
0
123
20101213
             
0.800000
0.800000
0
124
20101229
             
0.207662
0.141872
0
125
20101218
             
0.214286
0.214286
0
126
20110127
             
0.800000
0.800000
0
127
19000100
             
0.206250
0.206250
0
128
20101217
             
0.563380
0.563380
0
129
20101222
             
0.112703
0.112703
0
130
20110107
             
0.100655
0.100655
0
131
19000100
             
0.695000
0.695000
0
132
20110103
             
0.799636
0.799636
0
133
20101101
             
0.682927
0.682927
0
134
20081223
   
2500000.00
10
20110829
   
0.329211
0.329211
0
135
20081218
   
4404900.00
7
20110817
   
0.454727
0.227455
0
136
20081219
   
2700000.00
5
20110912
   
0.386061
0.252727
0
137
20090113
   
875000.00
5
20110912
   
0.460773
0.460773
0
138
20100714
             
0.699718
0.699718
0
139
20100927
             
0.365854
0.365854
0
140
20100922
             
0.218182
0.218182
0
141
20100922
             
0.423077
0.423077
0
142
20101103
             
0.379310
0.379310
0
143
20081222
             
0.343802
0.343802
0
144
20081222
   
381200.00
7
20110817
   
0.800000
0.800000
0
145
20081223
   
1156700.00
7
20110817
   
0.653696
0.466926
0
146
20090105
   
510000.00
5
20110912
   
0.620370
0.620370
0
147
20081223
   
827600.00
7
20110817
   
0.508743
0.508743
0
148
20090211
   
1528100.00
7
20110817
   
0.510968
0.269032
0
149
20090217
   
555000.00
5
20110912
   
0.470769
0.470769
0
150
20090328
             
0.567000
0.417000
0
151
20090316
   
373200.00
7
20110817
   
0.740000
0.740000
0
152
20091210
             
0.289583
0.289583
0
153
20090408
   
444100.00
7
20110817
   
0.510022
0.510022
0
154
20090506
   
1557000.00
7
20110817
   
0.479077
0.479077
0
155
20090601
             
0.738462
0.436538
0
156
20090619
   
3823300.00
7
20110817
   
0.406250
0.156250
0
157
20100126
             
0.552125
0.364625
0
158
20100805
             
0.607639
0.607639
0
159
20100720
             
0.622222
0.426667
0
160
20100805
             
0.727273
0.727273
0
161
20100816
             
0.787804
0.787804
0
162
20100812
             
0.688623
0.688623
0
163
20101012
             
0.741556
0.643556
0
164
20100827
             
0.513889
0.305556
0
165
20101123
             
0.799171
0.530354
0
166
20101004
             
0.530864
0.493827
0
167
20101027
             
0.333333
0.285714
0
168
20101027
             
0.243000
0.243000
0
169
20101030
             
0.568996
0.422196
0
170
20101102
             
0.698113
0.698113
0
171
20101113
             
0.700000
0.700000
0
172
20101123
             
0.523783
0.347500
0
173
20101202
             
0.447699
0.447699
0
174
20101116
             
0.452381
0.452381
0
175
20101120
             
0.800000
0.800000
0
176
20101201
             
0.410704
0.410704
0
177
20101201
             
0.614035
0.614035
0
178
20101209
             
0.236364
0.236364
0
179
20101209
             
0.710938
0.710938
0
180
20101210
             
0.800000
0.800000
0
181
20101220
             
0.331250
0.331250
0
182
20100820
             
0.663333
0.663333
0
183
20100819
             
0.620000
0.620000
0
184
20100917
             
0.700000
0.700000
0
185
20100930
             
0.584598
0.577056
0
186
20101013
             
0.800000
0.800000
0
187
20101026
             
0.694006
0.694006
0
188
20101027
             
0.700000
0.700000
0
189
20101104
             
0.676997
0.676997
0
190
20101217
             
0.555556
0.555556
0
191
20110120
             
0.800000
0.800000
0
192
20101231
             
0.800000
0.800000
0
193
20110203
             
0.650000
0.583333
0
194
20110215
             
0.238095
0.238095
0
195
20110216
             
0.357143
0.357143
0
196
20110201
             
0.800000
0.800000
0
197
20110215
             
0.750000
0.750000
0
198
20110216
             
0.800000
0.627451
0
199
20110222
             
0.500000
0.500000
0
200
20110214
             
0.750000
0.682182
0
201
20110310
             
0.750000
0.750000
0
202
20110222
             
0.523810
0.476190
0
203
20110308
             
0.750000
0.750000
0
204
20110323
             
0.657895
0.526316
0
205
20110316
             
0.741176
0.741176
0
206
20101116
             
0.600000
0.600000
0
207
20110304
             
0.615217
0.615217
0
208
20110407
             
0.485294
0.485294
0
209
20110404
             
0.800000
0.800000
0
210
20110421
             
0.600000
0.600000
0
211
20110118
             
0.517647
0.517647
0
212
20110404
             
0.790331
0.790331
0
213
20110425
             
0.800000
0.800000
0
214
20110412
             
0.800000
0.800000
0
215
20110419
             
0.750000
0.750000
0
216
20110420
             
0.750000
0.632911
0
217
20110426
             
0.478261
0.478261
0
218
20110524
             
0.684545
0.366364
0
219
20110513
             
0.611538
0.457692
0
220
20110505
             
0.448276
0.448276
0
221
20110511
             
0.611111
0.611111
0
222
20110425
             
0.800000
0.800000
0
223
20110503
             
0.777778
0.777778
0
224
20110516
             
0.781250
0.781250
0
225
20110518
             
0.800000
0.800000
0
226
20110429
             
0.660377
0.584906
0
227
20110503
             
0.416667
0.416667
0
228
20110504
             
0.601852
0.462963
0
229
20110502
             
0.800000
0.800000
0
230
20110525
             
0.800000
0.800000
0
231
20110523
             
0.752445
0.752445
0
232
20110613
             
0.750000
0.750000
0
233
20110617
             
0.618462
0.618462
0
234
20110212
             
0.564103
0.564103
0
235
20101112
             
0.800000
0.800000
0
236
20090114
   
941100.00
7
20110817
   
0.358974
0.358974
0
237
20100727
             
0.689531
0.689531
0
238
20100831
             
0.500000
0.500000
0
239
20101014
             
0.548857
0.329077
0
240
20101013
             
0.270000
0.270000
0
241
20101014
             
0.430108
0.430108
0
242
20101226
             
0.689394
0.689394
0
243
20110328
             
0.500000
0.500000
0
244
20110128
             
0.500000
0.500000
0
245
20110325
             
0.732601
0.732601
0
246
20110414
             
0.500000
0.500000
0
247
20110427
             
0.400000
0.400000
0

 
KEY
Mortgage Insurance
Company Name
Mortgage Insurance
Percent
MI: Lender or
Borrower Paid?
Pool Insurance Co.
Name
Pool Insurance Stop
Loss %
MI Certificate
Number
Updated DTI
(Front-end)
Updated DTI
(Back-end)
Modification
Effective Payment
Date
Total Capitalized
Amount
1
 
0
               
2
 
0
               
3
 
0
               
4
 
0
               
5
 
0
               
6
 
0
               
7
 
0
               
8
 
0
               
9
 
0
               
10
 
0
               
11
 
0
               
12
 
0
               
13
 
0
               
14
 
0
               
15
 
0
               
16
 
0
               
17
 
0
               
18
 
0
               
19
 
0
               
20
 
0
               
21
 
0
               
22
 
0
               
23
 
0
               
24
 
0
               
25
 
0
               
26
 
0
               
27
 
0
               
28
 
0
               
29
 
0
               
30
 
0
               
31
 
0
               
32
 
0
               
33
 
0
               
34
 
0
               
35
 
0
               
36
 
0
               
37
 
0
               
38
 
0
               
39
 
0
               
40
 
0
               
41
 
0
               
42
 
0
               
43
 
0
               
44
 
0
               
45
 
0
               
46
 
0
               
47
 
0
               
48
 
0
               
49
 
0
               
50
 
0
               
51
 
0
               
52
 
0
               
53
 
0
               
54
 
0
               
55
 
0
               
56
 
0
               
57
 
0
               
58
 
0
               
59
 
0
               
60
 
0
               
61
 
0
               
62
 
0
               
63
 
0
               
64
 
0
               
65
 
0
               
66
 
0
               
67
 
0
               
68
 
0
               
69
 
0
               
70
 
0
               
71
 
0
               
72
 
0
               
73
 
0
               
74
 
0
               
75
 
0
               
76
 
0
               
77
 
0
               
78
 
0
               
79
 
0
               
80
 
0
               
81
 
0
               
82
 
0
               
83
 
0
               
84
 
0
               
85
 
0
               
86
 
0
               
87
 
0
               
88
 
0
               
89
 
0
               
90
 
0
               
91
 
0
               
92
 
0
               
93
 
0
               
94
 
0
               
95
 
0
               
96
 
0
               
97
 
0
               
98
 
0
               
99
 
0
               
100
 
0
               
101
 
0
               
102
 
0
               
103
 
0
               
104
 
0
               
105
 
0
               
106
 
0
               
107
 
0
               
108
 
0
               
109
 
0
               
110
 
0
               
111
 
0
               
112
 
0
               
113
 
0
               
114
 
0
               
115
 
0
               
116
 
0
               
117
 
0
               
118
 
0
               
119
 
0
               
120
 
0
               
121
 
0
               
122
 
0
               
123
 
0
               
124
 
0
               
125
 
0
               
126
 
0
               
127
 
0
               
128
 
0
               
129
 
0
               
130
 
0
               
131
 
0
               
132
 
0
               
133
 
0
               
134
 
0
               
135
 
0
               
136
 
0
               
137
 
0
               
138
 
0
               
139
 
0
               
140
 
0
               
141
 
0
               
142
 
0
               
143
 
0
               
144
 
0
               
145
 
0
               
146
 
0
               
147
 
0
               
148
 
0
               
149
 
0
               
150
 
0
               
151
 
0
               
152
 
0
               
153
 
0
               
154
 
0
               
155
 
0
               
156
 
0
               
157
 
0
               
158
 
0
               
159
 
0
               
160
 
0
               
161
 
0
               
162
 
0
               
163
 
0
               
164
 
0
               
165
 
0
               
166
 
0
               
167
 
0
               
168
 
0
               
169
 
0
               
170
 
0
               
171
 
0
               
172
 
0
               
173
 
0
               
174
 
0
               
175
 
0
               
176
 
0
               
177
 
0
               
178
 
0
               
179
 
0
               
180
 
0
               
181
 
0
               
182
 
0
               
183
 
0
               
184
 
0
               
185
 
0
               
186
 
0
               
187
 
0
               
188
 
0
               
189
 
0
               
190
 
0
               
191
 
0
               
192
 
0
               
193
 
0
               
194
 
0
               
195
 
0
               
196
 
0
               
197
 
0
               
198
 
0
               
199
 
0
               
200
 
0
               
201
 
0
               
202
 
0
               
203
 
0
               
204
 
0
               
205
 
0
               
206
 
0
               
207
 
0
               
208
 
0
               
209
 
0
               
210
 
0
               
211
 
0
               
212
 
0
               
213
 
0
               
214
 
0
               
215
 
0
               
216
 
0
               
217
 
0
               
218
 
0
               
219
 
0
               
220
 
0
               
221
 
0
               
222
 
0
               
223
 
0
               
224
 
0
               
225
 
0
               
226
 
0
               
227
 
0
               
228
 
0
               
229
 
0
               
230
 
0
               
231
 
0
               
232
 
0
               
233
 
0
               
234
 
0
               
235
 
0
               
236
 
0
               
237
 
0
               
238
 
0
               
239
 
0
               
240
 
0
               
241
 
0
               
242
 
0
               
243
 
0
               
244
 
0
               
245
 
0
               
246
 
0
               
247
 
0
               

 
KEY
Total Deferred
Amount
Pre-Modification
Interest (Note) Rate
Pre-Modification P&I
Payment
Pre-Modification
Initial Interest Rate
Change Downward
Cap
Pre-Modification
Subsequent Interest
Rate Cap
Pre-Modification
Next Interest Rate
Change Date
Pre-Modification I/O
Term
Forgiven Principal
Amount
1
               
2
               
3
               
4
               
5
               
6
               
7
               
8
               
9
               
10
               
11
               
12
               
13
               
14
               
15
               
16
               
17
               
18
               
19
               
20
               
21
               
22
               
23
               
24
               
25
               
26
               
27
               
28
               
29
               
30
               
31
               
32
               
33
               
34
               
35
               
36
               
37
               
38
               
39
               
40
               
41
               
42
               
43
               
44
               
45
               
46
               
47
               
48
               
49
               
50
               
51
               
52
               
53
               
54
               
55
               
56
               
57
               
58
               
59
               
60
               
61
               
62
               
63
               
64
               
65
               
66
               
67
               
68
               
69
               
70
               
71
               
72
               
73
               
74
               
75
               
76
               
77
               
78
               
79
               
80
               
81
               
82
               
83
               
84
               
85
               
86
               
87
               
88
               
89
               
90
               
91
               
92
               
93
               
94
               
95
               
96
               
97
               
98
               
99
               
100
               
101
               
102
               
103
               
104
               
105
               
106
               
107
               
108
               
109
               
110
               
111
               
112
               
113
               
114
               
115
               
116
               
117
               
118
               
119
               
120
               
121
               
122
               
123
               
124
               
125
               
126
               
127
               
128
               
129
               
130
               
131
               
132
               
133
               
134
               
135
               
136
               
137
               
138
               
139
               
140
               
141
               
142
               
143
               
144
               
145
               
146
               
147
               
148
               
149
               
150
               
151
               
152
               
153
               
154
               
155
               
156
               
157
               
158
               
159
               
160
               
161
               
162
               
163
               
164
               
165
               
166
               
167
               
168
               
169
               
170
               
171
               
172
               
173
               
174
               
175
               
176
               
177
               
178
               
179
               
180
               
181
               
182
               
183
               
184
               
185
               
186
               
187
               
188
               
189
               
190
               
191
               
192
               
193
               
194
               
195
               
196
               
197
               
198
               
199
               
200
               
201
               
202
               
203
               
204
               
205
               
206
               
207
               
208
               
209
               
210
               
211
               
212
               
213
               
214
               
215
               
216
               
217
               
218
               
219
               
220
               
221
               
222
               
223
               
224
               
225
               
226
               
227
               
228
               
229
               
230
               
231
               
232
               
233
               
234
               
235
               
236
               
237
               
238
               
239
               
240
               
241
               
242
               
243
               
244
               
245
               
246
               
247
               

 
KEY
Forgiven Interest
Amount
Number of
Modifications
Cash To/From Brrw at Closing
Brrw - Yrs at in Industry
CoBrrw - Yrs at in Industry
Junior Mortgage Drawn Amount
Maturity Date
Primary Borrower Wage Income (Salary)
1
     
14
30
228800.00
1/1/2041
0.00
2
     
0
30
250000.00
2/1/2041
0.00
3
     
8
12
0.00
2/1/2039
10000.00
4
     
20
20
37625.00
2/1/2039
9166.58
5
     
0
0
0.00
2/1/2039
 
6
     
10
5
120000.00
2/1/2039
25921.83
7
     
21
3
346000.00
2/1/2039
19167.00
8
     
9
10
65000.00
2/1/2039
11704.33
9
     
7
10
237750.00
2/1/2039
9250.00
10
     
30
0
0.00
3/1/2039
619.83
11
     
10
10
0.00
2/1/2039
16137.00
12
     
35
0
400000.00
2/1/2039
25000.00
13
     
34
9
50000.00
2/1/2039
21162.79
14
     
20
0
0.00
2/1/2039
2222.33
15
     
21
0
155000.00
2/1/2039
13213.00
16
     
4
13
258200.00
2/1/2039
6548.00
17
     
11
0
0.00
2/1/2039
7060.84
18
     
16
0
300000.00
2/1/2039
15416.68
19
     
2
0
42500.00
2/1/2039
14166.00
20
     
20
0
0.00
3/1/2039
6877.80
21
     
0
0
125000.00
2/1/2039
 
22
     
13
0
0.00
2/1/2039
15000.00
23
     
8
10
74000.00
2/1/2039
7437.50
24
     
11
0
85000.00
2/1/2039
25418.67
25
     
9
13
0.00
2/1/2039
12500.00
26
     
1.6
0
500000.00
2/1/2039
27501.45
27
     
7.1
12
70000.00
5/1/2039
9516.00
28
     
13
5
0.00
2/1/2039
8000.00
29
     
20
0
0.00
2/1/2039
0.00
30
     
12
0
170000.00
2/1/2039
59242.29
31
     
18
0
100000.00
2/1/2039
10675.75
32
     
39
0
0.00
5/1/2039
52117.25
33
     
30
0
0.00
3/1/2039
0.00
34
     
12
0
0.00
5/1/2039
7857.00
35
     
7
0
100000.00
6/1/2039
0.00
36
     
16
0
0.00
6/1/2039
14973.60
37
     
12
0
0.00
7/1/2039
11603.73
38
     
7
11
0.00
7/1/2039
8601.00
39
     
15
0
0.00
7/1/2039
2942.27
40
     
7
3
0.00
7/1/2039
10148.75
41
     
0
20
0.00
1/1/2040
0.00
42
     
30
0
0.00
8/1/2039
104166.00
43
     
27
0
0.00
8/1/2039
7158.00
44
     
26
0
0.00
10/1/2039
23166.68
45
     
0
0
0.00
12/1/2039
 
46
     
10
0
175000.00
2/1/2040
10500.00
47
     
12
0
250000.00
1/1/2040
47197.13
48
     
17
0
0.00
7/1/2040
0.00
49
     
7
0
0.00
4/1/2040
0.00
50
     
0
0
500000.00
5/1/2040
 
51
     
37
0
150000.00
1/1/2041
0.00
52
     
41
0
0.00
9/1/2040
0.00
53
     
4
0
0.00
10/1/2040
6666.67
54
     
14
0
0.00
10/1/2040
0.00
55
     
7
0
0.00
10/1/2040
0.00
56
     
17
16
0.00
10/1/2040
0.00
57
     
34
0
800000.00
12/1/2040
 
58
     
20
0
100000.00
10/1/2040
20545.19
59
     
35
0
200000.00
10/1/2040
 
60
     
1
0
0.00
10/1/2040
166666.67
61
     
10
0
300699.00
9/1/2040
16666.67
62
     
15
0
0.00
10/1/2040
 
63
     
23
0
0.00
10/1/2040
20833.00
64
     
5
0
500000.00
11/1/2040
0.00
65
     
35
0
235000.00
10/1/2040
27750.43
66
     
0
0
0.00
11/1/2040
0.00
67
     
0.6
0
0.00
10/1/2040
0.00
68
     
0
0
70000.00
11/1/2040
 
69
     
16
0
0.00
11/1/2040
16667.00
70
     
31
0
0.00
10/1/2040
64129.58
71
     
35
0
0.00
10/1/2040
18000.00
72
     
20
0
0.00
11/1/2040
24187.00
73
     
39
0
900000.00
11/1/2040
0.00
74
     
16
0
34500.00
11/1/2040
25000.00
75
     
10
0
0.00
3/1/2041
37500.00
76
     
15
10
0.00
11/1/2040
22375.00
77
     
22
2
16500.00
12/1/2040
12180.00
78
     
22
2
0.00
12/1/2040
0.00
79
     
25
0
0.00
12/1/2040
6250.00
80
     
0
0
500000.00
11/1/2040
 
81
     
27
0
0.00
11/1/2040
0.00
82
     
28
0
0.00
11/1/2040
21408.42
83
     
24
0
182122.29
12/1/2040
24162.34
84
     
15
15
0.00
12/1/2040
 
85
     
9
6
0.00
12/1/2040
21016.00
86
     
20
0
1500000.00
12/1/2040
 
87
     
15
0
500000.00
12/1/2040
44672.00
88
     
27
0
0.00
12/1/2040
15487.00
89
     
16
0
0.00
12/1/2040
0.00
90
     
20
15
0.00
12/1/2040
12500.00
91
     
4
0
236000.00
11/1/2040
29885.83
92
     
18
12
0.00
12/1/2040
6750.00
93
     
19
0
0.00
12/1/2040
24948.00
94
     
20
0
50000.00
1/1/2041
0.00
95
     
17
0
0.00
12/1/2040
16666.00
96
     
5
10
0.00
1/1/2041
 
97
     
36
25
0.00
2/1/2041
39000.00
98
     
13
0
0.00
1/1/2041
88380.00
99
     
15
20
1400000.00
12/1/2040
60387.34
100
     
15
0
0.00
1/1/2041
32414.34
101
     
27
0
60000.00
1/1/2041
42308.00
102
     
5
0
0.00
1/1/2041
0.00
103
     
21
0
0.00
2/1/2041
5515.92
104
     
8
0
500000.00
1/1/2041
0.00
105
     
24
12
0.00
3/1/2041
7743.94
106
     
11
6
0.00
1/1/2041
19166.67
107
     
15
0
0.00
1/1/2041
15000.00
108
     
26
26
0.00
1/1/2041
37916.67
109
     
15
11
500000.00
1/1/2041
7083.34
110
     
10
0
370250.00
12/1/2040
14583.00
111
     
20
0
100000.00
2/1/2041
16666.00
112
     
13
0
39000.00
1/1/2041
2515.75
113
     
4
14
375000.00
1/1/2041
0.00
114
     
5
0
0.00
1/1/2041
18750.00
115
     
21
0
95000.00
1/1/2041
22745.85
116
     
27
5
26406.61
1/1/2041
28023.50
117
     
43
0
0.00
2/1/2041
 
118
     
3
0
0.00
2/1/2041
0.00
119
     
3
0
423000.00
2/1/2041
0.00
120
     
20
10
0.00
1/1/2041
19565.64
121
     
40
20
0.00
1/1/2041
7083.34
122
     
34
30
1000000.00
2/1/2041
0.00
123
     
12
11
0.00
2/1/2041
16916.67
124
     
20
21
500000.00
2/1/2041
0.00
125
     
23
0
0.00
2/1/2041
0.00
126
     
6
1.6
0.00
3/1/2041
16667.00
127
     
0
0
0.00
1/1/2041
0.00
128
     
3
0
0.00
1/1/2041
37500.00
129
     
0
0
0.00
2/1/2041
0.00
130
     
31
30
0.00
3/1/2041
0.00
131
     
25
0
0.00
2/1/2041
0.00
132
     
10
21
0.00
2/1/2041
 
133
     
15
0
0.00
12/1/2040
25045.00
134
     
19
0
0.00
2/1/2039
34541.00
135
     
13
0
625000.00
3/1/2039
23958.00
136
     
10
0
33000.00
3/1/2039
23958.34
137
     
20
5
0.00
3/1/2039
11302.89
138
     
14
0
0.00
10/1/2040
16666.67
139
     
7
16
0.00
12/1/2040
20833.34
140
     
27
9
0.00
12/1/2040
24062.50
141
     
18
0
0.00
12/1/2040
92917.00
142
     
23
0
0.00
2/1/2041
73155.35
143
     
38
 
0.00
2/1/2039
6666.00
144
     
8
 
0.00
2/1/2039
4973.24
145
     
10
 
240000.00
2/1/2039
19983.25
146
     
0
 
0.00
2/1/2039
 
147
     
20
 
0.00
2/1/2039
11666.67
148
     
10
10
375000.00
4/1/2039
11666.67
149
     
0
 
0.00
4/1/2039
 
150
     
14
 
150000.00
5/1/2039
8754.08
151
     
25
 
0.00
5/1/2039
3786.46
152
     
25
 
0.00
1/1/2040
 
153
     
28
 
0.00
8/1/2039
11158.00
154
     
40
 
0.00
7/1/2039
 
155
     
40
 
392500.00
7/1/2039
39583.33
156
     
30
 
1000000.00
8/1/2039
137307.31
157
     
35
 
375000.00
3/1/2040
17506.10
158
     
12
 
0.00
9/1/2040
18750.00
159
     
12
 
880000.00
9/1/2040
 
160
     
11
 
0.00
9/1/2040
29167.00
161
     
32
30
0.00
10/1/2040
35188.88
162
     
4
5
0.00
10/1/2040
10150.00
163
     
2
2
110250.00
1/1/2041
6250.00
164
     
15
17
750000.00
10/1/2040
93760.46
165
     
19
9
250000.00
2/1/2041
30184.03
166
     
18
16
150000.00
12/1/2040
60562.00
167
     
0
16
99960.00
12/1/2040
 
168
     
1
14
0.00
12/1/2040
 
169
     
19
3
250000.00
1/1/2041
25000.00
170
     
14
12
0.00
1/1/2041
 
171
     
10
3
0.00
1/1/2041
41290.00
172
     
10
5
370195.00
1/1/2041
22231.92
173
     
27
 
0.00
1/1/2041
9269.24
174
     
15
 
0.00
1/1/2041
8333.33
175
     
10
7
0.00
1/1/2041
13333.33
176
     
25
 
0.00
2/1/2041
 
177
     
22
 
0.00
2/1/2041
23096.09
178
     
4
 
0.00
1/1/2041
25000.00
179
     
18
 
0.00
2/1/2041
19166.67
180
     
20
 
0.00
1/1/2041
9696.00
181
     
0
27
0.00
2/1/2041
 
182
     
0
12
0.00
10/1/2040
 
183
     
21
35
0.00
10/1/2040
22230.60
184
     
8
10
0.00
10/1/2040
18422.00
185
     
12
 
0.00
11/1/2040
17503.00
186
     
28
25
0.00
11/1/2040
31193.00
187
     
10
 
0.00
1/1/2041
2917.00
188
     
20
 
0.00
12/1/2040
192276.00
189
     
0
 
0.00
1/1/2041
 
190
     
10
 
0.00
1/1/2041
 
191
     
10
10
0.00
3/1/2041
31380.00
192
     
20
 
0.00
3/1/2041
18750.00
193
     
13
 
100000.00
3/1/2041
10417.00
194
     
24
 
0.00
4/1/2041
14055.00
195
     
16
 
0.00
4/1/2041
12.00
196
     
15
12
0.00
3/1/2041
17606.00
197
     
20
18
0.00
3/1/2041
4796.00
198
     
8
 
220000.00
4/1/2041
18750.00
199
     
10
 
0.00
4/1/2041
21667.00
200
     
24
 
93250.00
4/1/2041
16883.00
201
     
15
15
0.00
5/1/2041
10000.00
202
     
20
 
100000.00
4/1/2041
16689.00
203
     
12
8
0.00
4/1/2041
11834.00
204
     
24
 
500000.00
5/1/2041
139830.00
205
     
2
 
0.00
4/1/2041
762.00
206
     
15
11
0.00
5/1/2041
17418.00
207
     
18
 
0.00
5/1/2041
25000.00
208
     
55
22
0.00
6/1/2041
25846.00
209
     
8
16
0.00
5/1/2041
20904.80
210
     
15
19
0.00
6/1/2041
13750.00
211
     
11
16
0.00
5/1/2041
20833.00
212
     
10
3
0.00
6/1/2041
4000.00
213
     
8
 
0.00
6/1/2041
33026.00
214
     
3.8
1.8
0.00
6/1/2041
15251.80
215
     
13
9
0.00
6/1/2041
27083.34
216
     
10
13
462500.00
6/1/2041
25000.00
217
     
21
16
0.00
6/1/2041
80481.00
218
     
25
18
700000.00
7/1/2041
19500.00
219
     
34
29
200000.00
7/1/2041
2958.00
220
     
10
 
0.00
6/1/2041
52658.00
221
     
0
 
0.00
6/1/2041
 
222
     
10
 
0.00
6/1/2041
33333.33
223
     
30
10
0.00
6/1/2041
25292.00
224
     
9
5
0.00
7/1/2041
20833.33
225
     
3
8
0.00
6/1/2041
5111.00
226
     
15
14
100000.00
6/1/2041
12083.32
227
     
13
 
0.00
6/1/2041
14579.00
228
     
23
23
750000.00
6/1/2041
335148.08
229
     
7
15
0.00
6/1/2041
18146.00
230
     
30
 
0.00
7/1/2041
66667.00
231
     
6
3
0.00
7/1/2041
14392.00
232
     
20
 
0.00
7/1/2041
16916.66
233
     
14
 
0.00
7/1/2041
 
234
     
10
10
0.00
4/1/2041
18965.00
235
     
30
7
0.00
12/1/2040
33333.34
236
     
18
17
0.00
4/1/2039
10356.67
237
     
36
 
0.00
10/1/2040
41905.68
238
     
13
 
0.00
10/1/2040
33333.00
239
     
17
 
1000000.00
2/1/2041
20832.00
240
     
23
23
0.00
12/1/2040
59743.68
241
     
6
1
0.00
1/1/2041
35585.50
242
     
13
 
0.00
2/1/2041
16667.00
243
     
12
5
0.00
5/1/2041
8333.33
244
     
40
 
0.00
5/1/2041
11485.00
245
     
7
6
0.00
6/1/2041
11833.00
246
     
25
15
0.00
7/1/2041
54882.00
247
     
15
 
0.00
7/1/2041
17641.67

 
KEY
Primary Borrower Wage Income (Bonus)
Primary Borrower Wage Income (Commission)
Co-Borrower Wage Income (Salary)
Co-Borrower Wage Income (Bonus)
Co-Borrower Wage Income (Commission)
Originator Doc Code
RWT Income Verification
RWT Asset Verification
1
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
2
0.00
0.00
14415.01
0.00
0.00
Full
2 years
2 Months
3
0.00
0.00
13415.42
0.00
0.00
Full
2 years
2 Months
4
1142.38
 
1671.63
   
Full
2 years
2 Months
5
         
Full
2 years
2 Months
6
   
16869.33
   
Full
2 years
2 Months
7
0.00
0.00
-1879.92
0.00
0.00
Full
2 years
2 Months
8
0.00
0.00
3942.17
0.00
0.00
Full
2 years
2 Months
9
   
6250.00
   
Full
2 years
2 Months
10
         
Full
2 years
2 Months
11
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
12
4166.67
       
Full
2 years
2 Months
13
0.00
0.00
2885.55
0.00
0.00
Full
2 years
2 Months
14
0.00
0.00
     
Full
2 years
2 Months
15
3725.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
16
   
3481.00
   
Full
2 years
2 Months
17
0.00
0.00
     
Full
2 years
2 Months
18
2987.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
19
         
Full
2 years
2 Months
20
0.00
0.00
     
Full
2 years
2 Months
21
         
Full
2 years
2 Months
22
         
Full
2 years
2 Months
23
         
Full
2 years
2 Months
24
         
Full
2 years
2 Months
25
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
26
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
27
   
1580.00
 
5434.33
Full
2 years
2 Months
28
   
3500.00
   
Full
2 years
2 Months
29
0.00
0.00
     
Full
2 years
2 Months
30
         
Full
2 years
2 Months
31
0.00
0.00
     
Full
2 years
2 Months
32
0.00
0.00
     
Full
2 years
2 Months
33
0.00
0.00
     
Full
2 years
2 Months
34
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
35
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
36
1241.00
0.00
     
Full
2 years
2 Months
37
0.00
0.00
     
Full
2 years
2 Months
38
         
Full
2 years
2 Months
39
0.00
0.00
     
Full
2 years
2 Months
40
   
3416.00
   
Full
2 years
2 Months
41
0.00
0.00
4325.00
0.00
0.00
Full
2 years
2 Months
42
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
43
0.00
0.00
     
Full
2 years
2 Months
44
12785.42
0.00
     
Full
2 years
2 Months
45
         
Full
2 years
2 Months
46
0.00
12000.00
0.00
0.00
0.00
Full
2 years
2 Months
47
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
48
0.00
0.00
5319.00
0.00
0.00
Full
2 years
2 Months
49
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
50
         
Full
2 years
2 Months
51
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
52
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
53
         
Full
2 years
2 Months
54
0.00
0.00
     
Full
2 years
2 Months
55
0.00
0.00
     
Full
2 years
2 Months
56
0.00
0.00
48613.00
0.00
0.00
Full
2 years
2 Months
57
         
Full
2 years
2 Months
58
0.00
0.00
     
Full
2 years
2 Months
59
         
Full
2 years
2 Months
60
         
Full
2 years
2 Months
61
4166.67
0.00
0.00
0.00
0.00
Full
2 years
2 Months
62
         
Full
2 years
2 Months
63
0.00
0.00
     
Full
2 years
2 Months
64
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
65
         
Full
2 years
2 Months
66
0.00
0.00
     
Full
2 years
2 Months
67
0.00
0.00
     
Full
2 years
2 Months
68
         
Full
2 years
2 Months
69
         
Full
2 years
2 Months
70
         
Full
2 years
2 Months
71
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
72
20791.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
73
0.00
0.00
     
Full
2 years
2 Months
74
111939.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
75
         
Full
2 years
2 Months
76
0.00
0.00
2250.00
0.00
0.00
Full
2 years
2 Months
77
0.00
0.00
8152.00
0.00
0.00
Full
2 years
2 Months
78
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
79
0.00
0.00
     
Full
2 years
2 Months
80
         
Full
2 years
2 Months
81
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
82
30552.50
0.00
0.00
0.00
0.00
Full
2 years
2 Months
83
16143.75
       
Full
2 years
2 Months
84
   
3333.00
   
Full
2 years
2 Months
85
         
Full
2 years
2 Months
86
   
0.00
0.00
0.00
Full
2 years
2 Months
87
         
Full
2 years
2 Months
88
0.00
0.00
     
Full
2 years
2 Months
89
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
90
2500.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
91
14583.33
0.00
0.00
0.00
0.00
Full
2 years
2 Months
92
0.00
0.00
9231.00
0.00
0.00
Full
2 years
2 Months
93
0.00
0.00
     
Full
2 years
2 Months
94
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
95
0.00
0.00
     
Full
2 years
2 Months
96
         
Full
2 years
2 Months
97
   
12065.00
   
Full
2 years
2 Months
98
         
Full
2 years
2 Months
99
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
100
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
101
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
102
0.00
0.00
     
Full
2 years
2 Months
103
0.00
0.00
     
Full
2 years
2 Months
104
0.00
0.00
     
Full
2 years
2 Months
105
0.00
0.00
14583.34
0.00
0.00
Full
2 years
2 Months
106
0.00
0.00
8952.42
0.00
0.00
Full
2 years
2 Months
107
   
3333.00
   
Full
2 years
2 Months
108
0.00
0.00
10000.00
0.00
0.00
Full
2 years
2 Months
109
0.00
0.00
2916.67
0.00
0.00
Full
2 years
2 Months
110
0.00
0.00
     
Full
2 years
2 Months
111
25000.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
112
0.00
0.00
     
Full
2 years
2 Months
113
0.00
0.00
7583.34
0.00
0.00
Full
2 years
2 Months
114
0.00
0.00
     
Full
2 years
2 Months
115
0.00
0.00
     
Full
2 years
2 Months
116
         
Full
2 years
2 Months
117
         
Full
2 years
2 Months
118
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
119
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
120
0.00
0.00
9166.68
0.00
0.00
Full
2 years
2 Months
121
0.00
0.00
3708.34
0.00
0.00
Full
2 years
2 Months
122
0.00
0.00
24884.09
0.00
0.00
Full
2 years
2 Months
123
   
17091.67
   
Full
2 years
2 Months
124
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
125
0.00
0.00
     
Full
2 years
2 Months
126
0.00
0.00
12552.00
0.00
0.00
Full
2 years
2 Months
127
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
128
10000.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
129
0.00
0.00
     
Full
2 years
2 Months
130
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
131
0.00
0.00
     
Full
2 years
2 Months
132
   
6195.45
   
Full
2 years
2 Months
133
0.00
0.00
0.00
0.00
0.00
Full
2 years
2 Months
134
0.00
0.00
     
Full
2 years
2 Months
135
76145.00
0.00
     
Full
2 years
2 Months
136
76145.00
0.00
     
Full
2 years
2 Months
137
0.00
0.00
16962.17
0.00
0.00
Full
2 years
2 Months
138
19583.00
       
Full
2 years
2 Months
139
54905.50
0.00
0.00
0.00
0.00
Full
2 years
2 Months
140
196712.67
0.00
0.00
0.00
0.00
Full
2 years
2 Months
141
         
Full
2 years
2 Months
142
0.00
0.00
     
Full
2 years
2 Months
143
         
Full
2 years
2 Months
144
         
Full
2 years
2 Months
145
         
Full
2 years
1 Month
146
         
Full
2 years
1 Month
147
         
Full
2 years
1 Month
148
 
34160.83
     
Full
2 years
2 Months
149
         
Full
2 years
1 Month
150
         
Full
2 years
2 Months
151
         
Full
2 years
1 Month
152
         
Full
2 years
1 Month
153
         
Full
2 years
1 Month
154
         
Full
2 years
1 Month
155
         
Full
2 years
1 Month
156
         
Full
2 years
1 Month
157
5950.00
       
Full
2 years
1 Month
158
         
Full
2 years
2 Months
159
         
Full
2 years
2 Months
160
         
Full
2 years
2 Months
161
         
Full
2 years
1 Month
162
   
8750.00
   
Full
2 years
2 Months
163
   
6250.00
   
Full
2 years
2 Months
164
   
0.00
   
Full
2 years
2 Months
165
   
2315.14
   
Full
2 years
1 Month
166
   
6500.00
   
Full
2 years
2 Months
167
   
12895.69
   
Full
2 years
1 Month
168
   
29477.24
   
Full
2 years
2 Months
169
10047.45
       
Full
2 years
1 Month
170
         
Full
2 years
2 Months
171
   
8333.00
   
Full
2 years
1 Month
172
   
11823.75
   
Full
2 years
2 Months
173
2250.00
       
Full
2 years
1 Month
174
         
Full
2 years
2 Months
175
1666.67
 
15369.54
1666.67
 
Full
2 years
2 Months
176
         
Full
2 years
2 Months
177
         
Full
2 years
2 Months
178
         
Full
2 years
1 Month
179
         
Full
2 years
1 Month
180
         
Full
2 years
1 Month
181
   
2500.00
   
Full
2 years
2 Months
182
   
5913.12
   
Full
2 years
1 Month
183
   
14917.20
   
Full
2 years
1 Month
184
   
2720.00
   
Full
2 years
2 Months
185
13948.00
       
Full
2 years
1 Month
186
       
10495.00
Full
2 years
2 Months
187
 
21271.00
     
Full
2 years
2 Months
188
         
Full
2 years
2 Months
189
         
Full
2 years
1 Month
190
         
Full
2 years
1 Month
191
   
7930.00
   
Full
2 years
1 Month
192
1297.00
       
Full
2 years
2 Months
193
14534.00
       
Full
2 years
2 Months
194
         
Full
2 years
2 Months
195
         
Full
2 years
2 Months
196
   
7078.00
   
Full
1 year
1 Month
197
   
12023.00
   
Full
2 years
1 Month
198
8333.00
       
Full
2 years
2 Months
199
29530.00
       
Full
2 years
2 Months
200
8218.00
       
Full
2 years
1 Month
201
   
12950.00
   
Full
2 years
1 Month
202
3843.00
       
Full
2 years
1 Month
203
   
4833.00
 
6781.00
Full
2 years
1 Month
204
         
Full
2 years
1 Month
205
         
Full
2 years
1 Month
206
   
2917.00
   
Full
2 years
1 Month
207
         
Full
2 years
1 Month
208
         
Full
2 years
1 Month
209
         
Full
2 years
1 Month
210
   
20111.00
   
Full
2 years
2 Months
211
39022.00
 
7083.00
   
Full
2 years
1 Month
212
 
11454.00
5022.77
191.00
 
Full
2 years
1 Month
213
         
Full
2 years
2 Months
214
   
10416.68
   
Full
2 years
2 Months
215
   
23125.00
   
Full
2 years
2 Months
216
57692.00
       
Full
2 years
1 Month
217
   
2000.00
   
Full
2 years
2 Months
218
   
10690.33
   
Full
2 years
2 Months
219
   
9094.83
   
Full
2 years
2 Months
220
         
Full
2 years
2 Months
221
         
Full
2 years
1 Month
222
11921.00
       
Full
2 years
1 Month
223
8524.00
       
Full
2 years
1 Month
224
   
10833.33
   
Full
2 years
2 Months
225
   
7916.67
18181.98
 
Full
2 years
1 Month
226
5379.00
 
11440.18
   
Full
2 years
1 Month
227
         
Full
2 years
2 Months
228
         
Full
2 years
2 Months
229
   
22044.00
   
Full
2 years
1 Month
230
         
Full
2 years
2 Months
231
4167.00
 
5373.00
   
Full
2 years
2 Months
232
11570.00
       
Full
2 years
2 Months
233
 
40687.00
     
Full
2 years
2 Months
234
   
10416.66
   
Full
2 years
2 Months
235
18124.35
       
Full
2 years
1 Month
236
   
11291.67
   
Full
2 years
2 Months
237
         
Full
2 years
2 Months
238
95258.00
       
Full
2 years
2 Months
239
         
Full
2 years
2 Months
240
   
15833.34
   
Full
2 years
2 Months
241
         
Full
2 years
2 Months
242
38428.00
       
Full
2 years
2 Months
243
12581.00
 
21517.00
   
Full
2 years
1 Month
244
         
Full
2 years
1 Month
245
   
19975.84
   
Full
2 years
2 Months
246
         
Full
2 years
2 Months
247
3667.00
       
Full
2 years
2 Months

 
 
23

--------------------------------------------------------------------------------

 
 
ASF RMBS DISCLOSURE PACKAGE


The American Securitization Forum is a broad-based professional forum through
which participants in the U.S. securitization market advocate their common
interests on important legal, regulatory and market practice issues. ASF members
include over 380 firms, including issuers, investors, servicers, financial
intermediaries, rating agencies, financial guarantors, legal and accounting
firms, and other professional organizations involved in securitization
transactions. The ASF also provides information, education and training on a
range of securitization market issues and topics through industry conferences,
seminars and similar initiatives. For more information about ASF, its members
and activities, please go to www.americansecuritization.com.
 
Field Number
Field Name
Field Description
Type of
Field
Data
Type
Sample
Data
Format
When
Applicable?
Valid
Values
Proposed
Unique Coding
Notes
1
Primary Servicer
The MERS Organization ID of the company that has or will have the right to
service the loan.
General Information
Numeric – Integer
2351805
9(7)
Always
”9999999” if Unknown
   
2
Servicing Fee—Percentage
Aggregate monthly fee paid to all servicers, stated in decimal form.
General Information
Numeric - Decimal
0.0025
9.999999
Loans without flat-dollar servicing fees
>= 0 and < 1
 
Must be populated if Field 3 is Null
3
Servicing Fee—Flat-dollar
Aggregate monthly fee paid to all servicers, stated as a dollar amount.
General Information
Numeric – Decimal
7.5
9(3).99
Loans with flat-dollar servicing fees
>= 0 and
<= 999
 
Must be populated if 2 is Null
4
Servicing Advance Methodology
The manner in which principal and/or interest are to be advanced by the
servicer.
General Information
Numeric – Integer
2
99
Always
See Coding
1 = Scheduled Interest, Scheduled Principal
2 = Actual Interest, Actual Principal
3 = Scheduled Interest, Actual Principal
99 = Unknown
 
5
Originator
The MERS Organization ID of the entity that lends funds to the borrower and, in
return, places a lien on the mortgage property as collateral.
General Information
Numeric – Integer
5938671
9(7)
Always
”9999999” if Unknown
   
6
Loan Group
Indicates the collateral group number in which the loan falls (for structures
with multiple collateral groups). Use “1” if there is only one loan group.
General Information
Text
1A
XXXX
Always
“UNK” if Unknown
   
7
Loan Number
Unique National Mortgage Loan ID Number (Vendor TBD).
General Information
Numeric – Integer
TBD
TBD
Always
TBD
 
Details to be provided by Vendor
8
Amortization Type
Indicates whether the loan’s interest rate is fixed or adjustable (Hybrid ARMs
are adjustable).
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Fixed
2 = Adjustable
99 = Unknown
 
9
Lien Position
A number indicating the loan’s lien position (1 = first lien, etc.).
Loan Type
Numeric – Integer
1
99
Always
>0
99 = Unknown
 
10
HELOC Indicator
Indicates whether the loan is a home equity line of credit.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
11
Loan Purpose
Indicates the purpose of the loan.
Loan Type
Numeric – Integer
9
99
Always
See Coding
See Appendix A
 
12
Cash Out Amount
For “Cash-out” loans (see Glossary):
 
[NEW LOAN AMOUNT] – [PAID-OFF FIRST MORTGAGE LOAN AMOUNT] – [PAID-OFF SECOND
MORTGAGE LOAN AMOUNT (if Second was used to purchase the property)] – [CLOSING
COSTS].
Loan Type
Numeric – Decimal
72476.5
9(10).99
Always
>= 0
   
13
Total Origination and Discount Points (in dollars)
Amount paid to the lender to increase the lender’s effective yield and, in the
case of discount points, to reduce the interest rate paid by the borrower.
Loan Type
Numeric – Decimal
5250
9(10).99
Always
>= 0
 
Typically Lines 801 and 802 of HUD Settlement Statement
14
Covered/High Cost Loan Indicator
Indicates whether the loan is categorized as “high cost” or “covered” according
to state or federal statutes or regulations.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
15
Relocation Loan Indicator
Indicates whether the loan is part of a corporate relocation program.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
16
Broker Indicator
Indicates whether a broker took the application.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
17
Channel
Code indicating the source (channel) from which the Issuer obtained the mortgage
loan.
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Retail
2 = Broker
3 = Correspondent Bulk
4 = Correspondent Flow with delegated underwriting
5 = Correspondent Flow without delegated underwriting
99 = Unknown
 
18
Escrow Indicator
Indicates whether various homeownership expenses are paid by the borrower
directly or through an escrow account (as of securitization cut-off date).
Loan Type
Numeric – Integer
3
99
Always
See Coding
0 = No Escrows
1 = Taxes
2 = Insurance
3 = HOA dues
4 = Taxes and Insurance
5 = All
99 =Unknown
 
19
Senior Loan Amount(s)
For non-first mortgages, the sum of the balances of all associated senior
mortgages at the time of origination of the subordinate lien.
Mortgage Lien Info
Numeric – Decimal
611004.25
9(10).99
If Lien Position > 1
>= 0
   
20
Loan Type of Most Senior Lien
For non-first mortgages, indicates whether the associated first mortgage is a
Fixed, ARM, Hybrid, or negative amortization loan.
Mortgage Lien Info
Numeric – Integer
2
99
If Lien Position > 1
See Coding
1 = Fixed Rate
2 = ARM
3 = Hybrid
4 = Neg Am
99 = Unknown
 
21
Hybrid Period of Most Senior Lien (in months)
For non-first mortgages where the associated first mortgage is a hybrid ARM, the
number of months remaining in the initial fixed interest rate period for the
hybrid first mortgage.
Mortgage Lien Info
Numeric – Integer
23
999
If Lien Position > 1
AND the most senior lien is a hybrid ARM (see Field 20)
>= 0
   
22
Neg Am Limit of Most Senior Lien
For non-first mortgages where the associated first mortgage features negative
amortization, the maximum percentage by which the negatively amortizing balance
may increase (expressed as a proportion of the senior lien’s original balance).
Mortgage Lien Info
Numeric – Decimal
1.25
9.999999
If Lien Position > 1
AND the senior lien is Neg Am (see Field 20)
>= 1 and <= 2
   
23
Junior Mortgage Balance
For first mortgages with subordinate liens at the time of origination, the
combined balance of the subordinate liens (if known).
Mortgage Lien Info
Numeric – Decimal
51775.12
9(10).99
If Lien Position = 1 and there is a 2nd lien on the subject property
>= 0
 
Subject to Regulatory Confirmation
24
Origination Date of Most Senior Lien
For non-first mortgages, the origination date of the associated first mortgage.
Mortgage Lien Info
Date
20090914
YYYYMMDD
If Lien Position > 1 and there is a 2nd lien on the subject property
“19010101” if unknown
   
25
Origination Date
The date of the Mortgage Note and Mortgage/Deed of Trust
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
26
Original Loan Amount
The dollar amount of the mortgage loan, as specified on the mortgage note at the
time of the loan’s origination. For HELOCs, the maximum available line of
credit.
Loan Term and Amortization Type
Numeric – Decimal
150000
9(10).99
Always
>0
   
27
Original Interest Rate
The original note rate as indicated on the mortgage note.
Loan Term and Amortization Type
Numeric – Decimal
0.0475
9.999999
Always
> 0 and <= 1
   
28
Original Amortization Term
The number of months in which the loan would be retired if the amortizing
principal and interest payment were to be paid each month.
Loan Term and Amortization Type
Numeric – Integer
360
999
Always
>= 60
   
29
Original Term to Maturity
The initial number of months between loan origination and the loan maturity
date, as specified on the mortgage note.
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>0
N/A
 
30
First Payment Date of Loan
The date of the first scheduled mortgage payment to be made by the borrower as
specified on the mortgage note.
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
N/A
 
31
Interest Type Indicator
Indicates whether the interest rate calculation method is simple or actuarial.
Loan Term and Amortization Type
Numeric – Integer
2
99
Always
See Coding
1= Simple
2 = Actuarial
99 = Unknown
 
32
Original Interest Only Term
Original interest-only term for a loan in months (including NegAm Loans).
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>= 0 and <= 240
Unknown = Blank;
No Interest Only Term = 0
   
33
Buy Down Period
The total number of months during which any buy down is in effect, representing
the accumulation of all buy down periods.
Loan Term and Amortization Type
Numeric – Integer
65
999
Always
>= 0 and <= 100
Unknown = Blank;
No Buy Down = 0
   
34
HELOC Draw Period
The original number of months during which the borrower may draw funds against
the HELOC account.
Loan Term and Amortization Type
Numeric – Integer
24
999
HELOCs Only
>= 12 and <= 120
   
35
Scheduled Loan Amount
Mortgage loan scheduled principal balance as of cut-off date. For HELOCs, the
current drawn amount.
Loan Term and Amortization Type
Numeric – Decimal
248951.19
9(10).99
Always
>= 0
   
36
Current Interest Rate
The interest rate used to calculate the current P&I or I/O payment.
Loan Term and Amortization Type
Numeric – Decimal
0.05875
9.999999
Always
> 0 and <= 1
   
37
Current Payment Amount Due
Next Total Payment due to be collected (including principal, interest or
both—but Exclude Escrow Amounts).
Loan Term and Amortization Type
Numeric – Decimal
1250.15
9(10).99
Always
> 0
   
38
Scheduled Interest Paid
Through Date
 
Loan Term and Amortization Type
Date
20090429
YYYYMMDD
Always
“19010101” if unknown
   
39
Current Payment Status
Number of payments the borrower is past due as of the securitization cut-off
date.
Loan Term and Amortization Type
Numeric – Integer
3
99
Always
>= 0
   
40
Index Type
Specifies the type of index to be used to determine the interest rate at each
adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
18
99
ARMs Only
See Coding
See Appendix B
 
41
ARM Look-back Days
The number of days prior to the interest rate adjustment date to retrieve the
index value.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
45
99
ARMs Only
>= 0 to <=99
   
42
Gross Margin
The percentage stated on the mortgage note representing the spread between the
ARM Index value and the mortgage interest rate. The gross mortgage margin is
added to the index value to establish a new gross interest rate in the manner
prescribed on the mortgage note.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.03
9.999999
ARMs Only
>0 and <= 1
   
43
ARM Round Flag
An indicator of whether an adjusted interest rate is rounded to the next higher
ARM round factor, to the next lower round factor, or to the nearest round
factor.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
3
9
ARMs Only
See Coding
0 = No Rounding
1 = Up
2 = Down
3 = Nearest
99=Unknown
 
44
ARM Round Factor
The percentage to which an adjusted interest rate is to be rounded.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.0025 or 0.00125
9.999999
ARMs Only
Where ARM Round Flag = 1, 2, or 3
>= 0 and < 1
   
45
Initial Fixed Rate Period
For hybrid ARMs, the period between the first payment date of the mortgage and
the first interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
Hybrid ARMs Only
>= 1 to <=240
   
46
Initial Interest Rate Cap (Change Up)
The maximum percentage by which the mortgage note rate may increase at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
47
Initial Interest Rate  Cap (Change Down)
The maximum percentage by which the mortgage note rate may decrease at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
48
Subsequent Interest Rate Reset Period
The number of months between subsequent rate adjustments.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
ARMs Only
>=0 and <= 120
 
0 = Loan does not adjust after initial reset
49
Subsequent Interest Rate (Change Down)
The maximum percentage by which the interest rate may decrease at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
50
Subsequent Interest Rate Cap (Change Up)
The maximum percentage by which the interest rate may increase at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
51
Lifetime Maximum Rate (Ceiling)
The maximum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.125
9.999999
ARMs Only
>= 0 and <= 1
 
=1 if no ceiling specified
   
52
Lifetime Minimum Rate (Floor)
The minimum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.015
9.999999
ARMs Only
>= 0 and <= 1
 
If no floor is specified enter the greater of the margin or 0.
53
Negative Amortization Limit
The maximum amount of negative amortization allowed before recast is required.
(Expressed as a percentage of the original unpaid principal balance.)
Negative Amortization
Numeric – Decimal
1.25
9.999999
Negatively Amortizing ARMs Only
>=0, and <2
   
54
Initial Negative Amortization Recast Period
The number of months in which the payment is required to recast if the loan does
not reach the prescribed maximum balance earlier.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing ARMs Only
>=0
   
55
Subsequent Negative Amortization Recast Period
The number of months after which the payment is required to recast AFTER the
first recast period.
Negative Amortization
Numeric – Integer
48
999
Negatively Amortizing ARMs Only
>=0
   
56
Initial Fixed Payment Period
Number of months after origination during which the payment is fixed.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing Hybrid ARMs Only
>= 0 to <=120
   
57
Subsequent Payment Reset Period
Number of months between payment adjustments after first payment reset.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
58
Initial Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
the first period.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
59
Subsequent Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
one period after the initial cap.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
60
Initial Minimum Payment Reset Period
The maximum number of months a borrower can initially pay the minimum payment
before a new minimum payment is determined.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
61
Subsequent Minimum Payment Reset Period
The maximum number of months (after the initial period) a borrower can pay the
minimum payment before a new minimum payment is determined after the initial
period.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
62
Option ARM Indicator
An indicator of whether the loan is an Option ARM.
Negative Amortization
Numeric – Integer
1
99
ARMs Only
See Coding
0 = No
1 = Yes
99 = Unknown
 
63
Options at Recast
The means of computing the lowest monthly payment available to the borrower
after recast.
Option ARM
Numeric – Integer
2
99
Option ARMs Only
N/A
1= Fully amortizing 30 year
2= Fully amortizing 15 year
3=Fully amortizing 40 year
4 = Interest-Only
5 = Minimum Payment
99= Unknown
 
64
Initial Minimum Payment
The initial minimum payment the borrower is permitted to make.
Option ARM
Numeric – Decimal
879.52
99
Option ARMs Only
>=0
   
65
Current Minimum Payment
Current Minimum Payment (in dollars).
Negative Amortization
Numeric – Decimal
250
9(10).99
Option ARMs Only
>= 0
   
66
Prepayment Penalty Calculation
A description of how the prepayment penalty would be calculated during each
phase of the prepayment penalty term.
Prepayment Penalties
Numeric – Integer
12
99
Always
See Coding
See Appendix C
 
67
Prepayment Penalty Type

• Hard: The prepayment penalty is incurred regardless of the reason the loan is
prepaid in full.

• Hybrid: The prepayment penalty can be characterized as hard for a certain
amount of time and as soft during another period.
Prepayment Penalties
Numeric – Integer
1
99
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
See Coding
1 = Hard



2 = Soft
3 = Hybrid
99 = Unknown
 
68
Prepayment Penalty Total Term
The total number of months that the prepayment penalty may be in effect.
Prepayment Penalties
Numeric – Integer
60
999
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
>0 to <=120
   
69
Prepayment Penalty Hard Term
For hybrid prepayment penalties, the number of months during which a “hard”
prepayment penalty applies.
Prepayment Penalties
Numeric – Integer
12
999
Loans with Hybrid Prepayment Penalties (i.e., loans for which Field 67 = “3”)
>= 0 to <=120
   
70
Primary Borrower ID
A lender-generated ID number for the primary borrower on the mortgage
Borrower
Numeric—Integer
123456789
999999999
Always
>0
 
Used to identify the number of times a single borrower appears in a given deal.
71
Number of Mortgaged Properties
The number of properties owned by the borrower that currently secure mortgage
loans.
Borrower
Numeric – Integer
1
99
Always
> 0
   
72
Total Number of Borrowers
The number of Borrowers who are obligated to repay the mortgage note.
Borrower
Numeric – Integers
2
99
Always
> 0
   
73
Self-employment Flag
An indicator of whether the primary borrower is self-employed.
Borrower
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
74
Current ‘Other’ Monthly Payment
The aggregate of all payments pertaining to the subject property other than
principal and interest (includes common charges, condo fees, T&I, HOA, etc.),
whether escrowed or not.
Loan Term and Amortization Type
Numeric – Decimal
1789.25
9(10).99
Always
> 0
   
75
Length of Employment: Borrower
The number of years of service with the borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
Always
>=0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
76
Length of Employment: Co-Borrower
The number of years of service with the co-borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
If “Total Number of Borrowers” > 1
>= 0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
77
Years in Home
Length of time that the borrower has been at current address.
Borrower Qualification
Numeric – Decimal
14.5
99.99
Refinances of Primary Residences Only (Loan Purpose = 1, 2, 3, 4, 8 or 9)
> 0
   
78
FICO Model Used
Indicates whether the FICO score was calculated using the Classic, Classic 08,
or Next Generation model.
Borrower Qualification
Numeric – Integer
1
99
If a FICO score was obtained
See Coding
1 = Classic
2 = Classic 08
3 = Next Generation
99 = Unknown
 
79
Most Recent FICO Date
Specifies the date on which the most recent FICO score was obtained
Borrower Qualification
Date
20090914
YYYYMMDD
If a FICO score was obtained
“19010101” if unknown
 
Issuers unable to Provide may Rep and Warrant that the FICO score used for
underwriting was not more than 4 months old at the date of issuance.
80
Primary Wage Earner Original FICO:  Equifax
Equifax FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
81
Primary Wage Earner Original FICO:  Experian
Experian FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
82
Primary Wage Earner Original FICO:  TransUnion
TransUnion FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
83
Secondary Wage Earner Original FICO:  Equifax
Equifax FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
84
Secondary Wage Earner Original FICO:  Experian
Experian FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
85
Secondary Wage Earner Original FICO: TransUnion
TransUnion FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
86
Most Recent Primary Borrower FICO
Most Recent Primary Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
87
Most Recent Co-Borrower FICO
Most Recent Co-Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
88
Most Recent FICO Method
Number of credit repositories used to update the FICO Score.
Borrower Qualification
Numeric – Integer
2
9
If a FICO score was obtained
>0
   
89
VantageScore: Primary Borrower
Credit Score for the Primary Borrower used to approve the loan and obtained
using the Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a Vantage Credit Score was obtained
>= 501 and <= 990
   
90
VantageScore: Co-Borrower
Credit Score for the Co-borrower used to approve the loan and obtained using the
Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a VantageScore was obtained AND “Total Number of Borrowers” > 1
>= 501 and <= 990
   
91
Most Recent VantageScore Method
Number of credit repositories used to update the Vantage Score.
Borrower Qualification
Numeric – Integer
2
9
If a Vantage Credit Score was obtained
>0
   
92
VantageScore Date
Date Vantage Credit Score was obtained.
Borrower Qualification
Date
20090914
YYYYMMDD
If a Vantage Credit Score was obtained
“19010101” if unknown
   
93
Credit Report: Longest Trade Line
The length of time in months that the oldest active trade line, installment or
revolving, has been outstanding. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
999
999
Always
> =0
 
Subject to Regulatory Confirmation
94
Credit Report: Maximum Trade Line
The dollar amount for the trade line, installment or revolving, with the largest
unpaid balance. For revolving lines of credit, e.g. credit card, the dollar
amount reported should reflect the maximum amount of credit available under the
credit line whether used or not. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Decimal
339420.19
9(10).99
Always
>=0
 
Subject to Regulatory Confirmation
95
Credit Report: Number of Trade Lines
A count of non-derogatory, currently open and active, consumer trade lines
(installment or revolving) for the borrower. For a loan with more than one
borrower, populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
57
999
Always
>=0
 
Subject to Regulatory Confirmation
96
Credit Line Usage Ratio
Sum of credit balances divided by sum of total open credit available.
Borrower Qualification
Numeric – Decimal
0.27
9.999999
Always
>= 0 and <= 1
 
Subject to Regulatory Confirmation
97
Most Recent 12-month Pay History
String indicating the payment status per month listed from oldest to most
recent.
Borrower Qualification
Text
77X123200001
X(12)
Always
See Coding
0 = Current
1 = 30-59 days delinquent
2 = 60-89 days delinquent
3 = 90-119 days delinquent
4 = 120+ days delinquent
5 = Foreclosure
6 = REO
7 = Loan did not exist in period
X = Unavailable
 
98
Months Bankruptcy
Number of months since any borrower was discharged from bankruptcy. (Issuers
unable to provide this information may rep and warrant that at least x years—as
specified in the loan program—have passed since most recent discharge from
bankruptcy.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Bankruptcy
>= 0
 
Blank = Borrower is not known to have been in bankruptcy
99
Months Foreclosure
Number of months since foreclosure sale date. (Issuers unable to provide this
information may rep and warrant that at least x years—as specified in the loan
program— have passed since most recent foreclosure.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Foreclosure
>= 0
 
Blank = Borrower is not known to have been in foreclosure
100
Primary Borrower Wage Income
Monthly base wage income for primary borrower.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
101
Co-Borrower Wage Income
Monthly base wage income for all other borrowers.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
102
Primary Borrower Other Income
Monthly Other (non-wage) income for primary borrower. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
103
Co-Borrower Other Income
Monthly Other (non-wage) income for all other borrowers. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
104
All Borrower Wage Income
Monthly income of all borrowers derived from base salary only.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
105
All Borrower Total Income
Monthly income of all borrowers derived from base salary, commission, tips and
gratuities, overtime and bonuses, part-time or second-job earnings, alimony,
child support, interest and dividend income, notes receivable, trust income, net
rental income, retirement income, social security, veterans income, military
income, foster care income, and self-employed income.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
106
4506-T Indicator
A yes/no indicator of whether a Transcript of Tax Return (received pursuant to
the filing of IRS Form 4506-T) was obtained and considered.
Borrower Qualification
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
107
Borrower Income Verification Level
A code indicating the extent to which the borrower’s income has been verified:
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
Borrower Qualification
Numeric – Integer
1
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
108
Co-Borrower Income Verification
A code indicating the extent to which the co-borrower’s income has been
verified:
 
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
 
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
109
Borrower Employment Verification
A code indicating the extent to which the primary borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
borrower’s current employment.
Borrower Qualification
Numeric – Integer
2
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
110
Co-Borrower Employment Verification
A code indicating the extent to which the co-borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
co-borrower’s current employment.
Borrower Qualification
Numeric – Integer
1
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
111
Borrower Asset Verification
A code indicating the extent to which the primary borrower’s assets used to
qualify the loan have been verified:
 
Level 4 Verified = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
3
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
112
Co-Borrower Asset Verification
A code indicating the extent to which the co-borrower’s assets used to qualify
the loan have been verified:
 
Level 4 = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
113
Liquid / Cash Reserves
The actual dollar amount of remaining verified liquid assets after settlement.
(This should not include cash out amount of subject loan.)
Borrower Qualification
Numeric – Decimal
3242.76
9(9).99
Always
>= 0
   
114
Monthly Debt All Borrowers
The aggregate monthly payment due on other debt (excluding only installment
loans with fewer than 10 payments remaining and other real estate loans used to
compute net rental income-- which is added/subtracted in the income fields).
Borrower Qualification
Numeric – Decimal
3472.43
9(9).99
Always
>= 0
   
115
Originator DTI
Total Debt to income ratio used by the originator to qualify the loan.
Borrower Qualification
Numeric – Decimal
0.35
9.999999
Always
>= 0 and >= 1
   
116
Fully Indexed Rate
The fully indexed interest rate as of securitization cut-off.
Borrower Qualification
Numeric – Decimal
0.0975
9.999999
ARMs Only
>= 0 and >= 1
   
117
Qualification Method
Type of mortgage payment used to qualify the borrower for the loan.
Borrower Qualification
Numeric – Integer
3
99
Always
See Coding
1 = Start Rate
2 = First Year Cap Rate
3 = I/O Amount
4 = Fully Indexed
5 = Min Payment
98 = Other
99 = Unknown
 
118
Percentage of Down Payment from Borrower Own Funds
Include only borrower funds, do not include any gift or borrowed funds. (Issuers
may provide the actual percentage for each loan, or the guideline percentage and
note departure concentration on the transaction summary.)
Borrower Qualification
Numeric – Decimal
0.5
9.999999
Purchase Loans Only
>= 0 and >= 1
   
119
City
The name of the city.
Subject Property
Text
New York
X(45)
Always
Unk=Unknown
   
120
State
The name of the state as a 2-digit Abbreviation.
Subject Property
Text
NY
XX
Always
See Coding
See Appendix H
 
121
Postal Code
The postal code (zip code in the US) where the subject property is located.
Subject Property
Text
10022
X(5)
Always
Unk=Unknown
   
122
Property Type
Specifies the type of property being used to secure the loan.
Subject Property
Numeric – Integer
11
99
Always
See Coding
See Appendix D
 
123
Occupancy
Specifies the property occupancy status (e.g., owner-occupied, investment
property, second home, etc.).
Subject Property
Numeric – Integer
4
9
Always
See Coding
See Appendix E
 
124
Sales Price
The negotiated price of a given property between the buyer and seller.
Subject Property
Numeric – Decimal
450000.23
9(10).99
Purchase Loans Only
> 0
   
125
Original Appraised Property Value
The appraised value of the property used to approve the loan.
Subject Property
Numeric – Decimal
550000.23
9(10).99
Always
> 0
   
126
Original Property Valuation Type
Specifies the method by which the property value (at the time of underwriting)
was reported.
Subject Property
Numeric – Integer
8
99
Always
See Coding
See Appendix F
 
127
Original Property Valuation Date
Specifies the date on which the original property value (at the time of
underwriting) was reported. (Issuers unable to provide may Rep and Warrant that
the appraisal used for underwriting was not more than x days old at time of loan
closing.)
Subject Property
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
128
Original Automated Valuation Model (AVM) Model Name
The name of the AVM Vendor if an AVM was used to determine the original property
valuation.
Subject Property
Numeric – Integer
1
99
Always
See Appendix I
See Appendix I
 
129
Original AVM Confidence Score
The confidence range presented on the AVM report.
Subject Property
Numeric – Decimal
0.74
9.999999
If AVM Model Name (Field 127) > 0
>= 0 to <= 1
   
130
Most Recent Property Value[1]
If a valuation was obtained subsequent to the valuation used to calculate LTV,
the most recent property value.
Subject Property
Numeric – Decimal
500000
9(10).99
If updated value was obtained subsequent to loan approval
> 0
   
131
Most Recent Property Valuation Type
If an additional property valuation was obtained after the valuation used for
underwriting purposes, the method by which the property value was reported.
Subject Property
Numeric – Integer
6
9
If updated value was obtained subsequent to loan approval
See Coding
See Appendix F
 
132
Most Recent Property Valuation Date
Specifies the date on which the updated property value was reported.
Subject Property
Date
20090914
YYYYMMDD
If updated value was obtained subsequent to loan approval
“19010101” if unknown
   
133
Most Recent AVM Model Name
The name of the AVM Vendor if an AVM was used to determine the updated property
valuation.
Subject Property
Numeric – Integer
19
99
If updated value was obtained subsequent to loan approval
See Coding
See Appendix I
 
134
Most Recent AVM Confidence Score
If AVM used to determine the updated property valuation, the confidence range
presented on the AVM report.
Subject Property
Numeric – Decimal
0.85
9.999999
If “Most Recent AVM Model Name” > 0
>= 0 to <= 1
   
135
Original CLTV
The ratio obtained by dividing the amount of all known outstanding mortgage
liens on a property at origination by the lesser of the appraised value or the
sales price.
Loan-to-Value (LTV)
Numeric – Decimal
0.96
9.999999
Always
>= 0 and <= 1.5
   
136
Original LTV
The ratio obtained by dividing the original mortgage loan amount on the note
date by the lesser of the mortgaged property’s appraised value on the note date
or its purchase price.
Loan-to-Value (LTV)
Numeric – Decimal
0.8
9.999999
Always
>= 0 and <= 1.25
   
137
Original Pledged Assets
The total value of assets pledged as collateral for the loan at the time of
origination. Pledged assets may include cash or marketable securities.
Loan-to-Value (LTV)
Numeric – Decimal
75000
9(10).99
Always
>=0
   
138
Mortgage Insurance Company Name
The name of the entity providing mortgage insurance for a loan.
Mortgage Insurance
Numeric – Integer
3
99
Always
See Coding
See Appendix G
 
139
Mortgage Insurance Percent
Mortgage Insurance coverage percentage.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
“Mortgage Insurance Company Name” > 0
>= 0 to <= 1
   
140
MI: Lender or Borrower Paid?
An indicator of whether mortgage insurance is paid by the borrower or the
lender.
Mortgage Insurance
Numeric – Integer
1
99
“Mortgage Insurance Company Name” > 0
See Coding
1 = Borrower-Paid
2 = Lender- Paid
99 = Unknown
 
141
Pool Insurance Co. Name
Name of pool insurance provider.
Mortgage Insurance
Numeric – Integer
8
99
Always
See Coding
See Appendix G
 
142
Pool Insurance Stop Loss %
The aggregate amount that a pool insurer will pay, calculated as a percentage of
the pool balance.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
Pool MI Company > 0
>= 0 to <= 1
   
143
MI Certificate Number
The unique number assigned to each individual loan insured under an MI policy.
Mortgage Insurance
Text
123456789G
X(20)
MI Company
> 0
UNK = Unknown
   
144
Updated DTI
(Front-end)
Updated front-end DTI ratio (total monthly housing expense divided by total
monthly income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
145
Updated DTI
(Back-end)
Updated back-end DTI ratio (total monthly debt expense divided by total monthly
income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
146
Modification Effective Payment Date
Date of first payment due post modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
147
Total Capitalized Amount
Amount added to the principal balance of a loan due to the modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
148
Total Deferred Amount
Any non-interest-bearing deferred amount (e.g., principal, interest and fees).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
149
Pre-Modification Interest (Note) Rate
Scheduled Interest Rate Of The Loan Immediately Preceding The Modification
Effective Payment Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.075
9.999999
Modified Loans Only
>= 0 to <= 1
   
150
Pre-Modification P&I Payment
Scheduled Total Principal And Interest Payment Amount Preceding The Modification
Effective Payment Date – or if servicer is no longer advancing P&I, the payment
that would be in effect if the loan were current.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
2310.57
9(10).99
Modified Loans Only
> 0
   
151
Pre-Modification Initial Interest Rate Change Downward Cap
Maximum amount the rate can adjust downward on the first interest rate
adjustment date (prior to modification) – Only provide if the rate floor is
modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
152
Pre-Modification Subsequent Interest Rate Cap
Maximum increment the rate can adjust upward AFTER the initial rate adjustment
(prior to modification) – Only provide if the Cap is modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
153
Pre-Modification Next Interest Rate Change Date
Next Interest Reset Date Under The Original Terms Of The Loan (one month prior
to new payment due date).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
154
Pre-Modification I/O Term
Interest Only Term (in months) preceding The Modification Effective Payment
Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
36
999
Modified Loans Only
>= 0 to <= 120
   
155
Forgiven Principal Amount
The sum total of all principal balance reductions (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
156
Forgiven Interest Amount
The sum total of all interest incurred and forgiven (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
157
Number of Modifications
The number of times the loan has been modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
1
9
Modified Loans Only
>= 0
   
MH-1
Real Estate Interest
Indicates whether the property on which the manufactured home is situated is
owned outright or subject to the terms of a short- or long-term lease. (A
long-term lease is defined as a lease whose term is greater than or equal to the
loan term.)
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Owned
2 = Short-term lease
3 = Long-term lease
99 = Unavailable
 
MH-2
Community Ownership Structure
If the manufactured home is situated in a community, a means of classifying
ownership of the community.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Public Institutional
2 = Public Non-Institutional
3 = Private Institutional
4 = Private Non-Institutional
5 = HOA-Owned
6 = Non-Community
99 = Unavailable
 
MH-3
Year of Manufacture
The year in which the home was manufactured (Model Year -- YYYY Format).
Required only in cases where a full appraisal is not provided.
Manufactured Housing
Numeric – Integer
2006
YYYY
Manufactured Housing Loans Only
1901 = Unavailable
   
MH-4
HUD Code Compliance  Indicator (Y/N)
Indicates whether the home was constructed in accordance with the 1976 HUD code.
In general, homes manufactured after 1976 comply with this code.
Manufactured Housing
Numeric – Integer
1
9
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-5
Gross Manufacturer’s Invoice Price
The total amount that appears on the manufacturer’s invoice (typically includes
intangible costs such as transportation, association, on-site setup, service and
warranty costs, taxes, dealer incentives, and other fees).
Manufactured Housing
Numeric – Decimal
72570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-6
LTI (Loan-to-Invoice) Gross
The ratio of the loan amount divided by the Gross Manufacturer’s Invoice Price
(Field MH-5).
Manufactured Housing
Numeric – Decimal
0.75
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-7
Net Manufacturer’s Invoice Price
The Gross Manufacturer’s Invoice Price (Field MH-5) minus intangible costs,
including: transportation, association, on-site setup, service, and warranty
costs, taxes, dealer incentives, and other fees.
Manufactured Housing
Numeric – Decimal
61570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-8
LTI (Net)
The ratio of the loan amount divided by the Net Manufacturer’s Invoice Price
(Field MH-7).
Manufactured Housing
Numeric – Decimal
0.62
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-9
Manufacturer Name
The manufacturer of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“XYZ Corp”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Manufacturer name in double quotation marks
   
MH-10
Model Name
The model name of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“DX5-916-X”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Model name in double quotation marks
   
MH-11
Down Payment Source
An indicator of the source of the down payment used by the borrower to acquire
the property and qualify for the mortgage.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Codes
1 = Cash
2 = Proceeds from trade in
3 = Land in Lieu
4 = Other
99 = Unavailable
 
MH-12
Community/Related Party Lender (Y/N)
An indicator of whether the loan was made by the community owner, an affiliate
of the community owner or the owner of the real estate upon which the collateral
is located.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-13
Defined Underwriting Criteria (Y/N)
An indicator of whether the loan was made in accordance with a defined and/or
standardized set of underwriting criteria.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-14
Chattel Indicator
An Indicator of whether the secured property is classified as chattel or Real
Estate.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = Real Estate
1 = Chattel
99 = Unavailable
 

 
 
24

--------------------------------------------------------------------------------

 

ATTACHMENT 2


SALE AND SERVICING AGREEMENT
 
(Refer to Exhibit 10.3 to Form 8-K filed by the Issuing Entity on September 26,
2011)
 
 
25

--------------------------------------------------------------------------------

 

EXHIBIT D-3
 
INITIAL AUTHORIZED REPRESENTATIVES OF THE SERVICER
 
Name
 
Title
 
Specimen Signature
  
 
  
 
  
  
 
  
 
  
  
 
  
 
  
  
 
  
 
  
  
 
  
 
  
  
 
  
 
  
  
 
  
 
  
  
 
  
 
  
  
 
  
 
  
  
 
  
 
  
  
 
  
 
  
  
 
  
 
  
  
 
  
 
  
  
 
  
 
  
  
  
  
  
  

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT F


REQUEST FOR RELEASE OF DOCUMENTS


To:
Wells Fargo Bank, N.A.
Date:
     
751 Kasota Avenue
     
Minneapolis, MN  55414
     
Attn:  WFDC Release Department.
   



 
Re:
Custodial Agreement, dated as of September 1, 2011, among U.S. Bank National
Association, as Trustee, Wells Fargo Bank, N.A., as Custodian, Sequoia
Residential Funding, Inc., as Depositor, and Redwood Residential Acquisition
Corporation, as Seller



In connection with the administration of the Mortgage Loans held by you as
Custodian for the Trustee pursuant to the above-captioned Custodial Agreement,
we request the release of the Custodian’s Mortgage File for the Mortgage Loan
described below, for the reason indicated.
 
Mortgage Loan Number:
 
Investor Number:
     
Mortgagor Name, Address & Zip Code:
 
Pool Number:



Reason for Requesting Documents (check one):



 
 1. Mortgage Paid in Full
           
 2. Foreclosure
           
 3.  Substitution
           
 4. Other Liquidation
            
 5. Non-liquidation
Reason:
 
            
For CMI Use Only:
   



By:
             (Authorized Signature)        
Printed Name
         
Servicer Name:
         
Ship To Address:
               


 
 

--------------------------------------------------------------------------------

 
 
Phone:
   

 
Custodian
 
Please acknowledge the execution of the above request by your signature and date
below:
     
Date
   
Signature
 
Documents returned to Custodian:
     
Date
   
Custodian

 
 
 

--------------------------------------------------------------------------------

 